



=====================================================================
=====================================================================






SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
among GIBRALTARINDUSTRIES, INC.
GIBRALTAR STEEL CORPORATION OF NEW YORK
as Borrowers


THE LENDERS NAMED HEREIN
as Lenders


and


KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender


KEYBANC CAPITAL MARKETS INC.
as Joint Lead Arranger and Joint Book Runner


BANK OF AMERICA, N.A. CITIZENS BANK, N.A.
as Joint Lead Arrangers, Joint Book Runners and Co-Syndication Agents


BRANCH BANKING AND TRUST COMPANY BMO HARRIS BANK, N.A.
M&T BANK
PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents





--------------------------------------------------------------------------------



dated as of January 24, 2019



--------------------------------------------------------------------------------



=====================================================================
=====================================================================






--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page


ARTICLE I. DEFINITIONS    2
Section 1.1. Definitions    2
Section 1.2. Accounting Terms    38
Section 1.3. Terms Generally    39
Section 1.4. Confirmation of Recitals    39
ARTICLE II. AMOUNT AND TERMS OF CREDIT    39
Section 2.1. Amount and Nature of Credit    39
Section 2.2. Revolving Credit Commitment    40
Section 2.3. Interest    46
Section 2.4. Evidence of Indebtedness    47
Section 2.5. Notice of Loans and Credit Events; Funding of Loans    47
Section 2.6. Payment on Loans and Other Obligations    49
Section 2.7. Prepayment    51
Section 2.8. Commitment and Other Fees    52
Section 2.9. Modifications to Commitment    52
Section 2.10. Computation of Interest and Fees    55
Section 2.11. Mandatory Payments    55
Section 2.12. Liability of Borrowers    55
Section 2.13. Cash Collateral    57
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES
58

Section 3.1. Requirements of Law    58
Section 3.2. Taxes    59
Section 3.3. Funding Losses    64
Section 3.4. Change of Lending Office    64
Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate
65

Section 3.6. Replacement of Lenders    66
Section 3.7. Discretion of Lenders as to Manner of Funding    66
ARTICLE IV. CONDITIONS PRECEDENT    67
Section 4.1. Conditions to Each Credit Event    67
Section 4.2. Certain Closing Deliveries Under the Prior Credit Agreements    68
Section 4.3. Conditions to the First Credit Event    68
ARTICLE V. COVENANTS    71
Section 5.1. Insurance    71
Section 5.2. Money Obligations    72
Section 5.3. Financial Statements, Collateral Reporting and Information    72
Section 5.4. Financial Records    74
Section 5.5. Franchises; Change in Business    74
Section 5.6. ERISA Pension and Benefit Plan Compliance    74
Section 5.7. Financial Covenants    75
Section 5.8. Borrowing    76
Section 5.9. Liens    77





--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
Section 5.10. Regulations T, U and X    78
Section 5.11. Investments, Loans and Guaranties    78
Section 5.12. Merger and Sale of Assets    80
Section 5.13. Acquisitions    81
Section 5.14. Notice    82
Section 5.15. Restricted Payments    82
Section 5.16. Environmental Compliance    83
Section 5.17. Affiliate Transactions    83
Section 5.18. Use of Proceeds    84
Section 5.19. Corporate Names and Locations of Collateral    84
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
85

Section 5.21. Collateral    86
Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral
88

Section 5.23. Flood Hazard    88
Section 5.24. Restrictive Agreements    89
Section 5.25. Most Favored Covenant Status    89
Section 5.26. Pari Passu Ranking    90
Section 5.27. Guaranty Under Material Indebtedness Agreement    90
Section 5.28. Amendments to Material Indebtedness Agreements    90
Section 5.29. Amendment of Organizational Documents    90
Section 5.30. Fiscal Year of Borrowers    90
Section 5.31. Beneficial Ownership    90
Section 5.32. Further Assurances    90
ARTICLE VI. REPRESENTATIONS AND WARRANTIES    91
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification    91
Section 6.2. Corporate Authority    91
Section 6.3. Compliance with Laws and Contracts    91
Section 6.4. Litigation and Administrative Proceedings    92
Section 6.5. Title to Assets    92
Section 6.6. Liens and Security Interests    92
Section 6.7. Tax Returns    93
Section 6.8. Environmental Laws    93
Section 6.9. Locations    93
Section 6.10. Continued Business    94
Section 6.11. Employee Benefits Plans    94
Section 6.12. Consents or Approvals    95
Section 6.13. Solvency    95
Section 6.14. Financial Statements    95
Section 6.15. Regulations    95
Section 6.16. Material Agreements    96
Section 6.17. Intellectual Property    96
Section 6.18. Insurance    96
Section 6.19. Deposit Accounts and Securities Accounts    96



TABLE OF CONTENTS
Page
Section 6.20. Accurate and Complete Statements    96
Section 6.21. Investment Company; Other Restrictions    97
Section 6.22. Defaults    97
Section 6.23. Beneficial Ownership Certification    97
Section 6.24. EEA Financial Institution    97
ARTICLE VII. COLLATERAL    97
Section 7.1. Collections and Receipt of Proceeds by Borrowers    97
Section 7.2. Collections and Receipt of Proceeds by the Administrative
Agent    98
Section 7.3. Administrative Agent’s Authority Under Pledged Notes    99
Section 7.4. Commercial Tort Claims    100
ARTICLE VIII. EVENTS OF DEFAULT    100
Section 8.1. Payments    100
Section 8.2. Special Covenants    100
Section 8.3. Other Covenants    100
Section 8.4. Representations and Warranties    101
Section 8.5. Cross Default    101
Section 8.6. ERISA Default    101
Section 8.7. Change in Control    101
Section 8.8. Judgments    101
Section 8.9. Security    102
Section 8.10. Validity of Loan Documents    102
Section 8.11. Solvency    102
ARTICLE IX. REMEDIES UPON DEFAULT    103
Section 9.1. Optional Defaults    103
Section 9.2. Automatic Defaults    103
Section 9.3. Letters of Credit    103
Section 9.4. Offsets    104
Section 9.5. Equalization Provisions    104
Section 9.6. Collateral    104
Section 9.7. Administrative Agent’s Rights to Occupy and Use Property of Credit
Parties 105 Section 9.8. Other Remedies    106
Section 9.9. Application of Proceeds    106
ARTICLE X. THE ADMINISTRATIVE AGENT    107
Section 10.1. Appointment and Authorization    107
Section 10.2. Note Holders    108
Section 10.3. Consultation With Counsel    108
Section 10.4. Documents    108
Section 10.5. Administrative Agent and Affiliates    108
Section 10.6. Knowledge or Notice of Default    109
Section 10.7. Action by Administrative Agent    109
Section 10.8. Release of Collateral or Guarantor of Payment    109
Section 10.9. Delegation of Duties    110
Section 10.10. Indemnification of Administrative Agent    110



TABLE OF CONTENTS
Page
Section 10.11. Successor Administrative Agent    110
Section 10.12. Issuing Lender    111
Section 10.13. Swing Line Lender    111
Section 10.14. Administrative Agent May File Proofs of Claim    111
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program . 112 Section 10.16. Other Agents    112
ARTICLE XI. GUARANTY    112
Section 11.1. Guaranty by Borrowers    112
Section 11.2. Additional Undertaking    112
Section 11.3. Guaranty Unconditional    113
Section 11.4. Borrowers’ Obligations to Remain in Effect; Restoration    113
Section 11.5. Certain Waivers    114
Section 11.6. Subrogation    114
Section 11.7. Effect of Stay    114
Section 11.8. Effect of Breach of Article XI    114
ARTICLE XII. MISCELLANEOUS    114
Section 12.1. Lenders’ Independent Investigation    114
Section 12.2. No Waiver; Cumulative Remedies    115
Section 12.3. Amendments, Waivers and Consents    115
Section 12.4. Notices    117
Section 12.5. Costs, Expenses and Documentary Taxes    117
Section 12.6. Indemnification    117
Section 12.7. Obligations Several; No Fiduciary Obligations    118
Section 12.8. Execution in Counterparts    118
Section 12.9. Binding Effect; Borrowers’ Assignment    118
Section 12.10. Lender Assignments    118
Section 12.11. Sale of Participations    120
Section 12.12. Replacement of Defaulting Lenders    121
Section 12.13. Patriot Act Notice    122
Section 12.14. Severability of Provisions; Captions; Attachments    122
Section 12.15. Investment Purpose    122
Section 12.16. Entire Agreement    123
Section 12.17. Confidentiality    123
Section 12.18. Limitations on Liability of the Issuing Lenders    124
Section 12.19. General Limitation of Liability    124
Section 12.20. No Duty    124
Section 12.21. Legal Representation of Parties    125
Section 12.22. Judgment Currency    125
Section 12.23. Governing Law; Submission to Jurisdiction    126
Section 12.24. ERISA Representations    126
Section 12.25. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    128
Section 12.26. Defaulting Lenders    128
Jury Trial Waiver    1



TABLE OF CONTENTS
Page




Exhibit A    Form of Revolving Credit Note Exhibit B    Form of Swing Line Note
Exhibit C    Form of Notice of Loan
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Assignment and Acceptance Agreement
Exhibit F-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)



Schedule 1    Commitments of Lenders Schedule 2    Guarantors of Payment
Schedule 2.2    Existing Letters of Credit Schedule 2.14    Designated Hedge
Agreements Schedule 3    Pledged Securities
Schedule 5.8    Indebtedness
Schedule 5.9    Liens
Schedule 5.11    Permitted Foreign Subsidiary Loans, Guaranties and Investments
Schedule 5.17    Affiliate Transactions
Schedule 6.1    Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4    Litigation and Administrative Proceedings
Schedule 6.5    Real Estate Owned by the Companies Schedule 6.8    Environmental
Matters
Schedule 6.9    Locations
Schedule 6.11    Employee Benefits Plans Schedule 6.16    Material Agreements
Schedule 6.17    Intellectual Property Schedule 6.18    Insurance
Schedule 7.3    Pledged Notes
Schedule 7.4    Commercial Tort Claims



This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (as the same may
from time to time be further amended, restated or otherwise modified, this
“Agreement”) is made effective as of the 24th day of January, 2019 among:


(a)
GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Gibraltar”);



(b)GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSCNY” and,
together with Gibraltar, collectively, the “Borrowers” and, individually, each a
“Borrower”);


(c)the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.9(b) or 12.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and


(d)KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.




WITNESSETH:


WHEREAS, the Borrowers, the Administrative Agent and the lenders named therein
entered into that certain Fifth Amended and Restated Credit Agreement, dated as
of December 9, 2015 (the “Fifth Amended Credit Agreement”), which agreement
amended and restated that certain Fourth Amended and Restated Credit Agreement,
dated as of October 11, 2011, which agreement amended and restated that certain
Third Amended and Restated Credit Agreement, dated as of July 24, 2009, which
agreement amended and restated that certain Second Amended and Restated Credit
Agreement, dated as of August 31, 2007, which agreement amended and restated
that certain Amended and Restated Credit Agreement, dated as of December 8, 2005
(collectively, such agreements are referred to herein as the “Prior Credit
Agreements”);


WHEREAS, this Agreement amends and restates in its entirety the Fifth Amended
Credit Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Fifth Amended Credit Agreement shall be superseded hereby. All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Prior Credit Agreements, delivered in connection with the Prior Credit
Agreements, shall be deemed to refer to this Agreement. Notwithstanding the
amendment and restatement of the Fifth Amended Credit Agreement by this
Agreement, the obligations outstanding (including, but not limited to, the
letters of credit issued and outstanding) under the Fifth Amended Credit
Agreement as of the Closing Date shall remain outstanding and constitute
continuing Obligations hereunder; provided that, on the Closing Date, the
Administrative Agent shall, with the cooperation of the Lenders, cause the
amounts of the commitments, existing loans and participations in letters of
credit under the Fifth Amended Credit Agreement to be, as applicable,
re-allocated among the Lenders in accordance with their respective Commitment
Percentages established pursuant to this Agreement. Such outstanding Obligations
and the guaranties of payment thereof shall in all respects be continuing, and
this



Agreement shall not be deemed to evidence or result in a novation or repayment
and re- borrowing of such Obligations. In furtherance of and, without limiting
the foregoing, from and after the date hereof and except as expressly specified
herein, the terms, conditions, and covenants governing the obligations
outstanding under the Fifth Amended Credit Agreement shall be solely as set
forth in this Agreement, which shall supersede the Fifth Amended Credit
Agreement in its entirety;


WHEREAS, it is the intent of the Borrowers, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and


WHEREAS, the Borrowers, the Administrative Agent and the Lenders have contracted
for the establishment of credits in the aggregate principal amounts hereinafter
set forth, to be made available to the Borrowers upon the terms and subject to
the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONS


Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.
“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.
“Additional Issuing Lender” means a Lender that shall have (a) agreed with the
Administrative Agent to issue a Letter of Credit hereunder in its own name, but
in each instance on behalf of the Revolving Lenders hereunder, and (b) executed
with the Administrative Agent an Additional Issuing Lender Agreement.


“Additional Issuing Lender Agreement” means an Additional Issuing Lender
Agreement, prepared by the Administrative Agent and in form and substance
acceptable to the



Administrative Agent, among the Borrowers, the Administrative Agent and a Lender
with respect to the issuance by such Lender of Letters of Credit hereunder,
whereby such Lender agrees to become an Additional Issuing Lender.


“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.
“Additional Term Loan Facility” means that term as defined in Section 2.9(b)(i)
hereof. “Additional Term Loan Facility Amendment” means that term as defined in
Section
2.9(c)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrowers and the Administrative Agent, dated as of the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.


“Administrative Borrower” means Gibraltar.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Affiliate Transaction” means that term as defined in Section 5.17 hereof.
“Agreement” means that term as defined in the first paragraph hereof.
“Alternate Currency” means Euros, British Pounds Sterling, Japanese Yen,
Canadian Dollars or any other currency, other than Dollars, agreed to by the
Administrative Agent and all the Lenders that shall be freely transferable and
convertible into Dollars.





“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to the Borrowers, and (b) the Letter of Credit
Exposure that is denominated in one or more Alternate Currencies.


“Alternate Currency Loan” means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in an Alternate Currency and on which the
Borrowers shall pay interest at a rate based upon the Derived Alternate Currency
Rate.
“Alternate Currency Maximum Amount” means Fifty Million Dollars ($50,000,000).
“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any
Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Alternate Currency Loan, as listed as
the London interbank offered rate, as published by Thomson Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Thomson Reuters or
Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Thomson Reuters or
Bloomberg), for deposits in the relevant Alternate Currency in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Alternate Currency Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in the relevant Alternate Currency for the relevant Interest
Period and in the amount of the Alternate Currency Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to the Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Alternate Currency
market reasonably selected by the Administrative Agent, determined as of 11:00
A.M. (London time) (or as soon thereafter as practicable), two Business Days
prior to the beginning of the relevant Interest Period pertaining to such
Alternate Currency Loan; by (b) 1.00 minus the Reserve Percentage.
Notwithstanding the foregoing, if at any time the Alternate Currency Rate as
determined above is less than zero, it shall be deemed to be zero for purposes
of this Agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder, and the Corruption of Foreign Public
Officials Act (S.C. 1998, c. 34), as amended, and the rules and regulations
thereunder).


“Applicable Commitment Fee Rate” means:



(a)for the period from the Closing Date through March 31, 2019, fifteen (15.00)
basis points; and


(b)commencing with the Consolidated financial statements of Gibraltar for the
fiscal year ending December 31, 2018, the number of basis points set forth in
the following matrix, based upon the result of the computation of the Total
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:


Total Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 3.00 to 1.00
25.00 basis points
Greater than or equal to 2.00 to 1.00 but less
than 3.00 to 1.00
20.00 basis points
Greater than or equal to 1.00 to 1.00 but less
than 2.00 to 1.00
17.50 basis points
Less than 1.00 to 1.00
15.00 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is April 1, 2019. From and after April 1, 2019, changes to the Applicable
Commitment Fee Rate shall be effective on the first day of each calendar month
following the date upon which the Administrative Agent should have received,
pursuant to Section 5.3(c) hereof, the Compliance Certificate. The above pricing
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when the Borrowers shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall,
at the election of the Administrative Agent (which may be retroactively
effective), be the highest rate per annum indicated in the above pricing grid
regardless of the Total Leverage Ratio at such time, and (ii) in the event that
any financial information or certification provided to the Administrative Agent
in the Compliance Certificate is shown to be inaccurate (regardless of whether
this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Commitment Fee Rate for any period (an
“Applicable Commitment Fee Period”) than the Applicable Commitment Fee Rate
applied for such Applicable Commitment Fee Period, then (A) the Borrowers shall
promptly deliver to the Administrative Agent a corrected Compliance Certificate
for such Applicable Commitment Fee Period, (B) the Applicable Commitment Fee
Rate shall be determined based on such corrected Compliance Certificate, and (C)
the Borrowers shall promptly pay to the Administrative Agent the accrued
additional fees owing as a result of such increased Applicable Commitment Fee
Rate for such Applicable Commitment Fee Period.


“Applicable Creditor” means that term as defined in Section 12.22(b) hereof.



“Applicable Margin” means:


(a)for the period from the Closing Date through March 31, 2019, one hundred
twelve and one-half (112.50) basis points for LIBOR Fixed Rate Loans and twelve
and one-half (12.50) basis points for Base Rate Loans; and


(b)commencing with the Consolidated financial statements of Gibraltar for the
fiscal year ending December 31, 2018, the number of basis points (depending upon
whether Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Total Leverage
Ratio as set forth in the Compliance Certificate for such fiscal period and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:


Total Leverage Ratio
Applicable Basis Points for LIBOR Fixed Rate Loans
Applicable Basis Points for Base Rate Loans
Greater than or equal to 3.00 to 1.00
200.00
100.00
Greater than or equal to 2.00 to 1.00
but less than 3.00 to 1.00
162.50
62.50
Greater than or equal to 1.00 to 1.00
but less than 2.00 to 1.00
137.50
37.50
Less than 1.00 to 1.00
112.50
12.50



The first date on which the Applicable Margin is subject to change is April 1,
2019. From and after April 1, 2019, changes to the Applicable Margin shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrowers shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or
(b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Margin shall, at the
election of the Administrative Agent (which may be retroactively effective), be
the highest rate per annum indicated in the above pricing grid for Loans of that
type, regardless of the Total Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to the Administrative
Agent in the Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable Margin
Period”) than the Applicable Margin applied for such Applicable Margin Period,
then (A) the Borrowers shall promptly deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Margin Period, (B) the
Applicable Margin shall be determined based on such corrected Compliance
Certificate, and (C) the Borrowers shall promptly pay to the



Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period.


“Approved Depository” means that term as defined in the definition of Cash
Equivalents.


“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender, or (c) an entity or an
affiliate of an entity that administers or manages a Lender.


“Asset Disposition” means the sale, lease, transfer or other disposition
(including by means of sale and lease-back transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of any
Company) by any Company to any Person (other than to another Company in
connection with a transaction permitted by Section 5.12(a) through (g) hereof)
of any of such Company’s assets; provided that the term Asset Disposition
specifically excludes (a) any sales, transfers or other dispositions of
Inventory, or obsolete, worn-out or excess furniture, fixtures, Equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, and (b) any Recovery Event.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent, a Lender or an affiliate of a Lender (or a Person that was
a Lender or an affiliate of a Lender at the time of entering into the relevant
Bank Product Agreement) in connection with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent, any Lender or an affiliate of a Lender (or a Person that
was a Lender or an affiliate of a Lender at the time of



entering into the relevant Bank Product Agreement) pursuant to or evidenced by
the Bank Product Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent, any Lender or an affiliate of a Lender (or a Person that
was a Lender or an affiliate of a Lender at the time of entering into the
relevant Bank Product Agreement) for (a) credit cards and credit card processing
services, (b) debit cards, purchase cards and stored value cards, (c) ACH
transactions, and (d) cash management, including controlled disbursement,
accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate. Notwithstanding the foregoing, if
at any time the Base Rate as determined above is less than zero, it shall be
deemed to be zero for purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrowers shall pay interest at
the Derived Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Bond Letter of Credit” means the irrevocable transferable letter of credit in
the stated amount of Three Million Two Hundred Thirty Thousand Six Hundred
Eighty-Five and 90/100 Dollars ($3,230,685.90), issued to secure the payment of
the Bonds.


“Bonds” means the Manhattan, Kansas Variable Rate Demand Industrial Development
Revenue Refunding Bonds (Florence Corporation of Kansas Project), Series 2003.
“Borrower” means that term as defined in the first paragraph of this Agreement.
“Borrowers” means that term as defined in the first paragraph of this Agreement.
“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year
on which national banks are authorized or required to close in Cleveland, Ohio,
and, in addition,
(a)if the applicable Business Day relates to a Eurodollar Loan, is a day of the
year on which dealings in Dollar deposits are carried on in the London interbank
Eurodollar market, and (b) if



the applicable Business Day relates to an Alternate Currency, is a day of the
year on which dealings in deposits are carried on in the relevant Alternate
Currency in the London interbank market and in the principal financial center
for such Alternate Currency.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split, restricted stock award under any of Gibraltar’s omnibus incentive plans,
stock distributions in connection with an Acquisition permitted by Section 5.13
hereof or other equity distribution payable only in capital stock or other
equity of such Company) in respect of such Company’s capital stock or other
equity interest.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP (consistent with the provisions of Section 1.2(c) hereof), should be
accounted for as a capital lease on the balance sheet of such Person.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP (consistent with the provisions of Section
1.2(c) hereof), have been or should be capitalized on the books of the lessee
and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Credit Parties with the
Administrative Agent, without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.


“Cash Collateralize” means to deposit into a Cash Collateral Account maintained
with (or on behalf of) the Administrative Agent, and under the sole dominion and
control of the Administrative Agent, or to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuing Lender, as collateral
for any Letter of Credit Exposure or obligations of the Lenders to fund
participations in respect of any Letter of Credit Exposure, cash or deposit
account balances, or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. For the purposes of this Agreement, “Cash Collateral” shall
have a meaning analogous to the foregoing and shall include the proceeds of such
cash collateral and other credit support.


“Cash Equivalents” means any of the following:


(a)    securities issued, or directly and fully guaranteed or insured by, the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of



the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition;


(b)    Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (i) any domestic commercial bank of recognized standing having
capital and surplus in excess of Five Hundred Million Dollars ($500,000,000), or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s is at least A-1, A-2 or the equivalent
thereof or from Moody’s is at least P-1, P-2 or the equivalent thereof (any such
bank, an “Approved Depository”), in each case with maturities of not more than
one hundred eighty (180) days from the date of acquisition;


(c)    commercial paper issued by an Approved Depository or by the parent
company of an Approved Depository and commercial paper issued by, or guaranteed
by, any industrial or financial company with a short-term commercial paper
rating of at least A-1 or the equivalent thereof by Standard & Poor’s or at
least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long-term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from Standard & Poor’s or Moody’s, as the case may
be, and in each case maturing within one hundred eighty (180) days after the
date of acquisition;


(d)    fully collateralized repurchase agreements entered into with an Approved
Depository having a term of not more than thirty (30) days and covering
securities described in subpart (a) above;


(e)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in subparts (a) through (d)
above;


(f)    investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Depository;


(g)    investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Depository; and


(h)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing subpart (g).


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of the Administrative Agent or any Lender.





“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)the acquisition of ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than fifty percent (50%) of the aggregate ordinary Voting Power represented
by the issued and outstanding capital stock of Gibraltar;


(b)if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of Gibraltar cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts
(i)and (ii) hereof that constituted, at the time of such election or nomination,
at least a majority of that board of directors;


(c)if Gibraltar shall cease to own, directly or indirectly, one hundred percent
(100%) of the aggregate ordinary Voting Power represented by the issued and
outstanding equity interests of GSCNY; or


(d)the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Closing Date” means January 24, 2019.



“Closing Fee Letter” means the Closing Fee Letter between the Borrowers and the
Administrative Agent, dated as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of each Credit Party’s existing and future (i)
personal property,
(ii)Accounts, Investment Property, instruments, contract rights, chattel paper,
documents, supporting obligations, letter-of-credit rights, Pledged Securities,
Pledged Notes (if any), Commercial Tort Claims, General Intangibles, Inventory
and Equipment, (iii) funds now or hereafter on deposit in one or more Cash
Collateral Accounts, if any, and (iv) Cash Security; and
(b) Proceeds and products of any of the foregoing.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the
U.C.C. (Schedule 7.4 hereto lists all Commercial Tort Claims of the Credit
Parties in existence as of the Closing Date.)


“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.


“Commitment Percentage” means, for each Lender, such Lender’s percentage of the
Commitment as set forth opposite such Lender’s name under the column headed
“Commitment Percentage”, as listed in Schedule 1 hereto (taking into account any
assignments pursuant to Section 12.10 hereof).


“Commitment Period” means the period from the Closing Date to January 23, 2024,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Commodity Hedging Device” means a forward commodity purchase agreement or
similar agreement or arrangement designed to protect against fluctuations in raw
material or other commodity prices entered into by a Company.


“Companies” means all Borrowers and all Subsidiaries of all Borrowers. “Company”
means a Borrower or a Subsidiary of a Borrower.
“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.





“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than a Company.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consolidated” means the resultant consolidation of the financial statements of
Gibraltar and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section
6.14
hereof.



“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Gibraltar for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:


(a)    Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of:


(i)
Consolidated Interest Expense;



(ii)
Consolidated Income Tax Expense;



(iii)
Consolidated Depreciation and Amortization Charges;



(iv)
extraordinary and other non-recurring non-cash losses and charges;



(v)
non-cash equity based compensation expenses; and






(vi)    the sum of the following amounts (“Permitted Adjustments”), but only to
the extent that the aggregate amount added-back to net earnings pursuant to this
clause (vi) does not exceed twenty percent (20%) of Consolidated EBITDA as
calculated pursuant to this definition without reference to this clause (vi):
net cost savings; operating expense reductions; restructuring charges and
related charges; restructuring costs; accruals or reserves; business
optimization costs; project startup costs; integration costs; transition costs;
costs incurred in connection with any non-recurring strategic initiatives;
retention charges; contract termination costs; recruiting and signing bonuses
and expenses; future lease commitments; systems establishment costs; conversion
costs; excess pension charges and consulting fees; one-time customary cash
charges, costs, fees and expenses payable in connection with an Acquisition;
one-time unusual or extraordinary cash costs or losses (including losses
incurred on the write-down of inventory); non-recurring integration transaction
costs paid in cash in with an Acquisition; other operating improvements and
synergies projected by the Borrowers in good faith to be realized as a result of
actions taken or to be taken in connection with any specified transaction or
with respect to the implementation of an operational initiative or operational
change after the Closing Date, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided that:


(A)    a duly completed certificate signed by a Responsible Officer of the
Borrowers shall be delivered to the Administrative Agent together with the
Compliance Certificate (which shall set forth any such cost savings, operating
expense reductions or synergies in reasonable detail), certifying that (x) such
cost savings, operating expense reductions, other operating improvements and
synergies are reasonably identifiable, factually supportable and reasonably
anticipated to be realized within the timeframes set forth in clauses below as
determined in good faith by the Borrowers, and (y) such actions have been taken
or are to be taken within twelve (12) months after the consummation of the
specified transaction or other applicable action which is expected to result in
such cost savings, operating expense reductions, operating improvements or
synergies;


(B)    no cost savings, operating expense reductions, operating improvements and
synergies shall be added back as a Permitted Adjustment pursuant to the
definition of “Consolidated EBITDA” to the extent duplicative of any expenses or
charges otherwise added to Consolidated Net Earnings, whether through a pro
forma adjustment or otherwise, for such period; and


(C)    projected (and not yet realized) amounts may no longer be added in
calculating Consolidated EBITDA to the extent occurring more than four full
fiscal quarters after the specified action taken in order to



realize such projected cost savings, operating expense reductions, operating
improvements and synergies.


Notwithstanding the foregoing, for the purposes of calculating Consolidated
EBITDA for any period, if at any time during such period, the Borrowers or any
of their respective Subsidiaries shall have made an Acquisition (or Asset
Disposition), Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto (including pro forma adjustments with respect to
non-recurring expenses incurred prior to such Acquisition by the target entity
of such Acquisition to the extent such expenses are factually supportable), as
if any such Acquisition (or Asset Disposition) or adjustment occurred on the
first day of such period, in each case to be mutually and reasonably agreed upon
by Gibraltar and the Administrative Agent.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Gibraltar, as determined on a Consolidated basis.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Gibraltar (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any) of
Gibraltar for such period with respect to Indebtedness (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Hedge Agreements) of Gibraltar,
as determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of
Gibraltar for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of
Gibraltar, determined as of such date on a Consolidated basis.


“Consolidated Senior Funded Indebtedness” means, at any date, Consolidated
Funded Indebtedness minus Subordinated Indebtedness, if any, of Gibraltar, as
determined on a Consolidated basis.


“Consolidated Total Assets” means, at any time, all of the assets of Gibraltar,
as determined on a Consolidated basis.


“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).



“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by an Issuing Lender of a Letter of Credit.


“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.


“Currency Hedge Agreement” means any currency swap agreement, forward currency
purchase agreement, foreign exchange transaction agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate for Revolving Loans from time to time in effect.


“Defaulting Lender” means, subject to Section 12.26 hereof, a Lender, as
reasonably determined by the Administrative Agent, that (a) has failed (which
failure has not been cured) to fund any Loan or any participation interest in
Letters of Credit or Swing Loans required to be made hereunder in accordance
with the terms hereof (unless such Lender shall have notified the Administrative
Agent and the Administrative Borrower in writing of its good faith determination
that a condition under Section 4.1 hereof to its obligation to fund any Loan
shall not have been satisfied); (b) has notified the Administrative Borrower,
the Issuing Lender or the Administrative Agent in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied) or generally under other agreements in which it
commits to extend credit; (c) has failed, within three (3) Business Days after
receipt of a written request from the Administrative Agent or the Administrative
Borrower to confirm that it will comply with the terms of this Agreement
relating to its obligation to fund prospective Loans or participations in
Letters of Credit or Swing Loans, and such request states that the requesting
party has reason to believe that the Lender receiving such request may fail to
comply with such obligation, and states such reason; (d) has (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee,



administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that, a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender, or
any direct or indirect parent company thereof, by a Governmental Authority, so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States, or from the
enforcement of judgments or writs of attachment on its assets, or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; or (e) has failed
to pay to the Administrative Agent, the Issuing Lender or any other Lender when
due an amount owed by such Lender to the Administrative Agent or any other
Lender pursuant to the terms of this Agreement, unless such amount is subject to
a good faith dispute or such failure has been cured. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one (1) or
more of subparts (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 12.26 hereof) upon delivery of written notice of such
determination to the Administrative Borrower, the Issuing Lender and each
Lender.
“Deposit Account” means a deposit account, as that term is defined in the U.C.C.
“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated prior to, on or after the Closing Date, to be in form and substance
satisfactory to the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.


“Derived Alternate Currency Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Eurodollar Rate.


“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodity
Hedging Device) to which any Credit Party is a party and as to which a Lender or
any of its affiliates is (or at the time such Hedge Agreement was entered into,
was) a counterparty that, pursuant to a written instrument signed by the
Administrative Agent, has been designated as a Designated Hedge Agreement (which
designation shall not be unreasonably withheld or delayed), so that such Credit
Party’s counterparty’s credit exposure thereunder will be entitled to share in
the benefits of the Guaranties of Payment and the Security Documents to the
extent such Loan Documents provide guarantees or security for creditors of such
Credit Party under Designated Hedge Agreements. Any such Hedge Agreement shall
cease to be a Designated Hedge Agreement if its termination date is extended,
notional amount increased, or fixed rate



payable by a Credit Party increased, without the prior written consent of the
Administrative Agent.


“Designated Hedge Creditor” means each Lender or affiliate of a Lender (or a
Person that was a Lender or an affiliate of a Lender at the time of entering
into the relevant Designated Hedge Agreement) that participates as a
counterparty to a Credit Party pursuant to any Designated Hedge Agreement with
such Lender or affiliate of such Lender (or a Person that was a Lender or an
affiliate of a Lender at the time of entering into the relevant Designated Hedge
Agreement).


“Designated Hedge Document” means (a) each Designated Hedge Agreement to which a
Credit Party is now or may hereafter become a party, and (b) each confirmation,
transaction statement or other document executed and delivered in connection
therewith to which a Credit Party is now or may hereafter become a party.


“Designated Hedge Obligations” means all obligations and liabilities of one or
more Credit Parties under Designated Hedge Documents, in all cases whether now
existing, or hereafter incurred or arising, including any such amounts incurred
or arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.


“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date for which the Dollar equivalent amount of such amount is
being determined, for the purchase of the relevant Alternate Currency with
Dollars for delivery on the date of such Alternate Currency Loan or Letter of
Credit, and (b) with respect to any other amount, if such amount is denominated
in Dollars, then such amount in Dollars and, otherwise the Dollar equivalent of
such amount, determined by the Administrative Agent on the basis of its spot
rate at approximately 11:00 A.M. (London time) on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant alternate currency with Dollars for delivery on such date; provided
that, in calculating the Dollar Equivalent for purposes of determining (i) a
Borrower’s obligation to prepay Loans and Letters of Credit pursuant to Section
2.11(a) hereof, or (ii) a Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitment, the Administrative Agent may, in
its discretion, on any Business Day selected by the Administrative Agent (prior
to payment in full of the Obligations), calculate the Dollar Equivalent of each
Loan or Letter of Credit. The Administrative Agent shall notify the
Administrative Borrower of the Dollar



Equivalent of such Alternate Currency Loan or Letter of Credit or any other
amount, at the time that such Dollar Equivalent shall have been determined.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
affiliate of a Lender and any Approved Fund, and (b) any commercial bank,
insurance company, investment or mutual fund or other Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) that extends credit
or buys loans of the type made hereunder as part of its principal business;
provided that no Company, no Affiliate of a Company, nor any Person acting at
the direction of, or in concert with, any such Person, shall be an Eligible
Transferee.


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Substances, air emissions,
discharges to waste or public systems and health and safety matters.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equipment” means equipment, as that term is defined in the U.C.C.


“Equity Interests” means (a) all of the issued and outstanding shares of all
classes of capital stock of any corporation at any time directly owned by any
Credit Party and the certificates representing such capital stock, (b) all of
the membership interests in a limited liability company at any time owned or
held by any Credit Party, and (c) all of the equity interests in any other form
of organization at any time owned or held by any Credit Party.



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan (other than in the ordinary course of business in connection with an
Acquisition); (i) the failure by a Controlled Group member or an ERISA Plan to
satisfy, in all material respects, any requirements of law applicable to an
ERISA Plan; (j) the commencement, existence or threatening of a claim, action or
suit with respect to an ERISA Plan, other than a routine claim for benefits; or
(k) any incurrence by or any expectation of the incurrence by a Controlled Group
member of any liability for post-retirement benefits under any Welfare Plan,
other than as required by ERISA Section 601, et. seq. or Code Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrowers shall pay
interest at the Derived Eurodollar Rate.





“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg), for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period; by (b) 1.00 minus the Reserve Percentage. Notwithstanding
the foregoing, if at any time the Eurodollar Rate as determined above is less
than zero, it shall be deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Administrative Borrower under Section 3.6) or (ii) such Lender changes
its



lending office, except in each case to the extent that, pursuant to Section 3.2,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 3.2(e)
hereof and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof. “FATCA” means Sections 1471 through 1474 of the Code, as in effect on
the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Fifth Amended Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.


“Financial Officer” means any of the following officers: chief executive
officer, president, senior vice president, chief financial officer or treasurer.
Unless otherwise qualified, all references to a Financial Officer in this
Agreement shall refer to a Financial Officer of the Administrative Borrower.


“Flood Insurance Laws” means, collectively (a) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973), as now or hereafter
in effect or any successor statute thereto,
(b) the Flood Insurance Reform Act of 2004, as now or hereafter in effect or any
successor statute thereto, and (c) the Biggert-Waters Flood Insurance Reform Act
of 2012, as now or hereafter in effect or any successor statute thereto.


“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.





“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment) with respect to Letters of Credit
issued by the Issuing Lender, other than Letter of Credit Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s outstanding Swing
Line Exposure (to the extent of such Defaulting Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment), other than Swing Line Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Gibraltar.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Gibraltar” means that term as defined in the first paragraph hereof.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-



maker, endorser or Person that shall have agreed conditionally or otherwise to
make any purchase, loan or investment in order thereby to enable another to
prevent or correct a default of any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Subsidiary that shall execute and
deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.


“Guaranty of Payment” means (a) the Sixth Amended and Restated Subsidiary
Guaranty executed and delivered on the Closing Date in connection with this
Agreement by the Guarantors of Payment, and (b) any other guaranty of payment
executed and delivered subsequent to the Closing Date by a Guarantor of Payment;
in each case, as the same may from time to time be amended, restated or
otherwise modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“GSCNY” means that term as defined in the first paragraph hereof.


“Hazardous Substance” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.


“Hedge Agreement” means any Interest Rate Hedge Agreement, Currency Hedge
Agreement or Commodity Hedging Device.


“Immaterial Deposit Account” means a Deposit Account maintained by a Credit
Party that, at all times, has a balance of less than Two Million Dollars
($2,000,000); provided that the Immaterial Deposit Accounts of all Credit
Parties shall not, at any time, aggregate in excess of Eight Million Dollars
($8,000,000).


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and accrued expenses and deferred taxes incurred and paid in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all Synthetic
Leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs to the extent
that there is recourse against



such Company or such Company is liable (contingent or otherwise) under any such
program, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts
(a)
through (k) hereof.



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in the foregoing subpart (a), Other Taxes.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement executed and delivered by a Borrower or Guarantor of Payment,
wherein such Borrower or Guarantor of Payment, as the case may be, has granted
to the Administrative Agent, for the benefit of the Lenders, a security interest
in all intellectual property owned by such Borrower or Guarantor of Payment, as
the same may from time to time be amended, restated or otherwise modified.


“Intellectual Property Security Amendment” means each Amendment and Confirmation
of Intellectual Property Security Agreement (or similar document) executed and
delivered on or after the Closing Date by a Borrower or Guarantor of Payment,
relating to an Intellectual Property Security Agreement previously delivered by
such Borrower or Guarantor of Payment.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of Gibraltar, on a Consolidated basis, the ratio of (a)
Consolidated EBITDA to (b) Consolidated Interest Expense.


“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by the Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such Eurodollar Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by the Administrative
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a LIBOR Fixed Rate Loan shall be one month, two months, three months or six
months, in each case as the Administrative Borrower may select upon notice, as
set forth in Section 2.5 hereof; provided that (a) if the Administrative
Borrower shall fail to so select the duration of any Interest Period for a
Eurodollar Loan at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, the Borrowers shall be deemed to have



converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.


“Interest Rate Hedge Agreement” means any hedge agreement, interest rate swap,
cap, collar or floor agreement, or other interest rate management device entered
into by a Company with any Person in connection with any Indebtedness of such
Company.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“Issuing Lender” means, (a) as to any Letter of Credit transaction hereunder,
the Administrative Agent as issuer of the Letter of Credit, or, in the event
that the Administrative Agent either shall be unable to issue or the
Administrative Agent shall agree that another Revolving Lender may issue, a
Letter of Credit, such other Revolving Lender as shall agree to issue the Letter
of Credit in its own name, but in each instance on behalf of the Revolving
Lenders hereunder, with such other Lender being an Additional Issuing Lender, or
(b) as to any Existing Letter of Credit, the Lender that issued such Existing
Letter of Credit.


“Judgment Amount” means that term as defined in Section 12.22(b) hereof.
“Judgment Currency” means that term as defined in Section 12.22(a) hereof.
“KeyBank” means KeyBank National Association, and its successors and assigns.
“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Issuing Lenders and the Swing Line Lender.



“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by an Issuing Lender for the account of a
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than the earlier of (a) one year after
its date of issuance (provided that such Letter of Credit may provide for the
renewal thereof for additional one year periods), or (b) one year after the last
day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Administrative Agent,
as an Issuing Lender, on behalf of the Revolving Lenders, to issue Letters of
Credit in an aggregate face amount of up to Fifty Million Dollars ($50,000,000).


“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrowers or converted to a Revolving Loan pursuant
to Section 2.2(b)(v) hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of the Borrowers that meets the following criteria: (a) a Material Acquisition
Event shall have occurred during the first fiscal quarter of such period, and
(b) on or prior to the last day of the first fiscal quarter of such period, the
Administrative Borrower shall have requested that such period be designated a
“Leverage Ratio Step-Up Period” pursuant to a written request to the
Administrative Agent (and the Administrative Agent shall notify the Lenders of
such a request promptly after receipt thereof from the Administrative Borrower);
provided that (i) the designation of a Leverage Ratio Step-Up Period shall be
available to the Borrowers only after the Administrative Agent and the Lenders
shall have received, with respect to each Acquisition that is a part of such
Material Acquisition Event, (A) the historical financial statements of the
target entity of such Acquisition, and (B) pro forma financial statements of the
Companies accompanied by a certificate of a Financial Officer showing pro forma
compliance with Section
5.7    hereof, both before and after (assuming implementation of the Leverage
Ratio Step-Up Period) giving effect to such Acquisition, and (ii) the Borrowers
shall request no more than three such Leverage Ratio Step-Up Periods during the
Commitment Period.
“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.
“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other),
charge, assignment, hypothecation, encumbrance on, pledge or deposit of, or
conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset, and the filing of, or
agreement to give, any financing statement perfecting a security interest or
providing a notice filing (other than a notice filing with respect to a
bailment, a consignment or an operating lease) of a lien or security interest
under the law of any jurisdiction.





“Liquidity Amount” means, at any time, an amount equal to the Dollar Equivalent
of (a) the Revolving Credit Availability; plus (b) all unencumbered,
unrestricted cash on hand of the Credit Parties held at financial institutions
located in the United States; plus (c) all Cash Equivalents of the Credit
Parties; provided that, for purposes of subparts (b) and (c) above, all
cash-on-hand and Cash Equivalents of the Credit Parties shall be subject to a
Control Agreement in favor of the Administrative Agent.


“Loan” means a Revolving Loan or a Swing Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Administrative Agent Fee Letter
and the Closing Fee Letter, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.


“Loss” means that term as defined in Section 12.22(b) hereof.


“Material Acquisition Event” means any time when any Company consummates an
Acquisition the Consideration for which is greater than or equal to Fifty
Million Dollars ($50,000,000).


“Material Adverse Effect” means any or all of the following: (a) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition or prospects of the Borrowers, or Gibraltar and its
Subsidiaries taken as a whole; (b) any material adverse effect on the ability of
a Borrower, or any other Credit Party, to perform its obligations under any of
the Loan Documents to which it is a party; (c) any material adverse effect on
the ability of Gibraltar and its Subsidiaries, taken as a whole, to pay their
liabilities and obligations as they mature or become due; or (d) any material
adverse effect on the validity, effectiveness or enforceability, as against any
Credit Party, of any of the Loan Documents to which it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise categorized consistent with the provisions of Section
1.2(c), guaranty, contract, commitment, agreement or other arrangement
evidencing or entered into in connection with any Indebtedness of any Company or
the Companies equal to or in excess of the amount of Twenty Million Dollars
($20,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9(a) hereof, (b)
increases pursuant to Section 2.9(b) hereof and (c) assignments of interests
pursuant to Section 12.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of an Issuing Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.3(d) hereof.





“Maximum Revolving Amount” means Four Hundred Million Dollars ($400,000,000), as
such amount may be increased pursuant to Section 2.9(b) hereof, or decreased
pursuant to Section 2.9(a) hereof.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company. “Multiemployer Plan” means a Pension Plan that is subject to the
requirements of
Subtitle E of Title IV of ERISA.


“Non-Consenting Lender” means that term as defined in Section 12.3(c) hereof.


“Non-Material Subsidiary” means a Company that (a) is not a Credit Party or the
equity holder of a Credit Party, (b) has aggregate assets of less than One
Million Five Hundred Thousand Dollars ($1,500,000), and has no direct or
indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than One Million Five Hundred Thousand Dollars
($1,500,000), and (c) has aggregate revenues of less than One Million Five
Hundred Thousand Dollars ($1,500,000) and has no direct or indirect Subsidiaries
with aggregate revenues, for such Company and all such Subsidiaries, of more
than One Million Five Hundred Thousand Dollars ($1,500,000).


“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.


“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Credit Parties to the
Administrative Agent, the Swing Line Lender, any Issuing Lender, or any Lender
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans and all obligations of the Borrowers or
any other Credit Party pursuant to Letters of Credit, including without
limitation all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to a
Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit; (e)
every other liability, now or hereafter owing to the Administrative Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.


“OFAC” means that term as defined in Section 6.3(d) hereof.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP
(consistent with the



provisions of Section 1.2(c) hereof), are not required to be capitalized on a
balance sheet of such Company; provided that Operating Leases shall not include
any such lease under which any Company is also bound as the lessor or sublessor.
“Original Currency” means that term as defined in Section 12.22(a) hereof.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6 hereof).


“Participant” means that term as defined in Section 12.11 hereof. “Participant
Register” means that term as described in Section 12.11 hereof.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of the Borrowers;
provided that Performance Guaranties shall not include guaranties of
Indebtedness.


“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:



(a)    the investments by Gibraltar or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule
5.11 hereto;


(b)the loans by Gibraltar or a Domestic Subsidiary to a Foreign Subsidiary, in
such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;


(c)any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company;


(d)loans by a Credit Party to, investments by a Credit Party in, and Letters of
Credit issued to or for the benefit of, a Foreign Subsidiary, so long as all
such loans, investments and Letters of Credit by all Credit Parties to (or for
the benefit of) all Foreign Subsidiaries do not exceed the aggregate (excluding
any amounts set forth in Schedule
5.11 hereto) amount of Thirty-Five Million Dollars ($35,000,000) at any time
outstanding; and


(e) guaranties by a Credit Party of Indebtedness of a Foreign Subsidiary, not
otherwise permitted under this definition, so long as all such guaranties by all
Credit Parties for all Foreign Subsidiaries does not exceed Ten Million Dollars
($10,000,000) at any time outstanding.


“Permitted Investment” means an investment of a Company in the stock (or other
debt or equity instruments) of a Person (other than a Company), so long as the
aggregate amount of all such investments of all Companies does not exceed, for
any fiscal year of Gibraltar, an aggregate amount of the greater of (a) Fifty
Million Dollars ($50,000,000), or (b) five percent (5%) of Consolidated Total
Assets.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Pledge and Security Agreement” means the Sixth Amended and Restated Pledge and
Security Agreement, executed and delivered by each Credit Party in favor of the
Administrative Agent, for the benefit of the Lenders, dated as of the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.


“Pledge and Security Agreement Joinder” means each Pledge and Security Agreement
Joinder, executed and delivered by a Credit Party for the purpose of adding such
Credit Party as a party to a previously executed Pledge and Security Agreement.


“Pledged Entity” means the issuer of any Pledged Securities.


“Pledged Notes” means the promissory notes payable to a Credit Party, as
described on Schedule 7.3 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to one or more Credit Parties.





“Pledged Securities” means all of the Equity Interests of a Subsidiary of a
Credit Party (other than Subsidiaries of a CFC), whether now owned or hereafter
acquired, and all of such Credit Party’s other rights, title and interests in,
or in any way related to, each Pledged Entity to which any of such Equity
Interests relate, and all proceeds thereof; provided that Pledged Securities
shall exclude shares of voting capital stock or other voting equity interests in
any Foreign Subsidiary that is either (i) not a first-tier Foreign Subsidiary,
or (ii) a CFC in excess of sixty-five percent (65%) of the total outstanding
shares of voting capital stock or other voting equity interest of such Foreign
Subsidiary. (Schedule 3 hereto lists, as of the Closing Date, all of the Pledged
Securities.)


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Prior Closing Date” means December 9, 2015.


“Prior Credit Agreements” means that term as defined in the first Whereas clause
on the first page of this Agreement.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein or indicated in any financing statement shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the Collateral.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
or (c) the Issuing Lender.


“Recovery Event” means, with respect to any property, (a) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (b) the
destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever under circumstances in which such damage cannot reasonably
be expected to be repaired, or such property cannot reasonably be expected to be



restored to its condition immediately prior to such destruction or damage,
within ninety (90) days after the occurrence of such destruction or damage, (c)
the condemnation, confiscation or seizure of, or requisition of title to or use
of, any property, or (d) in the case of any property located upon a leasehold,
the termination or expiration of such leasehold.


“Register” means that term as described in Section 12.10(i) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements) (a)
incurred by the Administrative Agent, or imposed upon or asserted against the
Administrative Agent or any Lender, in any attempt by the Administrative Agent
and the Lenders to (i) obtain, preserve, perfect or enforce any Loan Document or
any security interest evidenced by any Loan Document; (ii) obtain payment,
performance or observance of any and all of the Obligations; or (iii) maintain,
insure, audit, collect, preserve, repossess or dispose of any of the collateral
securing the Secured Obligations or any part thereof, including, without
limitation, costs and expenses for appraisals, assessments and audits of any
Company or any such collateral; or (b) incidental or related to subpart (a)
above, including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement; provided that no Bank Product
Agreement or Hedge Agreement shall constitute a Related Writing hereunder.


“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration into the environment.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or (b)
after the Commitment Period, the Revolving Credit Exposure; provided that (i)
the portion of the Total Amount held or deemed to be held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and (ii) if there shall be two or more Lenders (that are not Defaulting
Lenders), Required Lenders shall constitute at least two Lenders.



“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution,
(b)    any amount paid by such Company in repayment, redemption, retirement or
repurchase, directly or indirectly, of any Subordinated Indebtedness, including,
but not limited to, the Indebtedness incurred pursuant to the notes issued in
connection with the Subordinated Indenture, or (c) the exercise by any Company
of any right of defeasance or covenant defeasance or similar right with respect
to any Subordinated Indebtedness, including but not limited to the Indebtedness
incurred pursuant to the notes issued in connection with the Subordinated
Indenture.


“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lenders to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.


“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding, (b)
the Swing Line Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.9(b) or 12.10 hereof.


“Revolving Loan” means a loan made to the Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control or the



U.S. Department of State or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, or other
relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secured Obligations” means, collectively, (a) the Obligations, (b) the
Designated Hedge Obligations, and (c) the Bank Product Obligations; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.
“Securities Account” means a securities account, as that term is defined in the
U.C.C. “Securities Account Control Agreement” means each Securities Account
Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, dated prior to, on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Documents” means the Pledge and Security Agreement, each Pledge and
Security Agreement Joinder, each Intellectual Property Security Agreement, each
Intellectual Property Security Amendment, each Landlord’s Waiver (or similar
document), each Control Agreement, each U.C.C. Financing Statement or similar
filing as to a jurisdiction located outside of the United States filed in
connection herewith or perfecting any interest created in any of the foregoing
documents, and any other document pursuant to which any Lien is granted by a
Company or any other Person to the Administrative Agent, for the benefit of the
Lenders, as security for the Secured Obligations, or any part thereof, and each
other agreement executed or provided to the Administrative Agent in connection
with any of the foregoing, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced.


“Senior Secured Leverage Ratio” means, as determined on a Consolidated basis,
the ratio of (a) Consolidated Senior Funded Indebtedness (as of the end of the
most recently completed fiscal quarter of Gibraltar) that is secured by a Lien;
to (b) Consolidated EBITDA (for the most recently completed four fiscal quarters
of Gibraltar).


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such



Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.


“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.


“Subordinated Indenture” means the Indenture, dated as of the January 31, 2013,
among Gibraltar, the subsidiary guarantors party thereto and The Bank of New
York Trust Company, N.A., as trustee, pursuant to which Gibraltar has issued the
Subordinated Notes, as the same may, from time to time be amended, supplemented,
restated or otherwise modified or replaced.


“Subordinated Notes” means the 6.25% Senior Subordinated Notes Due 2021, as the
same may from time to time be amended, restated, supplemented or otherwise
modified.


“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
Gibraltar.


“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the appropriate Issuing
Lender, issued by an issuer satisfactory to the Administrative Agent and such
Issuing Lender.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.



“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrowers, on a discretionary basis, up to the aggregate
amount at any time outstanding of Fifteen Million Dollars ($15,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.
“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.
“Swing Line Note” means the Swing Line Note, in the form of the attached Exhibit
B,
executed and delivered pursuant to Section 2.5(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrowers by the Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) fifteen (15) days after the date such Swing Loan is made, or (b) the last
day of the Commitment Period.


“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.


“Target EBITDA” means, for any period, in accordance with GAAP, net earnings for
such period, plus the aggregate amounts deducted in determining such net
earnings in respect of
(a)income taxes, (b) interest expense, and (c) depreciation and amortization
charges (adjusted for proposed synergies or other post-acquisition actions or
enhancements).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Commitment Amount” means the principal amount of Four Hundred Million
Dollars ($400,000,000), as such amount may be increased pursuant to Section
2.9(b) hereof, or decreased pursuant to Section 2.9 (a) hereof; provided that,
for the purposes of determining the Total Commitment Amount, the Administrative
Agent may, in its discretion, calculate the Dollar Equivalent of any Alternate
Currency Loan on any Business Day selected by the Administrative Agent.


“Total Leverage Ratio” means, as determined on a Consolidated basis, the ratio
of (a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of Gibraltar); to (b) Consolidated EBITDA (for the most
recently completed four fiscal quarters of Gibraltar).



“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “U.C.C.” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Withholding Agent” means any Credit Party or the Administrative Agent.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrowers adopt the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Administrative Borrower, the parties hereto
will enter into good faith negotiations to amend such financial covenants and
financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Borrowers shall be the
same in



commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.


(c)    Notwithstanding any provisions contained in this Agreement (including,
without limitation, any of the negative covenants, financial covenants and
component definitions contained herein) or any of the other Loan Documents to
the contrary, GAAP will be deemed to treat Operating Leases and Capital Leases
in a manner consistent with their treatment by the Company under GAAP as of
December 31, 2018, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.


Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.


Section 1.4. Confirmation of Recitals. The Borrowers, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement.




ARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of Credit.


(a)Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrowers, participate in Swing Loans made by the Swing Line Lender to
the Borrowers, and issue or participate in Letters of Credit at the request of
the Borrowers, in such aggregate amount as the Borrowers shall request pursuant
to the Commitment; provided that in no event shall the aggregate principal
amount of all Loans and Letters of Credit outstanding under this Agreement be in
excess of the Total Commitment Amount.


(b)Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrowers or the issuance of a Letter of
Credit:


(i)    the Dollar Equivalent of the aggregate outstanding principal amount of
Loans made by such Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Lender; and


(ii)    the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal



amount then outstanding on all Loans (other than Swing Loans) that shall be such
Lender’s Commitment Percentage.


Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.


(c)The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.


Section 2.2. Revolving Credit Commitment.


(a)Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrowers in such amount or amounts as the
Administrative Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure;
provided that the Borrowers shall not request any Alternate Currency Loan (and
the Lenders shall not be obligated to make an Alternate Currency Loan) if, after
giving effect thereto, the Alternate Currency Exposure would exceed the
Alternate Currency Maximum Amount. The Borrowers shall have the option, subject
to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. With respect
to each Alternate Currency Loan, subject to the other provisions of this
Agreement, the Borrowers shall receive all of the proceeds of such Alternate
Currency Loan in one Alternate Currency and repay such Alternate Currency Loan
in the same Alternate Currency. Subject to the provisions of this Agreement, the
Borrowers shall be entitled under this Section 2.2(a) to borrow Revolving Loans,
repay the same in whole or in part and re-borrow Revolving Loans hereunder at
any time and from time to time during the Commitment Period. The aggregate
outstanding amount of all Revolving Loans shall be payable in full on the last
day of the Commitment Period.


(b)
Letters of Credit.



(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, an Issuing Lender shall, in its own name, on behalf of
the Revolving Lenders, issue such Letters of Credit for the account of a
Borrower or a Guarantor of Payment, as the Administrative Borrower may from time
to time request. The Administrative Borrower shall not request any Letter of
Credit (and the Issuing Lenders shall not be obligated to issue any Letter of
Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
(B) the Revolving Credit Exposure would exceed the Revolving Credit Commitment,
or (C) with respect to a request for a Letter of Credit to be issued in an
Alternate Currency, the Alternate Currency Exposure would exceed the Alternate
Currency Maximum Amount.



The issuance of each Letter of Credit shall confer upon each Revolving Lender
the benefits and liabilities of a participation consisting of an undivided pro
rata interest in the Letter of Credit to the extent of such Revolving Lender’s
Commitment Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the applicable Issuing Lender,
if such Issuing Lender is a Lender other than the Administrative Agent) by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit (or such
shorter period as may be acceptable to such Issuing Lender). Each such request
shall be in a form acceptable to the Administrative Agent (and the applicable
Issuing Lender, if such Issuing Lender is a Lender other than the Administrative
Agent) and shall specify the face amount thereof, whether such Letter of Credit
is a commercial documentary or a standby Letter of Credit, the account party,
the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, the Alternate Currency if a Letter of Credit
denominated in an Alternate Currency is requested, and the nature of the
transaction or obligation to be supported thereby. Concurrently with each such
request, the Borrowers, and any Guarantor of Payment for whose account the
Letter of Credit is to be issued, shall execute and deliver to the Issuing
Lender issuing such Letter of Credit an appropriate application and agreement,
being in the standard form of such Issuing Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent. The Administrative Agent shall give the applicable Issuing
Lender and each Revolving Lender notice of each such request for a Letter of
Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of a Borrower or a Guarantor
of Payment, the Borrowers agree to (A) pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders, a non-refundable commission based
upon the undrawn amount of such Letter of Credit, which shall be paid quarterly
in arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender issuing such Letter of Credit, an additional Letter of Credit
fee, which shall be paid on the date that such Letter of Credit is issued,
amended or renewed, at the rate of one-fourth percent (1/4%) of the face amount
of such Letter of Credit; and (C) pay to the Administrative Agent, for the sole
benefit of the Issuing Lender issuing such Letter of Credit, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by such
Issuing Lender in respect of the issuance and administration of similar letters
of credit under its fee schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of a Borrower or a Guarantor of Payment, the
Borrowers agree to (A) pay to the



Administrative Agent, for the pro rata benefit of the Revolving Lenders, a
non-refundable commission based upon the undrawn amount of such Letter of
Credit, which shall be paid quarterly in arrears, on each Regularly Scheduled
Payment Date, in an amount equal to the aggregate sum of the Letter of Credit
Fee for such Letter of Credit for each day of such quarter; (B) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender issuing such
Letter of Credit, an additional Letter of Credit fee, which shall be paid on
each date that such Letter of Credit shall be issued, amended or renewed at the
rate of one-fourth percent (1/4%) of the face amount of such Letter of Credit;
and (C) pay to the Administrative Agent, for the sole benefit of the Issuing
Lender issuing such Letter of Credit, such other issuance, amendment, renewal,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are customarily charged by such Issuing Lender in respect of the
issuance and administration of similar letters of credit under its fee schedule
as in effect from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrowers shall reimburse the Issuing Lender that
issued such Letter of Credit for the amount drawn. In the event that the amount
drawn shall not have been reimbursed by the Borrowers within one Business Day of
the date of the drawing of such Letter of Credit, at the sole option of the
Administrative Agent (and the applicable Issuing Lender, if such Issuing Lender
is a Lender other than the Administrative Agent), the Borrowers shall be deemed
to have requested a Revolving Loan, subject to the provisions of Sections 2.2(a)
and 2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof),
in the amount drawn. Such Revolving Loan shall be evidenced by the Revolving
Credit Notes (or, if a Lender has not requested a Revolving Credit Note, by the
records of the Administrative Agent and such Lender). Each Revolving Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Revolving Lender acknowledges and agrees
that its obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(b)(v) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that its payment to the Administrative Agent, for the account of the Issuing
Lender that issued such Letter of Credit, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrowers irrevocably
authorize and instruct the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(v) to reimburse, in full (other than
such Issuing Lender’s pro rata share of such borrowing), such Issuing Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrowers hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Lender has not
requested a Revolving Credit Note, its records relating to Revolving Loans) such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit.



(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the applicable Issuing Lender if such Issuing Lender
is a Lender other than the Administrative Agent) shall be unable to or, in the
opinion of the Administrative Agent, it shall be impracticable to, convert any
amount drawn under a Letter of Credit to a Revolving Loan pursuant to the
preceding subsection, or if the amount not reimbursed is a Letter of Credit
drawn in an Alternate Currency, the Administrative Agent (and such Issuing
Lender if the Issuing Lender is a Lender other than the Administrative Agent)
shall have the right to request that each Revolving Lender fund a participation
in the amount due (or the Dollar Equivalent with respect to a Letter of Credit
in an Alternate Currency) with respect to such Letter of Credit, and the
Administrative Agent shall promptly notify each Revolving Lender thereof (by
facsimile or electronic communication, in each case confirmed by telephone, or
by telephone confirmed in writing). Upon such notice, but without further
action, such Issuing Lender hereby agrees to grant to each Revolving Lender, and
each Revolving Lender hereby agrees to acquire from such Issuing Lender, an
undivided participation interest in the amount due with respect to such Letter
of Credit in an amount equal to such Revolving Lender’s Commitment Percentage of
the principal amount due with respect to such Letter of Credit. In consideration
and in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Issuing Lender, such Revolving
Lender’s ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Revolving Lender’s Commitment Percentage).
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by the Borrowers pursuant to this Section 2.2(b)(vi) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this Section 2.2(b)(vi) by wire transfer of immediately available funds
(in Dollars, and in the case of a Letter of Credit issued and drawn in an
Alternate Currency, the Dollar Equivalent for amounts drawn in such Alternate
Currency), in the same manner as provided in Section 2.6 hereof with respect to
Revolving Loans. Each Revolving Lender is hereby authorized to record on its
records such Revolving Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit. In addition, each Lender agrees to risk
participate in the Existing Letters of Credit as provided in subsection (vii)
below.


(vii)    Existing Letters of Credit. Schedule 2.2 hereto contains a description
of all letters of credit (including the Bond Letter of Credit) outstanding on,
and to continue in effect after, the Closing Date (each, an “Existing Letter of
Credit”). Each Existing Letter of Credit was issued by an Issuing Lender as a
“Letter of Credit” under one of the Prior Credit Agreements and constitutes a
“Letter of Credit” for all purposes under this Agreement.



(viii)    Auto-Renewal Letters of Credit. If the Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
the Administrative Agent (or the applicable Issuing Lender if such Issuing
Lender is a Lender other than the Administrative Agent) to prevent any such
renewal by giving prior notice to the beneficiary thereof not later than thirty
(30) days prior to the renewal date of such Letter of Credit. Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
Administrative Agent (and such Issuing Lender) to permit at any time the renewal
of such Letter of Credit to an expiry date not later than one year after the
last day of the Commitment Period.


(ix)    Letters of Credit Outstanding Beyond the Commitment Period. If any
Letter of Credit is outstanding upon the termination of the Commitment, then,
upon such termination, the Borrowers shall deposit with the Administrative
Agent, for the benefit of the Issuing Lender, with respect to all outstanding
Letters of Credit, either cash or a Supporting Letter of Credit, which, in each
case, is (A) in an amount equal to one hundred five percent (105%) of the
undrawn amount of the outstanding Letters of Credit, and (B) free and clear of
all rights and claims of third parties. The cash shall be deposited in an escrow
account at a financial institution designated by the applicable Issuing Lender.
Such Issuing Lender shall be entitled to withdraw (with respect to the cash) or
draw (with respect to the Supporting Letter of Credit) amounts necessary to
reimburse such Issuing Lender for payments to be made under the Letters of
Credit and any fees and expenses associated with such Letters of Credit, or
incurred pursuant to the reimbursement agreements with respect to such Letters
of Credit. The Borrowers shall also execute such documentation as the
Administrative Agent or the applicable Issuing Lender may reasonably require in
connection with the survival of the Letters of Credit beyond the Commitment or
this Agreement. After expiration of all undrawn Letters of Credit, the
Supporting Letter of Credit or the remainder of the cash, as the case may be,
shall promptly be returned to the Administrative Borrower.


(c)
Swing Loans.



(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrowers in such amount or amounts as the Administrative Borrower,
through an Authorized Officer, may from time to time request and to which the
Swing Line Lender may agree; provided that the Administrative Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars.


(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Administrative Borrower and the Revolving Lenders, the Borrowers
agree



that the Swing Line Lender shall have the right, in its sole discretion, to
require that the then outstanding Swing Loans be refinanced as a Revolving Loan.
Such Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrowers hereunder. Upon receipt of such notice by the
Administrative Borrower and the Revolving Lenders, the Borrowers shall be
deemed, on such day, to have requested a Revolving Loan in the principal amount
of such Swing Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than
the requirement set forth in Section 2.5(d) hereof). Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Revolving Lender has not
requested a Revolving Credit Note, by the records of the Administrative Agent
and such Revolving Lender). Each Revolving Lender agrees to make a Revolving
Loan on the date of such notice, subject to no conditions precedent whatsoever.
Each Revolving Lender acknowledges and agrees that such Revolving Lender’s
obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof when
required by this Section 2.2(c)(ii) is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that its
payment to the Administrative Agent, for the account of the Swing Line Lender,
of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. The Borrowers irrevocably authorize and instruct the Administrative
Agent to apply the proceeds of any borrowing pursuant to this Section 2.2(c)(ii)
to repay in full such Swing Loan. Each Revolving Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such
Revolving Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Revolving Lender’s pro rata share of the amounts paid
to refund such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Revolving Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Revolving Lender thereof (by
facsimile or electronic communication, in each case confirmed by telephone, or
by telephone confirmed in writing). Upon such notice, but without further
action, the Swing Line Lender hereby agrees to grant to each Revolving Lender,
and each Revolving Lender hereby agrees to acquire from the Swing Line Lender,
an undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Revolving Lender’s Commitment Percentage
of the principal amount of such Swing Loan. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Revolving Lender’s ratable
share of such Swing Loan (determined in accordance with such Revolving Lender’s
Commitment Percentage). Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swing Loans pursuant to this Section
2.2(c)(iii) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including,



without limitation, the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iii)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.5 hereof with respect to Revolving Loans to be made by such
Revolving Lender.


Section 2.3. Interest.


(a)
Revolving Loans.



(i)    Base Rate Loan. The Borrowers shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing March 31, 2019, and continuing on each Regularly Scheduled
Payment Date thereafter and at the maturity thereof.


(ii)    Eurodollar Loans. The Borrowers shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate for Revolving
Loans. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that, if an
Interest Period shall exceed three months, the interest must also be paid every
three months, commencing three months from the beginning of such Interest
Period).


(iii)    Alternate Currency Loans. The Borrowers shall pay interest on the
unpaid principal amount of each Revolving Loan that is an Alternate Currency
Loan outstanding from time to time, with the interest rate to be fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Alternate Currency Loans), at the Derived Alternate
Currency Rate. Interest on such Alternate Currency Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that, if
an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).


(b)Swing Loans. The Borrowers shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate for Revolving Loans from time to time in
effect. Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall bear interest for a minimum of
one day.





(c)Default Rate. Anything herein to the contrary notwithstanding, if an Event of
Default shall occur, upon the election of the Administrative Agent or the
Required Lenders (i) the principal of each Loan and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate, (ii) the fee for the
aggregate undrawn amount of all issued and outstanding Letters of Credit shall
be increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from the
Borrowers hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, during an Event of Default under
Section 8.1 or 8.11 hereof, the applicable Default Rate shall apply without any
election or action on the part of the Administrative Agent or any Lender.


(d)Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Administrative Borrower for
distribution to the Borrowers, as appropriate. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.


Section 2.4. Evidence of Indebtedness.


(a)Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrowers to repay the Revolving Loans made by such Revolving
Lender and to pay interest thereon, the Borrowers shall execute a Revolving
Credit Note, payable to the order of such Revolving Lender in the principal
amount equal to its Commitment Percentage of the Maximum Revolving Amount, or,
if less, the aggregate unpaid principal amount of Revolving Loans made by such
Revolving Lender; provided that the failure of a Revolving Lender to request a
Revolving Credit Note shall in no way detract from the Borrowers’ obligations to
such Revolving Lender hereunder.


(b)Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrowers to repay the Swing Loans and to pay interest
thereon, the Borrowers shall execute a Swing Line Note, payable to the order of
the Swing Line Lender in the principal amount of the Swing Line Commitment, or,
if less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from the Borrowers’ obligations to the
Swing Line Lender hereunder.


Section 2.5. Notice of Loans and Credit Events; Funding of Loans.





(a)Notice of Loans and Credit Events. The Administrative Borrower, through an
Authorized Officer, shall provide to the Administrative Agent a Notice of Loan
prior to (i) 11:00
A.M. (Eastern time) on the proposed date of borrowing of, or conversion of a
Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three Business Days
prior to the proposed date of borrowing of, continuation of, or conversion of a
Loan to, a Eurodollar Loan, (iii) 11:00 A.M. (Eastern time) three Business Days
prior to the proposed date of borrowing of an Alternate Currency Loan, and (iv)
2:00 P.M. (Eastern time) on the proposed date of borrowing of a Swing Loan (or
such later time as agreed to from time to time by the Swing Line Lender). An
Authorized Officer of the Administrative Borrower may verbally request a Loan,
so long as a Notice of Loan is received by the end of the same Business Day,
and, if the Administrative Agent or any Lender provides funds or initiates
funding based upon such verbal request, the Borrowers shall bear the risk with
respect to any information regarding such funding that is later determined to
have been incorrect. The Borrowers shall comply with the notice provisions set
forth in Section 2.2(b) hereof with respect to Letters of Credit.


(b)Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount, type of currency and Interest Period (if
applicable) promptly upon the receipt of a Notice of Loan (other than for a
Swing Loan, or a Revolving Loan to be funded as a Swing Loan), and, in any
event, by 2:00 P.M. (Eastern time) on the date such Notice of Loan is received.
On the date that the Credit Event set forth in such Notice of Loan is to occur,
each such Revolving Lender shall provide to the Administrative Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, or, with respect to an
Alternate Currency, in the applicable Alternate Currency, in federal or other
immediately available funds, required of it. If the Administrative Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Revolving Lender, the Administrative Agent shall have the right, upon prior
notice to the Administrative Borrower, to debit any account of a Credit Party or
otherwise receive such amount from the Borrowers, promptly after demand, in the
event that such Revolving Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Revolving Lender at the
Federal Funds Effective Rate in the event that such Revolving Lender shall fail
to provide its portion of the Loan on the date requested and the Administrative
Agent shall elect to provide such funds.


(c)
Conversion and Continuation of Loans.



(i)    At the request of the Administrative Borrower to the Administrative
Agent, subject to the notice and other provisions of this Agreement, the
appropriate Lenders shall convert a Base Rate Loan to one or more Eurodollar
Loans at any time and shall convert a Eurodollar Loan to a Base Rate Loan on any
Interest Adjustment Date applicable thereto. Swing Loans may be converted by the
Swing Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii)
hereof. No Alternate Currency Loan may be converted to a Base Rate Loan or
Eurodollar Loan and no Base Rate Loan or Eurodollar Loan may be converted to an
Alternate Currency Loan.



(ii)    At the request of the Administrative Borrower to the Administrative
Agent, subject to the notice and other provisions of this Agreement, the
appropriate Lenders shall continue one or more Eurodollar Loans as of the end of
the applicable Interest Period as a new Eurodollar Loan with a new Interest
Period.


(d)
Minimum Amount for Loans. Each request for:



(i)    a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number) of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000) (or, with respect to an Alternate Currency Loan, such approximately
comparable amount as shall result in an amount rounded to the nearest whole
number);


(ii)    a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000); and


(iii)    a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), or such lower amount as may be agreed to by the
Swing Line Lender.


(e)Interest Periods. The Administrative Borrower shall not request that LIBOR
Fixed Rate Loans be outstanding for more than eight different Interest Periods
at the same time, or such higher number of Interest Periods as agreed to in
writing by the Administrative Agent.


(f)Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrowers request a Revolving Loan pursuant to
Section 2.5(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its sole discretion,
to require the non-Defaulting Lenders to honor such request by making a non
pro-rata Revolving Loan to the Borrowers in an amount equal to (i) the amount
requested by the Administrative Borrower, minus (ii) the portions of such
Revolving Loan that should have been made by such Defaulting Lenders. For
purposes of such Revolving Loans, the Revolving Lenders that are making such
Revolving Loan shall do so in an amount equal to their Commitment Percentages of
the amount requested by the Borrowers. For the avoidance of doubt, in no event
shall the aggregate outstanding principal amount of Loans made by a Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, be in excess of the Maximum Amount for such Lender.


Section 2.6. Payment on Loans and Other Obligations.


(a)Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.



(b)Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Alternate Currency Loan for purposes of repayment on the last day of the
applicable Interest Period shall be measured in the Alternate Currency and not
by the Dollar Equivalent of such amount. With respect to any Letter of Credit
issued in an Alternate Currency, all payments to the Issuing Lender (and to any
Lender that shall have funded its participation in such Letter of Credit) shall
be made in Dollars in the Dollar Equivalent (as determined on the date and at
the time of drawing of such Letter of Credit) of the amount of such Letter of
Credit. All such payments shall be remitted by the Borrowers to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 12.4 hereof (or at such other office or account as
designated in writing by the Administrative Agent to the Administrative
Borrower), for the account of the Revolving Lenders (or the appropriate Issuing
Lender or the Swing Line Lender, as appropriate) not later than 11:00 A.M.
(Eastern time) on the due date thereof in same day funds. Any such payments
received by the Administrative Agent after 11:00 A.M. (Eastern time) shall be
deemed to have been made and received on the next Business Day.


(c)Payments in Dollars from Borrowers. With respect to (i) any Loan (other than
an Alternate Currency Loan), or (ii) any other payment to the Administrative
Agent and the Lenders that shall not be covered by subsection (b) above, all
such payments (including prepayments) to the Administrative Agent of the
principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrowers
under this Agreement, shall be made in Dollars. All payments described in this
subsection (c) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 12.4 hereof for the
account of the appropriate Lenders (or the appropriate Issuing Lender or the
Swing Line Lender, as appropriate) not later than 11:00 A.M. (Eastern time) on
the due date thereof in immediately available funds. Any such payments received
by the Administrative Agent (or such Issuing Lender or the Swing Line Lender)
after 11:00 A.M. (Eastern time) shall be deemed to have been made and received
on the next Business Day.


(d)Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Issuing Lender issuing such Letter of Credit) their
respective ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by the Administrative Agent for the account
of such Lender. Payments received by the Administrative Agent in Dollars shall
be delivered to the Lenders in Dollars in immediately available funds. Payments
received by the Administrative Agent in any Alternate Currency shall be
delivered to the Lenders in such Alternate Currency in same day funds. Each
appropriate Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans and Swing Loans,
and Letters of Credit, the type of currency for each Loan, all prepayments and
the applicable dates, including Interest Periods, with respect to the Loans
made, and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the



obligations of the Borrowers under this Agreement or any Note. The aggregate
unpaid amount of Loans, types of Loans, Interest Periods and similar information
with respect to the Loans and Letters of Credit set forth on the records of the
Administrative Agent shall be rebuttably presumptive evidence with respect to
such information, including the amounts of principal, interest and fees owing to
each Lender.


(e)Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a LIBOR Fixed Rate Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


Section 2.7. Prepayment.


(a)
Right to Prepay.



(i)    The Borrowers shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Administrative Borrower. Such payment shall include interest accrued on the
amount so prepaid to the date of such prepayment and any amount payable under
Article III hereof with respect to the amount being prepaid. Prepayments of Base
Rate Loans shall be without any premium or penalty.


(ii)    The Borrowers shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Administrative Borrower,
plus interest accrued on the amount so prepaid to the date of such prepayment.


(iii)    Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans that were not advanced pro rata by all of the Revolving Lenders,
any prepayment of a Revolving Loan shall first be applied to Revolving Loans
made by the Revolving Lenders during any period in which a Defaulting Lender
shall exist.


(b)Notice of Prepayment. The Administrative Borrower shall give the
Administrative Agent irrevocable written notice of prepayment of (i) a Base Rate
Loan or Swing Loan by no later than 11:00 A.M. (Eastern time) on the Business
Day on which such prepayment is to be made, and (ii) a LIBOR Fixed Rate Loan by
no later than 1:00 P.M. (Eastern time) three Business Days before the Business
Day on which such prepayment is to be made.



(c)Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in the
principal amount of not less than the lesser of One Million Dollars
($1,000,000), or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.11
or Article III hereof.


Section 2.8. Commitment and Other Fees.


(a)Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee, for each day from the Closing Date through
the last day of the Commitment Period, in an amount equal to (i) (A) the Maximum
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
(exclusive of the Swing Line Exposure) at the end of such day, multiplied by
(ii) the Applicable Commitment Fee Rate in effect on such day divided by three
hundred sixty (360). The commitment fee shall be payable quarterly in arrears,
commencing on March 31, 2019 and continuing on each Regularly Scheduled Payment
Date thereafter, and on the last day of the Commitment Period.


(b)Administrative Agent Fee. The Borrowers shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


(c)Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of one or
more Credit Parties, amounts owing to the Administrative Agent and the Lenders
by any Borrower under this Agreement and the Loan Documents for payment of fees,
expenses and other amounts incurred or owing in connection therewith.


Section 2.9. Modifications to Commitment.


(a)Optional Reduction of Revolving Credit Commitment. The Administrative
Borrower may at any time and from time to time permanently reduce in whole or
ratably in part the Maximum Revolving Amount to an amount not less than the then
existing Revolving Credit Exposure, by giving the Administrative Agent not fewer
than five Business Days’ written notice of such reduction, provided that any
such partial reduction shall be in an aggregate amount, for all of the Lenders,
of not less than Five Million Dollars ($5,000,000), increased in increments of
One Million Dollars ($1,000,000). The Administrative Agent shall promptly notify
each Revolving Lender of the date of each such reduction and such Revolving
Lender’s proportionate share thereof. After each such partial reduction, the
commitment fees payable hereunder shall be calculated upon the Maximum Revolving
Amount as so reduced. If the Borrowers reduce in whole the Revolving Credit
Commitment, on the effective date of such reduction (the Borrowers having
prepaid in full the unpaid principal balance, if any, of the Loans, together
with all interest (if any) and commitment and other fees accrued and unpaid with
respect thereto, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Revolving Credit Notes shall be delivered to
the Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Administrative



Borrower. Any partial reduction in the Maximum Revolving Amount shall be
effective during the remainder of the Commitment Period. Upon each decrease of
the Maximum Revolving Amount, the Total Commitment Amount shall be decreased by
the same amount.


(b)
Increase in Commitment.



(i)    At any time during the Commitment Increase Period, the Administrative
Borrower may request that the Administrative Agent increase the Total Commitment
Amount by (A) increasing the Maximum Revolving Amount, or (B) adding a term loan
facility to this Agreement (the “Additional Term Loan Facility”) (which
Additional Term Loan Facility shall be subject to subsection (c) below);
provided that the aggregate amount of all increases (revolver and term) made
pursuant to this subsection (b) shall not exceed Three Hundred Million Dollars
($300,000,000). Each such request for an increase shall be in an amount of at
least Twenty-Five Million Dollars ($25,000,000), and may be made by either (1)
increasing, for one or more Revolving Lenders, with their prior written consent,
their respective Revolving Credit Commitments, (2) adding a new commitment for
one or more Lenders, with their prior written consent, with respect to the
Additional Term Loan Facility, or (3) including one or more Additional Lenders,
each with a new commitment under the Revolving Credit Commitment or the
Additional Term Loan Facility, as a party to this Agreement (each an “Additional
Commitment” and, collectively, the “Additional Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B)
each Additional Commitment from an Additional Lender, if any, shall be in an
amount of at least Five Million Dollars ($5,000,000), (C) the Administrative
Agent shall provide to the Administrative Borrower and each Lender a revised
Schedule 1 to this Agreement, including revised Commitment Percentages for each
of the Lenders, if appropriate, at least three Business Days prior to the date
of the effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), and (D) the Borrowers shall execute and deliver to
the Administrative Agent and the applicable Lenders such replacement or
additional Notes as shall be required by the Administrative Agent (if Notes have
been requested by such Lender or Lenders). The Lenders hereby authorize the
Administrative Agent to execute each Additional Lender Assumption Agreement on
behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9 (b) (and the
Borrowers shall pay to the applicable Lenders any amounts that would be payable
pursuant to Section 3.3 hereof if such adjustments among the



applicable Lenders would cause a prepayment of one or more LIBOR Fixed Rate
Loans). In connection therewith, it is understood and agreed that the Maximum
Amount of any Lender will not be increased (or decreased except pursuant to
subsection (a) hereof) without the prior written consent of such Lender. The
Administrative Borrower shall not request any increase in the Total Commitment
Amount pursuant to this subsection (b) if a Default or an Event of Default shall
then exist, or, after giving pro forma effect to any such increase, would exist.
At the time of any such increase, at the request of the Administrative Agent,
the Credit Parties and the Lenders shall enter into an amendment to evidence
such increase and to address related provisions as deemed necessary or
appropriate by the Administrative Agent. Upon each increase of the Maximum
Revolving Amount or addition of the Additional Term Loan Facility, the Total
Commitment Amount shall be increased by the same amount.


(c)
Additional Term Loan Facility.



(i)    The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans, (B) shall be fully secured on a pari passu
basis with the Revolving Loans, (C) shall be subject to an amortization rate
between five percent (5%) and ten percent (10%) per annum, (D) shall not mature
earlier than the last day of the Commitment Period (but may have amortization
prior to such date), (E) shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans, including, without
limitation, with respect to covenants, representations and warranties, events of
default and other applicable terms and conditions, (F) shall be subject to
customary mandatory prepayments, including, but limited to those in connection
with assets sales, casualty occurrences and in connection with the incurrence of
indebtedness, and (G) shall be subject to interest rates as determined by the
Administrative Agent at the time of the exercise of such Additional Term Loan
Facility; provided that in the event the interest rate with respect to such
Additional Term Loan Facility is greater than the then-current interest rates
applicable to the Revolving Loans by fifty (50.00) basis points or more, then
the interest rate for the Revolving Loans shall be increased to the extent
necessary such that the interest rate on the Revolving Loans is fifty (50.00)
basis points below such Additional Term Loan Facility.


(ii)    The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender providing a commitment with respect to the Additional
Term Loan Facility, each Additional Lender providing a commitment with respect
to the Additional Term Loan Facility, and the Administrative Agent.
Notwithstanding anything herein to the contrary, the Additional Term Loan
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of Section 2.9(b) and (c) hereof (including, without limitation,
amendments to the definitions in this Agreement and Section 9.9 hereof for the
purpose of treating such Additional Term Loan Facility pari passu with the other
Loans).





Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.


Section 2.11. Mandatory Payments.


(a)Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrowers shall, as promptly
as practicable, but in no event later than the next Business Day after receipt
of notice, pay an aggregate principal amount of the Revolving Loans sufficient
to bring the Revolving Credit Exposure within the Revolving Credit Commitment.


(b)Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrowers shall, as promptly as practicable, but
in no event later than the next Business Day after receipt of notice, pay an
aggregate principal amount of the Swing Loans sufficient to bring the Swing Line
Exposure within the Swing Line Commitment.


(c)Application of Mandatory Payments. Unless otherwise designated by the
Administrative Borrower, each prepayment pursuant to Section 2.11 hereof shall
be applied in the following order (i) first, on a pro rata basis for the
Lenders, to outstanding Base Rate Loans,
(ii)second, on a pro rata basis for the Lenders, to outstanding Eurodollar
Loans, and (iii) third, to outstanding Alternate Currency Loans (or, at the
discretion of the Administrative Agent, to cash collateralize Alternate Currency
Loans until the applicable Interest Adjustment Date); provided that, if the
outstanding principal amount of any LIBOR Fixed Rate Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such LIBOR Fixed Rate Loan shall be converted
into a Base Rate Loan on the date of such prepayment. Any prepayment of a LIBOR
Fixed Rate Loan or Swing Loan pursuant to this Section 2.11 shall be subject to
the prepayment provisions set forth in Article III hereof.


Section 2.12. Liability of Borrowers.


(a)    Joint and Several Liability. Each Borrower hereby authorizes the
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder. Each Borrower acknowledges and agrees that the Administrative
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations and any
other amount payable under this Agreement and the other Loan Documents. Each
Borrower agrees that it is receiving or will receive a direct pecuniary benefit
for each Loan made or Letter of Credit issued hereunder.



(b)    Appointment of Administrative Borrower. Each Credit Party hereby
irrevocably appoints the Administrative Borrower as the borrowing agent and
attorney-in-fact for all Credit Parties, which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by each Credit Party that such appointment has been
revoked and that another Borrower has been appointed the Administrative
Borrower. Each Credit Party hereby irrevocably appoints and authorizes the
Administrative Borrower to (i) provide the Administrative Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement, (ii) take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Loans and Letters of Credit, and (iii) exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Collateral of the Credit Parties in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Credit Parties in the most efficient and economical manner and at
their request, and that neither the Administrative Agent nor any Lender shall
incur liability to any Credit Party as a result hereof. Each Credit Party
expects to derive benefit, directly or indirectly, from the handling of the
Collateral in a combined fashion since the successful operation of each Credit
Party is dependent on the continued successful performance of the integrated
group.


(c)    Maximum Liability of GSCNY. Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, in no event shall the maximum
liability of GSCNY exceed the maximum amount that (after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of
GSCNY from other Affiliates of GSCNY) would not render the rights to payment of
the Administrative Agent and the Lenders hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.


(d)    Swap Obligations Make-Well Provision. Each Borrower that is an “eligible
contract participant” as defined in the Commodity Exchange Act hereby jointly
and severally, absolutely, unconditionally and irrevocably, undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of each
such Borrower under this Section 2.12(d) shall remain in full force and effect
until all Secured Obligations are paid in full. The Borrowers intend that this
Section 2.12(d) constitute, and this Section 2.12(d) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


(e)    Waivers of Each Borrower. In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition. Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand,



presentment, protest and notice of every kind and nature whatsoever, consents to
the taking by the Administrative Agent and the Lenders of any additional
security of another Credit Party for the obligations secured hereby, or the
alteration or release in any manner of any security of another Credit Party now
or hereafter held in connection with the Obligations, and consents that the
Administrative Agent, the Lenders and any other Credit Party may deal with each
other in connection with such obligations or otherwise, or alter any contracts
now or hereafter existing between them, in any manner whatsoever, including
without limitation the renewal, extension, acceleration or changes in time for
payment of any such obligations or in the terms or conditions of any security
held. The Administrative Agent and the Lenders are hereby expressly given the
right, at their option, to proceed in the enforcement of any of the Obligations
independently of any other remedy or security they may at any time hold in
connection with such obligations secured and it shall not be necessary for the
Administrative Agent and the Lenders to proceed upon or against or exhaust any
other security or remedy before proceeding to enforce their rights against such
Borrower. Each Borrower further waives any right of subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
of sums paid to the Administrative Agent and the Lenders by any other Credit
Party until such time as the Commitment has been terminated and the Secured
Obligations have been repaid in full.


Section 2.13. Cash Collateral.


(a)Reallocation of Fronting Exposure. If at any time that there shall exist a
Defaulting Lender, then:


(i)    all or part of the Fronting Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their Commitment
Percentages but only to the extent that such additional exposure does not exceed
the available non-Defaulting Lender Commitments.


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then within one (1) Business Day following the written
request of the Administrative Agent or the Issuing Lender (with a copy to the
Administrative Agent), the Administrative Borrower shall Cash Collateralize the
Issuing Lender’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 12.26(a)(iv) hereof and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.


(b)Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Lender, and agree to maintain, a first
priority security interest in all Cash Collateral maintained pursuant to
Subsection 2.13(a)(ii) above as security for the Defaulting Lender’s obligation
to fund participations in respect of the Letter of Credit Exposure, to be
applied pursuant to subsection (c) below. If, at any time, the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Administrative Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional



Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by such Defaulting Lender).


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 12.26 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(d)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral.




ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES


Section 3.1. Requirements of Law.


(a)
If any Change in Law shall:



(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participates in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate or
the Alternate Currency Rate) or the Issuing Lender;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall pay to such Lender, promptly after receipt of a written request therefor
(but in



any event within ten days), any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.


(b)If any Lender shall have determined that, after the Closing Date, any Change
in Law regarding capital adequacy or liquidity, or liquidity requirements or in
the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such Change in Law (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy and
liquidity), then from time to time, upon submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
(which shall include the basis for the method for calculating such amount), the
Borrower shall promptly (but in any event within ten days) pay or cause to be
paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.


(c)A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 3.1 and delivered to the Administrative Borrower, shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 3.1 shall not constitute
a waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section 3.1 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Administrative Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


Section 3.2. Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without set off, counterclaim, deduction
or withholding for, and free and clear of any present or future, Taxes, except
as required by applicable Laws. If any applicable Laws (as determined in the
reasonable discretion of the applicable Withholding Agent) require the deduction
or withholding of any Tax (including, without limitation, both United States
federal backup withholding and withholding taxes) from any such payment by such
Withholding Agent then (i) such Withholding Agent shall withhold or make such



deductions in amounts as determined by such Withholding Agent in its reasonable
discretion based in part upon the information and documentation it has received
pursuant to subsection (e) below, (ii) such Withholding Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Laws, and (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable to the
applicable Recipient by the applicable Credit Party shall be increased as
necessary so that, after any required withholding or the making of all required
deductions (including, without limitation, any such withholdings and deductions
applicable to additional sums payable under this Section 3.2), the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)Payment of Other Taxes by the Credit Parties. Without limiting the provisions
of subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or, at the option of
the Administrative Agent, timely reimburse the Administrative Agent for the
payment of, any Other Taxes.


(c)
Tax Indemnifications.



(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error. Each of the Credit
Parties shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount that a Lender or the Issuing Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.2(c)(ii) below.


(ii)    Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.11(e) hereof
relating to the maintenance of a Participant Register, and (C) the
Administrative Agent against any Excluded Taxes attributable to such Lender or
the Issuing Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or



with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the Issuing Lender hereby authorize the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing
Lender, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this subpart (ii).


(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority, as provided in this Section 3.2,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)
Status of Lenders; Tax Documentation.



(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two (2)
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if, in the Lender’s reasonable judgment, such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense, or would materially prejudice the legal or
commercial position of such Lender.


(ii)
Without limiting the generality of the foregoing:



(A)    any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable written request of the Administrative Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;



(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2)
executed originals of IRS Form W-8ECI;



(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (z) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership and one (1) or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate, substantially in
the form of Exhibit F-4 hereto on behalf of each such direct and indirect
partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative



Borrower or the Administrative Agent), executed copies (or originals, as
required) of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Administrative Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subpart
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(iii)    Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Administrative Borrower and the Administrative Agent in writing of its legal
inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If any Recipient determines, in its reasonable discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.2, it shall pay to such Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section
3.2    with respect to the Taxes giving rise to such refund); net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 3.2(f), in no event will the applicable
Recipient be required to pay any amount to such



Credit Party pursuant to this Section 3.2(f) the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 3.2(f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Credit Party or any other
Person.


(g)Survival. Each party’s obligations under this Section 3.2 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.


Section 3.3. Funding Losses. The Borrowers agree to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by a Borrower in making a borrowing of, conversion
into or continuation of LIBOR Fixed Rate Loans after such Borrower has given a
notice (including a written or verbal notice that is subsequently revoked)
requesting the same in accordance with the provisions of this Agreement, (b)
default by a Borrower in making any prepayment of or conversion from LIBOR Fixed
Rate Loans after such Borrower has given a notice (including a written or verbal
notice that is subsequently revoked) thereof in accordance with the provisions
of this Agreement, (c) the making of a prepayment of a LIBOR Fixed Rate Loan on
a day that is not the last day of an Interest Period applicable thereto,
(d)any conversion of a Eurodollar Loan to a Base Rate Loan on a day that is not
the last day of an Interest Period applicable thereto, or (e) any compulsory
assignment of such Lender’s interests, rights and obligations under this
Agreement pursuant to Section 12.3(c) or 12.12 hereof. Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the appropriate London interbank market, along with
any administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Administrative Borrower
(with a copy to the Administrative Agent) by any Lender shall be conclusive
absent manifest error. The obligations of the Borrowers pursuant to this Section
3.3 shall survive the termination of this Agreement and the payment of the Loans
and all other amounts payable hereunder.


Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Administrative
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office (or an affiliate of such
Lender, if practical for such Lender) for any Loans affected by such event with
the object of



avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 3.4 shall affect or postpone any
of the obligations of any Borrower or the rights of any Lender pursuant to
Section 3.1 or 3.2(a) hereof.


Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Administrative Borrower and the Administrative Agent, be
conclusive and binding on the Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a LIBOR Fixed Rate Loan, the
obligations of such Lender to make, continue or convert into any such LIBOR
Fixed Rate Loan shall, upon such determination, be suspended until such Lender
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding LIBOR Fixed Rate Loans payable
to such Lender shall automatically convert (if conversion is permitted under
this Agreement) into a Base Rate Loan, or be repaid (if no conversion is
permitted) at the end of the then current Interest Periods with respect thereto
or sooner, if required by law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate or Alternate Currency Rate for any requested Interest Period
with respect to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan does not adequately and fairly reflect the cost
to the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Administrative Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such LIBOR Fixed Rate Loan shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Administrative Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of such LIBOR Fixed Rate Loan or, failing that, will be deemed to have converted
such request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.


(c)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.5(b) hereof have arisen and such
circumstances are unlikely to be temporary,
(ii) the administrator of the interest settlement rate described in Section
3.5(b) hereof discontinues its administration and publication of interest
settlement rates for deposits in Dollars (and there is no successor
administrator that will continue the administration and publication thereof), or
(iii) the supervisor for the administrator of the interest settlement rate
described in Section 3.5(b) hereof or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Administrative Borrower shall seek to jointly agree upon an
alternate rate of



interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and the Administrative Agent and the
Borrowers shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 12.3
hereof, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
Section 3.5(c), (y) any request pursuant to this Agreement that requests the
conversion to, or continuation of, any Eurodollar Loan shall be ineffective and
any such Eurodollar Loan shall be continued as or converted to, as the case may
be, a Base Rate Loan, and (z) if any request is made for a Eurodollar Loan, such
Loan shall be made as a Base Rate Loan. If the alternate rate of interest
determined pursuant to this Section 3.5(c) shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


Section 3.6. Replacement of Lenders. The Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
LIBOR Fixed Rate Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Law, (b) no Default or Event of Default
shall have occurred and be continuing at the time of such replacement, (c) prior
to any such replacement, such Lender shall have taken no action under Section
3.4 hereof so as to eliminate the continued need for payment of amounts owing
pursuant to Section 3.1 or 3.2(a) hereof or, if it has taken any action, such
request has still been made, (d) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement and assume all commitments and obligations
of such replaced Lender, (e) the Borrowers shall be liable to such replaced
Lender under Section
3.3    hereof if any LIBOR Fixed Rate Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be satisfactory to
the Administrative Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 12.10 hereof
(provided that the Borrowers (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein), and
(h) until such time as such replacement shall be consummated, the Borrowers
shall pay all additional amounts (if any) required pursuant to Section 3.1 or
3.2(a) hereof, as the case may be.


Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period. In addition,
each Lender and Issuing Lender may (at its



option, provided that such election shall not adversely affect the Companies),
fund its portion of a Loan requested by a Borrower by causing any foreign or
domestic branch or affiliate of such Lender or Issuing Lender to provide such
funding; provided that any exercise of such option shall not affect the
obligation of such Borrower to repay such Loan in accordance with the terms of
this Agreement, and such Lender or Issuing Lender and its affiliate or branch
shall cooperate and communicate with the Administrative Agent in order to
coordinate such arrangement. Each of the Administrative Agent, each Issuing
Lender and each Lender at its option may make any Loans or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Loan in accordance with the terms of this Agreement.
Any Designated Lender shall be considered a Lender; provided that in the case of
an Affiliate or branch of a Lender, such provisions that would be applicable
with respect to Loans actually provided by such Affiliate or branch of such
Lender shall apply to such Affiliate or branch of such Lender to the same extent
as such Lender. “Lending Office” means, as to the Administrative Agent, any
Issuing Lender or any Lender, the office or offices of such Person described as
such in such Person’s Administrative Questionnaire, or such other office or
offices as such Person may from time to time notify the Borrower and the
Administrative Agent; which office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate.




ARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lenders and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Sections 4.2 and 4.3 hereof shall
have been satisfied prior to or as of the first Credit Event occurring on or
after the Closing Date;


(b)    the Administrative Borrower or any other Borrower shall have submitted a
Notice of Loan (or with respect to a Letter of Credit, complied with the
provisions of Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5
hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.


Each request by the Administrative Borrower or any other Borrower for a Credit
Event shall be deemed to be a representation and warranty by the Borrowers as of
the date of such request as to the satisfaction of the conditions precedent
specified in subsections (c) and (d) above.



Section 4.2. Certain Closing Deliveries Under the Prior Credit Agreements. The
following deliveries have been made by the Borrowers prior to the Closing Date
in connection with the Prior Credit Agreements:


(a)Intellectual Property Security Agreements. Each Credit Party that owned
federally registered intellectual property executed and delivered to the
Administrative Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement.


(b)Landlords’ Waivers and Mortgagees’ Waivers. The Borrowers delivered a
Landlord’s Waiver for each location of a Borrower or Guarantor of Payment, where
any of the collateral securing any part of the Obligations was located, unless
such location was owned by the Credit Party that owned the collateral located
there.


Section 4.3. Conditions to the First Credit Event. The Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lenders and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrowers satisfying
each of the following conditions prior to or concurrently with such Credit
Event:


(a)Notes as Requested. The Borrowers shall have executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.


(b)Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.


(c)Pledge and Security Agreement. Each Credit Party shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, the
Pledge and Security Agreement, and such other documents or instruments, as may
be required by the Administrative Agent to create or perfect the Liens of the
Administrative Agent, for the benefit of the Lenders, in the assets of such
Credit Party, all to be in form and substance satisfactory to the Administrative
Agent.


(d)Pledged Securities. The Credit Parties shall have (i) executed and delivered
to the Administrative Agent (or its designated agent), for the benefit of the
Lenders, appropriate transfer powers for each of the Pledged Securities that are
certificated, (ii) delivered to the Administrative Agent (or its designated
agent), for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated), and (iii) delivered to the
Administrative Agent any other documentation reasonably required by the
Administrative Agent regarding the perfection of the security interest of the
Administrative Agent, for the benefit of the Lenders, in such Pledged
Securities.


(e)
Intellectual Property Security Agreements.




(i)    Each Credit Party that delivered to the Administrative Agent an
Intellectual Property Security Agreement in connection with the Prior Credit
Agreements shall have executed and delivered to the Administrative Agent an
Intellectual Property Security Amendment, in form and substance reasonably
satisfactory to the Administrative Agent.


(ii)    Each Credit Party (other than a Credit Party required to deliver an
Intellectual Property Security Amendment pursuant to subpart (i) above) that
owns federally registered intellectual property shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, an
Intellectual Property Security Agreement, in form and substance reasonably
satisfactory to the Administrative Agent.


(f)Delivery of Pledged Notes. With respect to any Pledged Notes, each Credit
Party, as appropriate, has executed an appropriate endorsement on (or separate
from) each such Pledged Note and has deposited such Pledged Note with the
Administrative Agent.


(g)Lien Searches. With respect to the property owned or leased by each Credit
Party, the Borrowers shall have caused to be delivered to the Administrative
Agent (i) the results of Uniform Commercial Code lien searches, satisfactory to
the Administrative Agent, (ii) the results of federal and state tax lien and
judicial lien searches, satisfactory to the Administrative Agent, and (iii)
Uniform Commercial Code termination statements reflecting termination of all
U.C.C. Financing Statements previously filed by any Person and not expressly
permitted pursuant to Section 5.9 hereof.


(h)Officer’s Certificate, Resolutions, Organizational Documents. The Borrowers
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.


(i)Good Standing and Full Force and Effect Certificates. The Borrowers shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.


(j)Legal Opinion. The Borrowers shall have delivered to the Administrative Agent
an opinion of counsel for each Credit Party, in form and substance satisfactory
to the Administrative Agent.


(k)Insurance Policies. The Borrowers shall have delivered to the Administrative
Agent certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements



satisfactory to the Administrative Agent and the Lenders, providing for adequate
real property, personal property and liability insurance for each Credit Party,
with the Administrative Agent, on behalf of the Lenders, listed as mortgagee,
lender’s loss payee and additional insured, as appropriate.


(l)Advertising Permission Letter. The Borrowers shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
names of the Borrowers in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.


(m)Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrowers shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.


(n)Closing Certificate. The Borrowers shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists nor immediately after
the first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI hereof are true and correct as of the Closing
Date.


(o)Letter of Direction. The Borrowers shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.


(p)No Material Adverse Change. No material adverse change, in the opinion of the
Administrative Agent, shall have occurred in the financial condition, operations
or prospects of the Companies since December 31, 2017.


(q)KYC Information. Upon the reasonable request of any Lender at least three (3)
days prior to the Closing Date, the Borrowers shall have provided to such Lender
(i) the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, and
(ii) if any Credit Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification, in form
and substance satisfactory to the Administrative Agent.


(r)Control Agreements. The Borrowers shall deliver to the Administrative Agent
an executed Control Agreement, in form and substance reasonably satisfactory to
the



Administrative Agent, for each Deposit Account and each Securities Account
maintained by a Credit Party (other than for an Immaterial Deposit Account).


(s)Landlords’ Waivers. The Borrowers shall have used commercially reasonable
efforts to deliver a Landlord’s Waiver, in form and substance satisfactory to
the Administrative Agent, for each location of a Borrower or Guarantor of
Payment, as set forth in Schedule 6.9 hereto, where any of the collateral
securing any part of the Obligations is located, unless (i) a waiver was
previously delivered for such location as contemplated in Section 4.2(c) above,
or (ii) such location is owned by the Borrower or Guarantor of Payment that owns
the collateral located there.


(t)Miscellaneous. The Borrowers shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.




ARTICLE V. COVENANTS


Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property (including, if
applicable, insurance required by the National Flood Insurance Reform Act of
1994) in such form, written by such companies, in such amounts, for such
periods, and against such risks as is generally consistent with insurance
coverage maintained by the Companies on the Closing Date, with provisions
satisfactory to the Administrative Agent for, with respect to Credit Parties,
payment of all losses thereunder to the Administrative Agent, for the benefit of
the Lenders, and such Company as their interests may appear (with lender’s loss
payable and additional insured endorsements, as appropriate, in favor of the
Administrative Agent, for the benefit of the Lenders), and, if required by the
Administrative Agent after the occurrence of an Event of Default, the Borrowers
shall deposit the policies with the Administrative Agent. Any such policies of
insurance shall provide for no fewer than thirty (30) days prior written notice
of cancellation to the Administrative Agent and the Lenders. Any sums received
by the Administrative Agent, for the benefit of the Lenders, in payment of
insurance losses, returns, or unearned premiums under the policies may, at the
option of the Administrative Agent, be applied upon the Obligations whether or
not the same is then due and payable, or may be delivered to the Companies for
the purpose of replacing, repairing, or restoring the insured property; provided
that if an Event of Default does not then exist, any such sums received by the
Administrative Agent shall be delivered to the Administrative Borrower. The
Administrative Agent is hereby authorized to act as attorney-in- fact for the
Companies, after the occurrence and during the continuance of an Event of
Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and the Borrowers shall pay to the Administrative Agent, upon demand,
the cost thereof. Should the Borrowers fail to pay such sum to the
Administrative Agent upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrowers shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall



be prepared in form and detail satisfactory to the Administrative Agent and
certified by a Financial Officer.


Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.


Section 5.3. Financial Statements, Collateral Reporting and Information.


(a)Quarterly Financials. The Administrative Borrower shall deliver to the
Administrative Agent, within forty-five (45) days after the end of each of the
first three quarterly periods of each fiscal year of Gibraltar (or, if earlier,
within five days after the date on which Gibraltar shall be required to submit
its Form 10-Q), the unaudited balance sheets of Gibraltar as of the end of such
quarterly period and the related unaudited statements of income, stockholders’
equity and of cash flows for such quarterly period and for the fiscal year to
date, in each case prepared on a Consolidated basis, and setting forth, in the
case of such unaudited statements of income and of cash flows, comparative
figures for the related periods in the prior fiscal year, and which shall be
certified on behalf of the Borrowers by the Chief Financial Officer of the
Administrative Borrower, subject to changes resulting from normal year-end audit
adjustments; provided that, if such quarterly financial statements are identical
to the ones filed with the SEC,
(i) the Borrowers hereby agree that the Administrative Agent and the Lenders
shall be entitled to rely on any certification given to the SEC by the Chief
Financial Officer of the Administrative Borrower with respect to such quarterly
financial statements, and (ii) such certification shall satisfy the
certification requirements of this subsection (a).


(b)Annual Audited Financial Statements. The Administrative Borrower shall
deliver to the Administrative, within ninety (90) days after the end of each
fiscal year of Gibraltar (or, if earlier, within five days after the date on
which Gibraltar shall be required to submit its Form 10- K), balance sheets of
Gibraltar as of the end of such fiscal year and the related statements of
income, stockholders’ equity and cash flows for such fiscal year, in each case
prepared on a Consolidated basis and setting forth comparative figures for the
preceding fiscal year, all in reasonable detail and accompanied by the opinion
with respect to such financial statements of independent public accountants of
recognized national standing selected by the Borrowers, which opinion shall be
unqualified and shall (i) state that such accountants audited such Consolidated
financial statements in accordance with GAAP, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such



Consolidated financial statements present fairly, in all material respects, the
Consolidated financial position of Gibraltar at the end of such fiscal year and
the results of its operations and cash flows for such fiscal year in conformity
with GAAP, or (ii) contain such statements as are customarily included in
unqualified reports of independent accountants in conformity with the
recommendations and requirements of the American Institute of Certified Public
Accountants (or any successor organization).


(c)Compliance Certificate. The Administrative Borrower shall deliver to the
Administrative Agent, concurrently with the delivery of the financial statements
set forth in subsections (a) and (b) above, a Compliance Certificate.


(d)Management Reports. The Administrative Borrower shall deliver to the
Administrative Agent, concurrently with the delivery of the annual audit report
referenced in subsection (b) above, a copy of any management report, letter or
similar writing that may have been furnished to the Companies by the independent
public accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(e)Annual Budget. The Administrative Borrower shall deliver to the
Administrative Agent, within sixty (60) days after the end of each fiscal year
of Gibraltar, an annual budget of the Companies for the then current fiscal
year, to be in form and detail reasonably satisfactory to the Administrative
Agent.


(f)Shareholder and SEC Documents. The Administrative Borrowers shall deliver to
the Administrative Agent (or give notice of the availability thereof on the SEC
EDGAR website), as soon as available, copies of all notices, reports, definitive
proxy or other statements and other documents sent by Gibraltar to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they are issued, or sent by
Gibraltar (in final form) to any securities exchange or over the counter
authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of any Borrower’s securities.


(g)Financial Information of the Companies. The Administrative Borrower shall
deliver to the Administrative Agent and the Lenders, within ten days of the
written request of the Administrative Agent, such other information about the
financial condition, properties and operations of any Company as may from time
to time be reasonably requested, which information shall be submitted in form
and detail satisfactory to the Administrative Agent and certified by a Financial
Officer of the Company or Companies in question.


(h)Generally. With respect to any document (including financial statements,
compliance certificates, reports and other financial information) required to be
delivered by the Borrowers to the Administrative Agent by this Section 5.3, the
Administrative Agent shall have the sole discretion to extend the required
delivery date of any such document for a period of up to five Business Days;
provided that any such extension granted by the Administrative Agent shall be
effective only if in writing, only for the specific instance given, and shall
not establish any course of dealing among the parties for any future delivery
requirements.



Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and, other than after the occurrence of an Event of
Default, upon reasonable notice to such Company) permit the Administrative
Agent, or any representative of the Administrative Agent, to examine such
Company’s books and records and to make excerpts therefrom and transcripts
thereof. The Administrative Agent shall provide to any Lender, upon request
therefor, copies of any excerpts and transcripts provided to the Administrative
Agent pursuant to this Section 5.4.


Section 5.5. Franchises; Change in Business.


(a)Each Company (other than a Non-Material Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.


Section 5.6. ERISA Pension and Benefit Plan Compliance.


(a)Generally. No Company shall incur any material accumulated funding deficiency
within the meaning of ERISA, or any material liability to the PBGC, established
thereunder in connection with any ERISA Plan. The Borrowers shall furnish to the
Administrative Agent (i) as soon as possible and in any event within thirty (30)
days after any Company knows or has reason to know that any Reportable Event
with respect to any ERISA Plan has occurred, a statement of a Financial Officer
of such Company, setting forth details as to such Reportable Event and the
action that such Company proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event given to the PBGC if a copy of such
notice is available to such Company, and (ii) promptly after receipt thereof a
copy of any notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service. The Borrowers shall promptly notify the Administrative Agent of
any material taxes assessed, proposed to be assessed or that the Borrowers have
reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6(a),
“material” means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of Consolidated Net
Worth. As soon as practicable, and in any event within twenty (20) days, after
any Company shall become aware that an ERISA Event shall have occurred, such
Company shall provide the Administrative Agent with notice of such ERISA Event
with a certificate by a Financial Officer of such Company setting forth the
details of the event and the action such Company or another Controlled Group
member proposes to take with respect thereto. The Borrowers shall, at the
request of the Administrative Agent, deliver or cause to be delivered to the
Administrative Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.



(b)
Foreign Pension Plans and Benefit Plans.



(i)    For each existing, or hereafter adopted, material Foreign Pension Plan
and Foreign Benefit Plan, the Administrative Borrower and any appropriate
Foreign Subsidiary shall in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Foreign
Pension Plan or Foreign Benefit Plan, including under any funding agreements and
all applicable laws (including any fiduciary, funding, investment and
administration obligations).


(ii)    All employer or employee payments, contributions or premiums required to
be remitted, paid to or in respect of each material Foreign Pension Plan or
Foreign Benefit Plan shall be paid or remitted by the Administrative Borrower
and any appropriate Foreign Subsidiary in a timely fashion in accordance with
the terms thereof, any funding agreements and all applicable laws.


(iii)    The Administrative Borrower and any appropriate Foreign Subsidiary
shall deliver to the Administrative Agent (A) if requested by the Administrative
Agent, copies of each annual and other return, report or valuation with respect
to each Foreign Pension Plan as filed with any applicable Governmental
Authority; (B) promptly after receipt thereof, a copy of any material direction,
order, notice, ruling or opinion that the Administrative Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Two Hundred Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the
benefits of any existing material Foreign Pension Plan or Foreign Benefit Plan,
or the establishment of any new material Foreign Pension Plan or Foreign Benefit
Plan, or the commencement of contributions to any such plan to which the
Companies were not previously contributing.


(iv)    As used in this subsection (b), “material” means the measure of a matter
of significance, individually or collectively, in excess of Five Million Dollars
($5,000,000).


Section 5.7. Financial Covenants.


(a)Senior Secured Leverage Ratio. The Borrowers shall not suffer or permit at
any time, as of the end of any fiscal quarter of the Borrowers, the Senior
Secured Leverage Ratio to exceed 3.50 to 1.00 (or 4.00 to 1.00 during any
Leverage Ratio Step-Up Period).


(b)Total Leverage Ratio. The Borrowers shall not suffer or permit at any time,
as of the end of any fiscal quarter of the Borrowers, the Total Leverage Ratio
to exceed 4.50 to 1.00 (or 4.75 to 1.00 during any Leverage Ratio Step-Up
Period), provided that this financial covenant shall only be tested following
(and at all times thereafter) the incurrence of unsecured Indebtedness by any
Company, after the Closing Date, pursuant to Section 5.8(g) hereto.



(c)Interest Coverage Ratio. The Borrowers shall not suffer or permit at any
time, as of the end of any fiscal quarter of the Borrowers, the Interest
Coverage Ratio to be less than 3.00 to 1.00.


Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)
the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;



(b)any loans granted to, or Capitalized Lease Obligations or Synthetic Leases
entered into by, any Company for the purchase or lease of fixed or capital
assets (and refinancings of such Synthetic Leases, loans or Capitalized Lease
Obligations), which loans, Capitalized Lease Obligations and Synthetic Leases
shall only be secured by the fixed or capital assets being purchased or leased,
so long as (i) the aggregate principal amount of all such loans, Capitalized
Lease Obligations and Synthetic Leases for all Companies shall not exceed Forty
Million Dollars ($40,000,000) at any time outstanding (as calculated using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Leases, and using the present value, based on the implicit interest
rate, in lieu of principal amount, in the case of any Synthetic Lease), and (ii)
the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;


(c)the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(d)loans to, and guaranties of Indebtedness of, a Company from a Company so long
as each such Company is a Credit Party;


(e)Indebtedness under any Hedge Agreement, so long as such Hedge Agreement shall
have been entered into in the ordinary course of business and not for
speculative purposes;


(f)
Permitted Foreign Subsidiary Loans, Guaranties and Investments;



(g)unsecured Indebtedness, in addition to the Indebtedness listed above, so long
as, at the time of any incurrence thereof, and after giving effect thereto, (i)
the Borrowers shall be in compliance with the Total Leverage Ratio financial
covenant set forth in Section 5.7(b) hereof both immediately before and after
giving pro forma effect to the incurrence of such Indebtedness, and (ii) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;


(h)other unsecured Subordinated Indebtedness, in addition to the Indebtedness
listed above, so long as (i) no Default or Event of Default shall then exist or
immediately after incurring any of such Indebtedness will exist, (ii) all of
such Indebtedness shall be Subordinated at all times, (iii) the Borrowers shall
be in compliance with the Total Leverage Ratio financial covenant set forth in
Section 5.7(b) hereof both immediately before and after giving pro forma



effect to the incurrence of such Indebtedness, and (iv) the terms of all such
Indebtedness are acceptable to the Administrative Agent and the Required Lenders
in their discretion; provided that, if such Subordinated Indebtedness is
incurred, and owed to a seller, in connection with an Acquisition made pursuant
to Section 5.13 hereof, subpart (iv) above shall not apply with respect to such
Subordinated Indebtedness; and


(i)Indebtedness (secured with cash) incurred in connection with any Acquisition
to secure letter of credit obligations assumed in connection with such
Acquisition; provided that such secured Indebtedness may only remain outstanding
until the next successive anniversary date of such letter of credit at which
point each such letter of credit shall be replaced by a Letter of Credit issued
hereunder.


Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that were incurred in the ordinary course of business, and
other similar Liens arising in the ordinary course of business, that (i) were
not incurred in connection with the incurring of Indebtedness or the obtaining
of advances or credit, and (ii) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;


(c)Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;


(d)any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and any affiliates thereof);


(e)the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;


(f)purchase money Liens on fixed or capital assets securing the loans,
Capitalized Lease Obligations and Synthetic Leases pursuant to Section 5.8(b)
hereof, provided that such Lien is limited to the purchase price and only
attaches to the property being acquired;


(g)easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (i) a substantial and prolonged interruption
or



disruption of the business activities of the Companies considered as an
entirety, or (ii) a Material Adverse Effect;


(h)Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement; provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);


(i)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.9 hereof;


(j)Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanics’ Liens,
carriers’ Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;


(k)leases or subleases granted in the ordinary course of business to others not
interfering in any material respect with the business of the Companies and any
interest or title of a lessor under any lease not in violation of this
Agreement; or


(l)rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the U.C.C.


No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that would prohibit the Administrative Agent or the Lenders from
acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of such Company.


Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:



(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)
any investment in cash and Cash Equivalents;



(iii)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;


(iv)    loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party;


(v)    any Permitted Investment or Permitted Foreign Subsidiary Loans,
Guaranties and Investments, so long as no Default or Event of Default shall
exist prior to or after giving pro forma effect to such loan or investment;


(vi)
any Acquisition permitted by Section 5.13 hereof;



(vii)    unsecured Performance Guaranties (in form and substance reasonably
acceptable to the Administrative Agent) provided to a Person by a Company in
connection with (A) Asset Dispositions permitted by Section 5.12 hereof, (B)
Acquisitions permitted by Section 5.13 hereof, or (C) general contractual
obligations of another Company to an unrelated third party arising in the
ordinary course of business;


(viii)    investments acquired by a Company (A) in exchange for any other
investment held by such Company in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other investment, or (B) as a result of a foreclosure by a Company with respect
to any secured investment or other transfer of title with respect to any secured
investment in default;


(ix)    notes held by a Company evidencing a portion of the purchase price of an
asset disposed of pursuant to Section 5.12(h) hereof;


(x)
investments by a Company in Hedge Agreements;



(xi)    any guaranty of the Indebtedness permitted pursuant to Section 5.8(a),
(d), (g), (h), or (i) hereof;


(xii)    receivables owing to a Credit Party in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms; and


(xiii)    any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from



all Companies aggregate not more than the maximum principal sum of Two Million
Five Hundred Thousand Dollars ($2,500,000) at any time outstanding.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.


Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)a Domestic Subsidiary (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment (provided that a Guarantor of Payment
shall be the surviving or continuing Person);


(b)GSCNY may merge with Gibraltar (provided that Gibraltar shall be the
continuing or surviving Person);


(c)a Domestic Subsidiary (other than a Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to (i) a Borrower or (ii) any Guarantor
of Payment;


(d)a Borrower may sell, lease, transfer or otherwise dispose of any of its
assets to another Borrower;


(e)a Domestic Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Domestic
Subsidiary (provided that in the case of a merger with a Borrower, such Borrower
shall be the surviving or continuing Person and in the case of a merger with a
Guarantor of Payment, such Guarantor of Payment shall be the surviving or
continuing Person);


(f)a Foreign Subsidiary may merge or amalgamate with another Company provided
that, if either Company is a Credit Party, a Credit Party shall be the
continuing or surviving Person and each Borrower shall be a continuing or
surviving Person;


(g)a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of any of
its assets to another Company pursuant to a plan of liquidation or otherwise;
and


(i)if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and no Material Adverse Effect has occurred or will
result therefrom, the Companies may consummate any Asset Disposition, provided
that:


(i)    the consideration for each such Asset Disposition represents fair market
value and at least eighty percent (80%) of such consideration consists of cash;



(ii)    the cumulative aggregate market value of the assets sold or transferred
does not exceed ten percent (10%) of Consolidated Net Worth for all such
transactions completed during any fiscal year of Gibraltar; and


(iii)    in the case of any such transaction involving a sale of assets having
an aggregate market value in excess of Twenty Million Dollars ($20,000,000), at
least five Business Days prior to the date of completion of such transaction the
Administrative Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Officer, which certificate shall
contain (A) a description of the proposed transaction, and (B) a certification
that no Default, Event of Default or Material Adverse Effect has occurred and is
continuing, or would result from consummation of such transaction.


Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:


(a)in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Borrower, such Borrower shall be the surviving entity;


(b)in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than a Borrower), a Credit Party
shall be the surviving entity;


(c)the business to be acquired shall be similar, or related to, or incidental to
the lines of business of the Companies;


(d)the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to such Acquisition;


(e)the Liquidity Amount is no less than Twenty-Five Million Dollars
($25,000,000) both before and after giving effect to such Acquisition;


(f)
the target entity has Target EBITDA greater than Negative Five Million Dollars
(-

$5,000,000) for the most recently completed trailing twelve (12) months prior to
such Acquisition;


(g)no Default or Event of Default shall exist prior to or after giving pro forma
effect to such Acquisition (including the financial covenants set forth in
Section 5.7 hereof), thereafter shall begin to exist;


(h)if the aggregate Consideration paid for any such Acquisition is equal to or
greater than One Hundred Million Dollars ($100,000,000), the Borrowers shall
have provided to the Administrative Agent, at least five Business Days prior to
such Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer showing (i) pro forma compliance with



Section 5.7 hereof, both before and after giving effect to the proposed
Acquisition, and (ii) compliance with subparts (e) and (f) above; and


(i)if the aggregate Consideration paid for any such Acquisition is equal to or
greater than Twenty-Five Million Dollars ($25,000,000) but less than One Hundred
Million Dollars ($100,000,000), the Borrowers shall provide to the
Administrative Agent the information required by subpart (h) above within ten
(10) days after such Acquisition.


Section 5.14. Notice. Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify the Administrative Agent and the Lenders, in
writing, whenever:


(i)    a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;


(ii)    a Borrower learns of a litigation or proceeding against such Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect; and


(iii)    a Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.


Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:


(a)a Company may declare and pay or make Capital Distributions that are payable
solely in additional shares of its common stock (or warrants, options or other
rights to acquire additional shares of its common stock);


(b)Gibraltar may declare and pay or make Capital Distributions in cash, so long
as (i) no Default or Event of Default shall then exist or, after giving pro
forma effect to such payment, thereafter shall begin to exist, and (ii) the
Total Leverage Ratio (or the Senior Secured Leverage Ratio when the Total
Leverage Ratio is not in effect) is less than 3.00 to 1.00 both prior to and
after giving pro forma effect to each such Capital Distribution;


(c)Gibraltar may declare and pay or make Capital Distributions in cash in an
aggregate amount not to exceed Seventy-Five Million Dollars ($75,000,000) during
any fiscal year of Gibraltar when the Total Leverage Ratio (or the Senior
Secured Leverage Ratio when the Total Leverage Ratio is not in effect) is equal
to or greater than 3.00 to 1.00, and so long as no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist;


(d)Gibraltar may repurchase its capital stock as required by Gibraltar’s
executive compensation program, so long as (i) no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, (ii) the proceeds of such repurchase are used solely for
the purpose of paying withholding tax incurred pursuant to the issuance of stock
(as compensation) under such executive compensation program, and (iii) the



amount of stock (as compensation) issued under such executive compensation
program is consistent with past business practices of Gibraltar;


(e)Gibraltar may make principal (including prepayments) and interest payments on
the Subordinated Notes and specifically may repay the Subordinated Notes in full
at any time prior to February 15, 2019; and


(f)any Borrower may make regularly scheduled payments of interest with respect
to any Subordinated Indebtedness, subject in each case to the terms and
conditions (including the subordination terms) of such Subordinated
Indebtedness, so long as no Default or Event of Default shall then exist, or,
after giving pro forma effect to such payment, thereafter shall begin to exist.


Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all material Environmental Laws and Environmental
Permits with respect to its operations including, without limitation, all
Environmental Laws in jurisdictions in which such Company owns or operates a
facility or site, arranges for disposal or treatment of Hazardous Substances,
solid waste or other wastes, accepts for transport any Hazardous Substances,
solid waste or other wastes or holds any interest in real property. Each Company
shall furnish to the Administrative Agent and the Lenders, promptly after
receipt thereof, a copy of any material written notice such Company has received
from any Governmental Authority or private Person that any material litigation
or proceeding pertaining to any alleged violation of or non-compliance with
Environmental Laws or Environmental Permits has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall knowingly
allow the material release or disposal of hazardous waste, solid waste or other
wastes on, under or to any real property in which any Company holds any
ownership interest or performs any of its operations, in violation of any
Environmental Law. As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise. Each Borrower shall defend, indemnify and hold
the Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.


Section 5.17. Affiliate Transactions. Except as set forth on Schedule 5.17
hereto, no Company shall, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than, in the case of the Borrowers, any
Subsidiary, and in the case of a Subsidiary, the Borrowers or another
Subsidiary) (each, an “Affiliate Transaction”), other than agreements and
transactions with and payments to officers, directors and shareholders that are
either (a) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement or that are expressly permitted by the
provisions of this Agreement, or (b) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrowers, and not
prohibited by any of the



provisions of this Agreement or in violation of any law, rule or regulation;
provided that (i) any such Affiliate Transaction is entered into in the ordinary
course of business and pursuant to the reasonable requirements of such
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person other than an Affiliate, (ii)
in the event such Affiliate Transaction involves an aggregate consideration in
excess of Five Million Dollars ($5,000,000), the terms of such transaction have
been approved by a majority of the members of the Board of Directors of
Gibraltar and by a majority of the disinterested directors, if any (and such
majority or majorities, as the case may be, determines that such transaction
satisfies the requirements set forth in subpart (i) hereof), and (iii) in the
event such Affiliate Transaction involves an aggregate consideration in excess
of Ten Million Dollars ($10,000,000), Gibraltar has received a written opinion
from an independent investment banking, accounting or appraisal firm of
nationally recognized standing that such Affiliate Transaction is either (A) not
materially less favorable than those that might reasonably have been obtained in
a comparable transaction at such time on an arm’s-length basis from a Person
that is not an Affiliate or (B) fair to the Borrowers or such Subsidiary, as the
case may be, from a financial point of view.


Section 5.18. Use of Proceeds. The Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for Acquisitions permitted hereunder. The Borrowers will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (a) (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as underwriter, advisor, investor, or
otherwise); or (b) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of Anti-Corruption Laws.


Section 5.19. Corporate Names and Locations of Collateral. No Company shall (a)
change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Administrative Borrower shall
have provided the Administrative Agent with at least fifteen (15) days prior
written notice thereof. The Administrative Borrower shall also promptly notify
the Administrative Agent of (i) any change in any location where a material
amount of any Credit Party’s Inventory or Equipment is maintained in the United
States, and any new locations where any Credit Party’s Inventory or Equipment is
to be maintained in the United States; (ii) any change in the location of the
office where any Credit Party’s records pertaining to its Accounts are kept;
(iii) the location of any new places of business and the changing or closing of
any of its existing places of business; and (iv) any change in the location of
any Credit Party’s chief executive office. In the event of any of the foregoing
or if otherwise deemed appropriate by the Administrative Agent, the
Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s sole discretion, to perfect or continue perfected the
security interest of the Administrative Agent,



for the benefit of the Lenders, in the Collateral. The Borrowers shall pay all
filing and recording fees and taxes in connection with the filing or recordation
of such U.C.C. Financing Statements and security interests and shall promptly
reimburse the Administrative Agent therefor if the Administrative Agent pays the
same. Such amounts not so paid or reimbursed shall be Related Expenses
hereunder.


Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)Guaranties and Security Documents. Each Subsidiary (that is not a
Non-Material Subsidiary or a Subsidiary of CFC) created, acquired or held
subsequent to the Closing Date, shall promptly execute and deliver to the
Administrative Agent, for the benefit of the Lenders, a Guaranty of Payment (or
a Guaranty of Payment Joinder) of all of the Obligations and a Pledge and
Security Agreement Joinder (or a separate security agreement, in form and
substance acceptable to the Administrative Agent), as appropriate, such
agreements to be prepared by the Administrative Agent and in form and substance
acceptable to the Administrative Agent, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
the Administrative Agent; provided that no Foreign Subsidiary shall be subject
to the requirements of this subsection (a) to the extent that to do so would
subject any Company to material liabilities for additional United States income
taxes by virtue of Section 956 of the Code (as of the Closing Date, as a result
of such tax liabilities, no Foreign Subsidiary will be a Guarantor of Payment).
With respect to a Subsidiary that has been classified as a Non-Material
Subsidiary, at such time that such Subsidiary no longer meets the requirements
of a Non- Material Subsidiary, the Administrative Borrower shall provide to the
Administrative Agent prompt written notice thereof, and shall provide, with
respect to such Subsidiary, all of the documents referenced in the foregoing
sentence.


(b)Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Subsidiary (that is not a Subsidiary of a CFC), the
Administrative Borrower shall deliver to the Administrative Agent, for the
benefit of the Lenders, all of the share certificates (or other evidence of
equity) owned by a Credit Party representing Pledged Securities pursuant to the
terms of the Pledge and Security Agreement executed by such Credit Party.


(c)Perfection or Registration of Interest in Foreign Shares. With respect to any
foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrowers’ cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to



effect the foregoing and to permit the Administrative Agent to exercise any of
its rights and remedies in respect thereof.


Section 5.21. Collateral. Each Credit Party shall:


(a)at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent by or through
any of the Administrative Agent’s officers, agents, employees, attorneys or
accountants to (i) examine, inspect and make extracts from such Credit Party’s
books and other records, including, without limitation, the tax returns of such
Credit Party, (ii) arrange for verification of such Credit Party’s Accounts,
under reasonable procedures, directly with Account Debtors or by other methods,
and (iii) examine and inspect such Credit Party’s Inventory and Equipment,
wherever located;


(b)promptly (but in no event later than ten days after request therefor) furnish
to the Administrative Agent upon request (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Credit Party’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as the Administrative Agent may request;


(c)promptly notify the Administrative Agent in writing upon the acquisition or
creation of any Accounts with respect to which the Account Debtor is the United
States or any other Governmental Authority, or any business that is located in a
foreign country;


(d)promptly notify the Administrative Agent in writing upon the acquisition or
creation by such Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to Section
6.19 hereof, and, prior to or simultaneously with the creation of such Deposit
Account or Securities Account, provide for the execution of a Deposit Account
Control Agreement or Securities Account Control Agreement with respect thereto,
if required by the Administrative Agent, provided that (i) no Deposit Account
Control Agreement shall be required (A) with respect to an Immaterial Deposit
Account, or (B) for a period not to exceed six (6) months (unless a longer
period is agreed to in writing by the Administrative Agent) with respect to any
Deposit Account acquired after the Closing Date by any Company in connection
with an Acquisition permitted by Section 5.13 hereof, with such period starting
from the closing date of such Acquisition, and (ii) all Deposit Accounts (other
than those described in subpart (i) above) of the Credit Parties shall be
maintained with the Administrative Agent or a Lender;


(e)promptly notify the Administrative Agent in writing whenever (i) the
Equipment or Inventory of such Credit Party is located at a location of a third
party (other than another Company or in-transit) that is not listed on Schedule
6.9 hereto, or (ii) the aggregate value of the Equipment or Inventory of all
Credit Parties that are located at locations of third parties (other than
another Company or in-transit) exceeds ten percent (10%) of the aggregate value
of all Equipment or Inventory of all Credit Parties, and in each case cause to
be executed any Landlord’s Waiver, bailee’s waiver, processor’s waiver,
consignee’s waiver or similar document or notice that may be required by the
Administrative Agent or the Required Lenders;





(f)promptly notify the Administrative Agent in writing of any information that
such Credit Party has or may receive with respect to the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of the Administrative Agent and the Lenders with respect thereto;


(g)maintain such Credit Party’s (i) Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;


(h)deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by such Credit Party, in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;


(i)provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by such Credit Party during such quarter, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and


(j)upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral.


Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file
U.C.C. Financing Statements or other appropriate notices with respect to the
Collateral. If certificates of title or applications for title are issued or
outstanding with respect to any of the Inventory or Equipment of any Credit
Party, such Credit Party shall, upon request of the Administrative Agent, (i)
execute and deliver to the Administrative Agent a short form security agreement,
prepared by the Administrative Agent and in form and substance satisfactory to
the Administrative Agent, and (ii) deliver such certificate or application to
the Administrative Agent and cause the interest of the Administrative Agent, for
the benefit of the Lenders, to be properly noted thereon. Each Credit Party
hereby authorizes the Administrative Agent or the Administrative Agent’s
designated agent (but without obligation by the Administrative Agent to do so)
to incur Related Expenses (whether prior to, upon, or subsequent to any Default
or Event of Default), and the Borrowers shall promptly repay, reimburse, and
indemnify the



Administrative Agent and the Lenders for any and all Related Expenses. If any
Credit Party fails to keep and maintain its Equipment in good operating
condition, ordinary wear and tear excepted, the Administrative Agent may (but
shall not be required to) so maintain or repair all or any part of such Credit
Party’s Equipment and the cost thereof shall be a Related Expense; provided
that, if no Default or Event of Default exists at the time of such maintenance
or repair, the Administrative Agent has provided such Credit Party with written
notice of any required maintenance or repair and such Credit Party has not taken
action to maintain or repair such Equipment within thirty (30) days of receipt
of such notice. All Related Expenses are payable to the Administrative Agent
upon demand therefor; the Administrative Agent may, at its option, debit Related
Expenses directly to any Deposit Account of a Company located at the
Administrative Agent.


Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrowers shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not required to be pledged pursuant to this Agreement) acquired by
any Credit Party subsequent to the Closing Date. In addition to any other right
that the Administrative Agent and the Lenders may have pursuant to this
Agreement or otherwise, upon written request of the Administrative Agent or the
Required Lenders, whenever made, the Borrowers shall, and shall cause each
Guarantor of Payment to, grant to the Administrative Agent, for the benefit of
the Lenders, as additional security for the Secured Obligations, a first Lien on
any real or personal property of each Borrower and Guarantor of Payment (other
than for leased equipment or equipment subject to a purchase money security
interest in which the lessor or purchase money lender of such equipment holds a
first priority security interest, in which case, the Administrative Agent shall
have the right to obtain a security interest junior only to such lessor or
purchase money lender), including, without limitation, such property acquired
subsequent to the Closing Date, in which the Administrative Agent does not have
a first priority Lien. The Borrowers agree, within ten days after the date of
such written request, to secure all of the Secured Obligations by delivering to
the Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require with respect to any of the Credit Parties. The Borrowers shall
pay all recordation, legal and other expenses in connection therewith.


Section 5.23. Flood Hazard. If any portion of any real property owned by a
Company, to the extent it is pledged to the Administrative Agent as Collateral,
is at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Administrative Borrower shall, or shall cause the applicable Credit
Parties to maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws.



Section 5.24. Restrictive Agreements. Except as set forth in this Agreement, the
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Borrower or any Subsidiary to create, incur or suffer to exist any Lien upon any
of its property or assets as security for Indebtedness, or (b) the ability of
any such Subsidiary to make Capital Distributions or any other interest or
participation in its profits owned by the Borrowers or any Subsidiary, or pay
any Indebtedness owed to the Borrowers or a Subsidiary, or to make loans or
advances to the Borrowers or any Subsidiaries, or transfer any of its property
or assets to the Borrowers or any Subsidiaries; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (iii) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (iv)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 5.9(f) hereof, (v) customary
restrictions affecting only a Subsidiary under any agreement or instrument
governing any of the Indebtedness of a Subsidiary permitted pursuant to Section
5.8 hereof, (vi) restrictions affecting any Foreign Subsidiary under any
agreement or instrument governing any Indebtedness of such Foreign Subsidiary
permitted pursuant to Section 5.8 hereof, and customary restrictions contained
in “comfort” letters and guarantees of any such Indebtedness, (vii) any document
relating to Indebtedness secured by a Lien permitted by Section 5.9 hereof,
insofar as the provisions thereof limit grants of junior liens on the assets
securing such Indebtedness, (viii) restrictions contained in the Subordinated
Indenture relating to any Indebtedness permitted under Section 5.8(g) hereof,
and (ix) any Operating Lease or Capital Lease, insofar as the provisions thereof
limit grants of a security interest in, or other assignments of, the related
leasehold interest to any other Person.


Section 5.25. Most Favored Covenant Status. If any Credit Party at any time
enters into, or shall have entered into, or modifies any Material Indebtedness
Agreement such that such Material Indebtedness Agreement includes affirmative or
negative covenants (or any events of default or other type of restriction that
would have the practical effect of any affirmative or negative business or
financial covenant, including, without limitation, any “put” or mandatory
prepayment of such Indebtedness upon the occurrence of a “change of control”)
that are applicable to any Credit Party, other than those set forth herein or in
any of the other Loan Documents, the Administrative Borrower shall promptly so
notify the Administrative Agent and the Lenders and, if the Administrative Agent
shall so request by written notice to the Administrative Borrower (after a
determination has been made by the Administrative Agent or the Required Lenders
that such Material Indebtedness Agreement contains any such provisions that
either individually or in the aggregate are more favorable to the holders of
such Indebtedness than any of the provisions set forth herein), the Borrowers,
the Administrative Agent and the Required Lenders shall promptly amend this
Agreement to incorporate some or all of such provisions, in the discretion of
the Administrative Agent and the Required Lenders, into this Agreement and, to
the extent necessary and reasonably desirable to the Administrative Agent and
the Required Lenders, into any of the other Loan Documents, all at the election
of the Administrative Agent or the Required Lenders.



Section 5.26. Pari Passu Ranking. The Obligations shall, and the Borrowers shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior secured
Indebtedness of each Credit Party.


Section 5.27. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.


Section 5.28. Amendments to Material Indebtedness Agreements. No Company shall
amend, restate, supplement or otherwise modify any Material Indebtedness
Agreement without the prior written consent of the Administrative Agent if any
such amendment, restatement, supplement or other modification would, in the
opinion of the Administrative Agent, materially impact the rights or remedies of
the Administrative Agent and the Lenders hereunder.


Section 5.29. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.


Section 5.30. Fiscal Year of Borrowers. No Borrower shall change the date of its
fiscal year-end without the prior written consent of the Administrative Agent
and the Required Lenders. As of the Closing Date, the fiscal year end of each
Borrower is December 31 of each year.


Section 5.31. Beneficial Ownership. The Borrowers shall provide to the
Administrative Agent and the Lenders: (a) confirmation of the accuracy of the
information set forth in the most recent Beneficial Ownership Certification
provided to the Administrative Agent and Lenders, promptly following any request
therefor (or an updated Beneficial Ownership Certification if applicable); (b) a
new Beneficial Ownership Certification, in form and substance acceptable to the
Administrative Agent and each Lenders, when the individual(s) to be identified
as a Beneficial Owner have changed; and (c) such other KYC Information
reasonably requested by the Administrative Agent or any Lender.


Section 5.32. Further Assurances. The Borrowers shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and
(b)do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent, or the Required Lenders
through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.



ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, and is duly qualified and authorized
to do business and is in good standing in all states and jurisdictions where the
character of its property or its business activities makes such qualification
necessary except where the failure to be so qualified would not be material to
the ability of such Company to enforce its Accounts. Schedule 6.1 hereto sets
forth, as of the Closing Date, each Subsidiary of a Borrower (and whether such
Subsidiary is a Non-Material Subsidiary), its state (or jurisdiction) of
formation, its relationship to Gibraltar, including the percentage of each class
of stock or other equity interest owned by a Company, each Person that owns the
stock or other equity interest of each Company (other than Gibraltar), its tax
identification number, the location of its chief executive office and its
principal place of business. Except as set forth on Schedule 6.1 hereto, each
Borrower, directly or indirectly, owns all of the equity interests of each of
its Subsidiaries (excluding directors’ qualifying shares and, in the case of
Foreign Subsidiaries, other nominal amounts of shares held by a Person other
than a Company).


Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
and by equitable principles, whether considered at law or in equity. The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any material agreement to which such
Company is a party.


Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation,
Environmental Laws and those relating to occupational safety and health, and
equal employment practices, except where the failure to be in compliance would
not have a Material Adverse Effect;





(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;


(d)    has ensured that no Person who owns a controlling interest in a Company
or otherwise controls a Company is (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;


(e)    has ensured that no Company, or to the knowledge of any Company, any
director, officer or employee of a Company, is a Person that is, or is owned or
controlled by Persons that are (i) the subject of any Sanctions, or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions;


(f)    is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations;


(g)    is in compliance with, and, to the knowledge of any Company, the
directors, officers and employees of the Companies are in compliance with,
Anti-Corruption Laws; and


(h)
is in compliance with the Patriot Act.



Section 6.4. Litigation and Administrative Proceedings. There are (a) no
lawsuits, actions, investigations, examinations or other proceedings pending or,
to the knowledge of the Companies, threatened against any Company, or in respect
of which any Company may have any liability, in any court or before or by any
Governmental Authority, arbitration board, or other tribunal that could
reasonably be expected to have a Material Adverse Effect, (b) no orders, writs,
injunctions, judgments, or decrees of any court or Governmental Authority to
which any Company is a party or by which the property or assets of any Company
are bound that could reasonably be expected to have a Material Adverse Effect,
and (c) no grievances, disputes, or controversies outstanding with any union or
other organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining, that could reasonably be
expected to have a Material Adverse Effect.


Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof. As of the Closing
Date, the Companies own the real estate listed on Schedule 6.5 hereto.

--------------------------------------------------------------------------------



Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company;

--------------------------------------------------------------------------------




(b)
there is and will be no mortgage outstanding covering any real property of any
Company; and

(c)no real or personal property of any Company is subject to any Lien of any
kind. The Administrative Agent, for the benefit of the Lenders, upon the filing
of the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against Collateral of the corresponding type as authorized
hereunder will have a valid and enforceable first Lien on the Collateral to the
extent such Lien may be perfected by the filing of a U.C.C. Financing Statement.
No Company has entered into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that exists on or after the Closing Date that would prohibit the
Administrative Agent or the Lenders from acquiring a Lien on, or a collateral
assignment of, any of the property or assets of any Company.


Section 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed (or extended or
challenged as permitted by applicable law) and all taxes, assessments, fees and
other governmental charges that are due and payable have been paid, except as
will not cause or result in a Material Adverse Effect. The provision for taxes
on the books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.


Section 6.8. Environmental Laws. Is in compliance with all Environmental Laws,
including, without limitation, all Environmental Laws in all jurisdictions in
which any Company owns or operates, or has owned or operated, a facility or
site, arranges or has arranged for disposal or treatment of Hazardous
Substances, solid waste or other wastes, accepts or has accepted for transport
any Hazardous Substances, solid waste or other wastes or holds or has held any
interest in real property, except where the failure to so comply, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 6.8 hereto, to the
knowledge of the Company no litigation or proceeding arising under, relating to
or in connection with any Environmental Law or Environmental Permit is pending
or, to the best knowledge of each Company, threatened, against any Company, any
real property in which any Company holds or has held an interest or any past or
present operation of any Company. No material Release, threatened (to its
knowledge) release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person.


Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Credit Party from a third party, if a
Landlord’s Waiver has been



requested. As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Credit Parties
are located.


Section 6.10. Continued Business. There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.


Section 6.11. Employee Benefits Plans.


(a)    US Employee Benefit Plans. Schedule 6.11 hereto identifies each material
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (i) the ERISA Plan and any associated trust
operationally comply, in all material respects, with the applicable requirements
of Code Section 401(a); (ii) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (iii) the ERISA Plan and any associated trust have received
a favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (iv) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (v) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets.


(b)    Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
6.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by Gibraltar and any appropriate Foreign
Subsidiaries. The Foreign Pension Plans



are duly registered under all applicable laws which require registration.
Gibraltar and any appropriate Foreign Subsidiaries have complied with and
performed all of its obligations under and in respect of the Foreign Pension
Plans and Foreign Benefit Plans under the terms thereof, any funding agreements
and all applicable laws (including any fiduciary, funding, investment and
administration obligations) except to the extent as would not reasonably be
expected to have a Material Adverse Effect. All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Foreign
Pension Plan or Foreign Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable laws
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect. There are no outstanding actions or suits
concerning the assets of the Foreign Pension Plans or the Foreign Benefit Plans.
Each of the Foreign Pension Plans is fully funded on an ongoing basis as
required by all laws applicable to such Foreign Pension Plans (using actuarial
methods and assumptions as of the date of the valuations last filed with the
applicable Governmental Authorities and that are consistent with generally
accepted actuarial principles).


Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except the filing
and recording of financing statements and other documents necessary in order to
perfect the Liens created by this Agreement or the Security Documents.


Section 6.13. Solvency. Each Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to the Administrative Agent and the Lenders. No Borrower
is insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will any Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. No
Borrower is engaged or about to engage in any business or transaction for which
the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. No Borrower intends to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.


Section 6.14. Financial Statements. The audited Consolidated financial
statements of Gibraltar, for the fiscal year ended December 31, 2017 and the
unaudited Consolidated financial statements of Gibraltar for the fiscal quarter
ended September 30, 2018, furnished to the Administrative Agent and the Lenders,
are true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.


Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal



Reserve System of the United States). Neither the granting of any Loan (or any
conversion thereof) or Letter of Credit nor the use of the proceeds of any Loan
or Letter of Credit will violate, or be inconsistent with, the provisions of
Regulation T, U or X or any other Regulation of such Board of Governors.


Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder;
(c)    contract, commitment, agreement, or other arrangement involving the
purchase or sale of any inventory by it, or the license of any right to or by
it; (d) contract, commitment, agreement, or other arrangement with any of its
“Affiliates” (as such term is defined in the Exchange Act) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party; that, as to subparts (a) through (g), above, if violated, breached, or
terminated for any reason, would have or would be reasonably expected to have a
Material Adverse Effect.


Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
material conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.


Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.


Section 6.19. Deposit Accounts and Securities Accounts. The Administrative
Borrower has provided to the Administrative Agent a list of all banks, other
financial institutions and Securities Intermediaries at which any Credit Party
maintains Deposit Accounts or Securities Accounts as of the Closing Date, which
list correctly identifies the name, address and telephone number of each such
financial institution or Securities Intermediary, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.


Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrowers, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.





Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.


Section 6.22. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.


Section 6.23. Beneficial Ownership Certification. The information included in
each Beneficial Ownership Certification most recently delivered to each Lender
is true and correct in all respects.


Section 6.24. EEA Financial Institution. No Credit Party is an EEA Financial
Institution.




ARTICLE VII. COLLATERAL


Section 7.1. Collections and Receipt of Proceeds by Borrowers.


(a)    Prior to the exercise by the Administrative Agent and the Required
Lenders of their rights under Article IX hereof, the Borrowers shall be entitled
to collect and enforce all of each Borrower’s Accounts, and receive and retain
all Proceeds of all of such Borrower’s Accounts and Inventory.


(b)    Upon written notice to the Administrative Borrower from the
Administrative Agent after the occurrence of an Event of Default, a Cash
Collateral Account shall be opened by the Borrowers at the main office of the
Administrative Agent (or such other office as shall be designated by the
Administrative Agent) and all such lawful collections of each Borrower’s
Accounts and such Proceeds of each Borrower’s Accounts and Inventory shall be
remitted daily by each Borrower to the Administrative Agent in the form in which
they are received by such Borrower, either by mailing or by delivering such
collections and Proceeds to the Administrative Agent, appropriately endorsed for
deposit in the Cash Collateral Account. In the event that such notice is given
to the Administrative Borrower from the Administrative Agent, no Borrower shall
commingle such collections or Proceeds with any of such Borrower’s other funds
or property or the funds or property of any other Borrower, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
the Administrative Agent, for the benefit of the Lenders. In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence of
an Event of Default, apply all or any portion of the account balance in the Cash
Collateral Account as a credit against (i) the outstanding principal or interest
of the Loans, or (ii) any other Secured Obligations in accordance with this
Agreement. If any remittance shall be dishonored, or if, upon final payment, any
claim with respect thereto shall be made against the Administrative Agent on its
warranties of collection, the Administrative Agent may charge the amount of such
item against the Cash Collateral Account or any other Deposit Account maintained
by any Borrower with the Administrative Agent or with any other Lender, and, in
any event, retain the



same and such Borrower’s interest therein as additional security for the Secured
Obligations. The Administrative Agent may, in its sole discretion, at any time
and from time to time, release funds from the Cash Collateral Account to the
Borrowers for use in the business of the Borrowers. The balance in the Cash
Collateral Account may be withdrawn by the Borrowers upon termination of this
Agreement and payment in full of all of the Secured Obligations.


(c)    After the occurrence of an Event of Default, at the Administrative
Agent’s written request, each Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.


(d)    The Administrative Agent, or the Administrative Agent’s designated agent,
is hereby constituted and appointed attorney-in-fact for each Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrowers to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations are paid, (ii) exercisable by the Administrative Agent at any time
and without any request upon such Borrower by the Administrative Agent to so
endorse, and (iii) exercisable in the name of the Administrative Agent or such
Borrower. Each Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Neither the
Administrative Agent nor the Lenders shall be bound or obligated to take any
action to preserve any rights therein against prior parties thereto.


Section 7.2. Collections and Receipt of Proceeds by the Administrative Agent.
Each Credit Party hereby constitutes and appoints the Administrative Agent, or
the Administrative Agent’s designated agent, as such Borrower’s attorney-in-fact
to exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations:


(a)to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or such Credit Party, any and
all of such Credit Party’s cash, instruments, chattel paper, documents, Proceeds
of Accounts, Proceeds of Inventory, collection of Accounts, and any other
writings relating to any of the Collateral. Each Credit Party hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof. The Administrative Agent shall not be bound or obligated to
take any action to preserve any rights therein against prior parties thereto;


(b)to transmit to Account Debtors, on any or all of such Credit Party’s
Accounts, notice of assignment to the Administrative Agent, for the benefit of
the Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of



the Administrative Agent or such Credit Party, information concerning such
Borrower’s Accounts and the amounts owing thereon;


(c)to transmit to purchasers of any or all of such Credit Party’s Inventory,
notice of the Administrative Agent’s security interest therein, and to request
from such purchasers at any time, in the name of the Administrative Agent or
such Credit Party, information concerning such Credit Party’s Inventory and the
amounts owing thereon by such purchasers;


(d)to notify and require Account Debtors on such Credit Party’s Accounts and
purchasers of such Credit Party’s Inventory to make payment of their
indebtedness directly to the Administrative Agent;


(e)to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;


(f)to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or one or more Credit Parties, and to withdraw any such
suit or other proceeding. The Credit Parties agree to lend every assistance
requested by the Administrative Agent in respect of the foregoing, all at no
cost or expense to the Administrative Agent and including, without limitation,
the furnishing of such witnesses and of such records and other writings as the
Administrative Agent may require in connection with making legal proof of any
Account. The Credit Parties agree to reimburse the Administrative Agent in full
for all court costs and attorneys’ fees and every other cost, expense or
liability, if any, incurred or paid by the Administrative Agent in connection
with the foregoing, which obligation of the Credit Parties shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate;


(g)to take or bring, in the name of the Administrative Agent or such Credit
Party, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and


(h)to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into such
Credit Party’s Cash Collateral Account or, at the option of the Administrative
Agent, to apply them as a payment against the Loans or any other Secured
Obligations in accordance with this Agreement.


Section 7.3. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, each
Credit Party, as appropriate, has executed (or will execute, with respect to
future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with the Administrative Agent, for the benefit of the
Lenders. Such Credit Party irrevocably authorizes and empowers the
Administrative Agent, for the benefit of the Lenders, to, following the
occurrence and during the continuation of an Event of Default, (a) ask for,
demand, collect and receive all payments of



principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
the Administrative Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder; (e)
endorse such Credit Party’s name to each check or other writing received by the
Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.3 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.


Section 7.4. Commercial Tort Claims. If any Credit Party shall at any time hold
or acquire a Commercial Tort Claim, the recovery from which could reasonably be
expected to exceed One Million Dollars ($1,000,000), such Credit Party shall
promptly notify the Administrative Agent thereof in a writing signed by such
Credit Party, that sets forth the details thereof and grants to the
Administrative Agent (for the benefit of the Lenders) a Lien thereon and on the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
prepared by and in form and substance reasonably satisfactory to the
Administrative Agent.




ARTICLE VIII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) below, shall not be paid
in full when due and payable or within five Business Days thereafter, or (b) the
principal of any Loan or any reimbursement obligation under any Letter of Credit
that has been drawn, or any amount owing pursuant to Section 2.11 hereof, shall
not be paid in full when due and payable.


Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3, 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.21(a) or (b),
5.25, 5.26, 5.27 or 5.28
hereof.


Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days



after the earlier of (a) any Financial Officer of such Company becomes aware of
the occurrence thereof, or (b) the giving of written notice thereof to the
Administrative Borrower by the Administrative Agent or the Required Lenders that
the specified Default is to be remedied.


Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.


Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could reasonably be expected to have a Material
Adverse Effect, or
(b)
results in a Lien on any of the assets of any Company.



Section 8.7. Change in Control. If any Change in Control shall occur.


Section 8.8. Judgments. There is entered against any Company:


(a)    a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Twenty-Five Million Dollars
($25,000,000) (excluding any amount that will be covered by the proceeds of
insurance and is not subject to dispute by the insurance provider);


(b)    one or more judgments, orders or decrees shall be entered against any
Company involving a required divestiture or any material properties, assets or
business reasonably estimated to have a fair value in excess of Ten Million
Dollars ($10,000,000), and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within thirty (30)
days (or such longer period, not in excess of sixty (60) days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or


(c)    any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case,
(i)enforcement proceedings are commenced by the prevailing party or any creditor
upon such judgment or order, or (ii) there is a period of three consecutive
Business Days during which a



stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect.


Section 8.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the
Borrowers have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters, or (b) unperfected as to any
material amount of Collateral (as determined by the Administrative Agent, in its
reasonable discretion) and the Borrowers have (or the appropriate Credit Party
has) failed to promptly execute appropriate documents to correct such matters.


Section 8.10. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.


Section 8.11. Solvency. If any Company (other than a Non-Material Subsidiary)
shall
(a)except as permitted pursuant to Section 5.5 or 5.12 hereof, discontinue
business; (b) generally not pay its debts as such debts become due; (c) make a
general assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code or any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States filed against it
and the same shall not be controverted within ten (10) days, or shall continue
undismissed for a period of sixty (60) days from commencement of such proceeding
or case; (h) file a petition, an answer, an application or a proposal seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors; (i) suffer or permit to continue unstayed and in effect for sixty
(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a



proposal seeking its reorganization or appoints an interim receiver, a receiver
and manager, an administrator, custodian, trustee, interim trustee or liquidator
of all or a substantial part of its assets, or of such Company; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Company; (k) have assets, the value of which is less than
its liabilities (taking into account prospective and contingent liabilities, and
rights of contribution from other Persons); or (l) have a moratorium declared in
respect of any of its Indebtedness, or any analogous procedure or step is taken
in any jurisdiction.




ARTICLE IX. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the written request of the Required Lenders, give written notice to the
Borrowers to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lenders to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.


Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.11 hereof shall occur:


(a)all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lenders be obligated to issue any
Letter of Credit; and


(b)the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by each Borrower.


Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrowers shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrowers and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent



and the Lenders are hereby authorized, at their option, to deduct any and all
such amounts from any deposit balances then owing by any Lender (or any
affiliate of such Lender, wherever located) to or for the credit or account of
any Company, as security for the obligations of the Borrowers and any Guarantor
of Payment to reimburse the Administrative Agent and the Revolving Lenders for
any then outstanding Letters of Credit.


Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or
9.2    hereof, each Lender shall have the right at any time to set off against,
and to appropriate and apply toward the payment of, any and all of the
Obligations then owing by the Borrowers or a Guarantor of Payment to such Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of any Borrower or Guarantor of
Payment, all without notice to or demand upon any Borrower or any other Person,
all such notices and demands being hereby expressly waived by each Borrower.


Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of any Borrower (or through
any Guarantor of Payment) on any Indebtedness owing by any Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
such Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 9.5 or any other section
of this Agreement). Each Credit Party agrees that any Lender so purchasing a
participation from the other Lenders or any thereof pursuant to this Section 9.5
may exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.


Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by any Borrower or
otherwise provided in law or equity. Upon the occurrence of an Event of Default
and at all times thereafter, the Administrative Agent may require the



Borrowers to assemble the Collateral, which each Borrower agrees to do, and make
it available to the Administrative Agent and the Lenders at a reasonably
convenient place to be designated by the Administrative Agent. The
Administrative Agent may, with or without notice to or demand upon such Borrower
and with or without the aid of legal process, make use of such force as may be
necessary to enter any premises where the Collateral, or any thereof, may be
found and to take possession thereof (including anything found in or on the
Collateral that is not specifically described in this Agreement, each of which
findings shall be considered to be an accession to and a part of the Collateral)
and for that purpose may pursue the Collateral wherever the same may be found,
without liability for trespass or damage caused thereby to such Borrower. After
any delivery or taking of possession of the Collateral, or any thereof, pursuant
to this Agreement, then, with or without resort to any Borrower personally or
any other Person or property, all of which each Borrower hereby waives, and upon
such terms and in such manner as the Administrative Agent may deem advisable,
the Administrative Agent, in its discretion, may sell, assign, transfer and
deliver any of the Collateral at any time, or from time to time. No prior notice
need be given to any Borrower or to any other Person in the case of any sale of
Collateral that the Administrative Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Administrative Agent shall give the Borrowers
not fewer than ten days prior notice of either the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition thereof is to be made. Each Borrower waives advertisement
of any such sale and (except to the extent specifically required by the
preceding sentence) waives notice of any kind in respect of any such sale. At
any such public sale, the Administrative Agent or the Lenders may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights each Borrower hereby waives and releases. After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Borrowers, and each Borrower
shall remain liable for any deficiency. In addition, the Administrative Agent
shall at all times have the right to obtain new appraisals of any Borrower or
the Collateral, the cost of which shall be paid by the Borrowers.


Section 9.7.    Administrative Agent’s Rights to Occupy and Use Property of
Credit
Parties.


(a)    After the occurrence and during the continuance of an Event of Default
and as part of an exercise of remedies by the Administrative Agent under the
Loan Documents, the Administrative Agent shall have the right to enter upon and
into, and take possession of, all or such part or parts of the properties of the
Credit Parties, including lands, plants, buildings, Equipment, Inventory and
other property as may be necessary or appropriate, in the reasonable judgment of
the Administrative Agent, to permit or enable the Administrative Agent, or the
Administrative Agent’s designee, to manufacture, produce, process, store or sell
or complete the manufacture, production, processing, storing or sale of all or
any part of the Collateral, as the Administrative Agent may elect, and to use
and operate said properties for said purposes and for such length of time as the
Administrative Agent may deem necessary or appropriate for such purposes without
the payment of any compensation to any Credit Party therefor.





(b)    The Administrative Agent is hereby granted a license or other right to
use, without charge, after the occurrence and during the continuance of an Event
of Default and as part of an exercise of remedies by the Administrative Agent
under the Loan Documents, all of each Credit Party’s property, including,
without limitation, all of such Credit Party’s labels, trademarks, copyrights,
patents and advertising matter, or any property of a similar nature, as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral, and such Credit Party’s rights under all licenses
and all franchise agreements shall inure to the Administrative Agent’s benefit
until the Secured Obligations are paid in full.


Section 9.8. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement. In addition, the Administrative Agent shall exercise
remedies, pursuant to the Loan Documents, against collateral securing the
Secured Obligations, and no affiliate of a Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.


Section 9.9. Application of Proceeds.


(a)Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrowers first to the payment of all obligations (to the
extent not paid by the Borrowers) incurred by the Administrative Agent pursuant
to Sections 12.5 and 12.6 hereof and to the payment of Related Expenses to the
Administrative Agent.


(b)Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrowers) incurred by the Administrative Agent pursuant to Sections 12.5 and
12.6 hereof and to the payment of Related Expenses to the Administrative Agent;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to any Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure; (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders



entitled thereto under this Agreement that are then accrued and payable, and (E)
to the extent not paid by the Borrower, to the obligations incurred by the
Lenders (other than the Administrative Agent) pursuant to Sections 12.5 and 12.6
hereof;


(iii)    third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Designated Hedge Agreement, such amount to be based upon
the net termination obligation of the Borrowers under such Designated Hedge
Agreement (subject to confirmation by the Administrative Agent of any
calculation of termination or other payment amounts being made in accordance
with normal industry practice), and (C) the Bank Product Obligations owing under
Bank Product Agreements; with such payment to be pro rata among (A), (B) and (C)
of this subpart (iii);


(iv)
fourth, to any remaining Secured Obligations; and



(v)    finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Administrative Borrower for distribution to the
appropriate Borrowers, or to whomsoever shall be lawfully entitled thereto.


Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or Bank Product
Agreement.




ARTICLE X. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final non- appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to



any of the Lenders for the effectiveness, enforceability, genuineness, validity
or due execution of this Agreement or any other Loan Documents, (b) be under any
obligation to any Lender to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions hereof or thereof on the
part of the Borrowers or any other Company, or the financial condition of the
Borrowers or any other Company, or (c) be liable to any of the Companies for
consequential damages resulting from any breach of contract, tort or other wrong
in connection with the negotiation, documentation, administration or collection
of the Loans or Letters of Credit or any of the Loan Documents. Notwithstanding
any provision to the contrary contained in this Agreement or in any other Loan
Document, the Administrative Agent shall not have any duty or responsibility
except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.


Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.


Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.


Section 10.5. Administrative Agent and Affiliates. KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to



Loans and Letters of Credit (if any), KeyBank and its affiliates shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though KeyBank were not the Administrative Agent, and the terms
“Lender” and “Lenders” include KeyBank and its affiliates, to the extent
applicable, in their individual capacities.


Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Administrative Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable, in its discretion, for the protection of the interests of the
Lenders.


Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.


Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted by Section 5.12 hereof
(or otherwise permitted pursuant to this Agreement) where the proceeds of such
merger, transfer or other transaction are applied in accordance with the terms
of this Agreement to the extent required to be so applied, or in the event of a
merger, consolidation, dissolution or similar event permitted pursuant to this
Agreement, the Administrative Agent, at the request and expense of the
Borrowers, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.



Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrowers) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by the Administrative Agent with respect
to this Agreement or any other Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct, as determined by a final and non-appealable
judgment of a court of competent jurisdiction, or from any action taken or
omitted by the Administrative Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.


Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Administrative Borrower and the Lenders. If the Person
serving as Administrative Agent is a Defaulting Lender, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Administrative Borrower and such Person remove such Person as Administrative
Agent. If the Administrative Agent shall resign under this Agreement, then
either (a) the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders (with the consent of the Administrative Borrower so long
as an Event of Default does not exist and which consent shall not be
unreasonably withheld), or (b) if a successor agent shall not be so appointed
and approved within the thirty (30) day period following the Administrative
Agent’s notice to the Lenders of its resignation, then the Administrative Agent
shall appoint a successor agent that shall serve as agent until such time as the
Required Lenders appoint a successor agent. If no successor agent has accepted
appointment as the Administrative Agent by the date that is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders (or other appropriate holders of the Secured
Obligations) shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the



Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.


Section 10.12. Issuing Lenders. Each Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by such Issuing
Lender and the documents associated therewith. Each Issuing Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by each
Issuing Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included such
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to such Issuing Lender.


Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.


Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses,



disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.


Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right (subject to the titles awarded on the Closing Date) from time to time to
designate one or more Lenders (or its or their affiliates) as “syndication
agent”, “co-syndication agent”, “documentation agent”, “co-documentation agent”,
“book runner”, “lead arranger”, “joint lead arranger”, “arranger” or other
designations for purposes hereof. Any such designation referenced in the
previous sentence or listed on the cover of this Agreement shall have no
substantive effect, and any such Lender and its affiliates so referenced or
listed shall have no additional powers, duties, responsibilities or liabilities
as a result thereof, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or an Issuing Lender
hereunder.




ARTICLE XI. GUARANTY


Section 11.1. Guaranty by Borrowers. The Borrowers hereby unconditionally
guarantee all of the Secured Obligations. Upon failure by any Credit Party to
pay punctually any of the Secured Obligations, the Borrowers shall forthwith on
demand by the Administrative Agent pay the amount not so paid at the place and
in the currency and otherwise in the manner specified in this Agreement or any
other applicable agreement or instrument.


Section 11.2. Additional Undertaking. As a separate, additional and continuing
obligation, the Borrowers unconditionally and irrevocably undertake and agree
that, should any Secured Obligations not be recoverable from any Borrower under
Section 11.1 hereof for any reason whatsoever (including, without limitation, by
reason of any provision of any Loan Document or any other agreement or
instrument executed in connection therewith being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective affiliates, or any other Person,
at any time, the Borrowers as sole, original and



independent obligors, upon demand by the Administrative Agent, will make payment
to the Administrative Agent, for the account of the applicable Person, of all
such obligations not so recoverable by way of full indemnity, in such currency
and otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.


Section 11.3. Guaranty Unconditional. The obligations of the Borrowers under
this Article XI shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:


(a)any extension, renewal, settlement, compromise, waiver or release in respect
to the Secured Obligations under any agreement or instrument, by operation of
law or otherwise;


(b)any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Secured Obligation;


(c)any release, non-perfection or invalidity of any direct or indirect security
for the Secured Obligations under any agreement or instrument evidencing or
relating to any Secured Obligation;


(d)any change in the corporate existence, structure or ownership of any Credit
Party or other Company or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Company or its assets or
any resulting release or discharge of any obligation of any Credit Party or
other Company contained in any agreement or instrument evidencing or relating to
any of the Secured Obligations;


(e)the existence of any claim, set-off or other rights that the Borrowers may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;


(f)any invalidity or unenforceability relating to or against any other Credit
Party, for any reason, of any agreement or instrument evidencing or relating to
any of the Secured Obligations, or any provision of applicable law or regulation
purporting to prohibit the payment by any Credit Party of any of the Secured
Obligations; or


(g)any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person, or any other circumstance
whatsoever that might, but for the provisions of this Article XI, constitute a
legal or equitable discharge of the Borrowers’ obligations under this Article XI
other than the irrevocable payment in full of all of the Secured Obligations.


Section 11.4. Borrowers’ Obligations to Remain in Effect; Restoration.


(a)The Borrowers’ obligations under this Article XI shall remain in full force
and effect until the Commitment shall have terminated, and the principal of and
interest on the



Secured Obligations, and all other amounts payable by the Borrowers, any other
Credit Party or other Company, under the Loan Documents or any other agreement
or instrument evidencing or relating to any of the Secured Obligations, shall
have been paid in full; provided that, if the Commitment shall have been
terminated and all of the Obligations paid in full, then, if any obligations
shall remain outstanding under the Designated Hedge Agreements and Bank Product
Agreements, then the Borrowers shall cash collateralize, in form and substance
satisfactory to the Administrative Agent, such obligations based on the net
termination value of such Designated Hedge Agreements and Bank Product
Agreements on such termination date.


(b)If at any time any payment of any of the Secured Obligations is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrowers’ obligations under this
Article XI with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.


Section 11.5. Certain Waivers. The Borrowers irrevocably waive acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any other Credit Party or any other Person, or against any collateral or
guaranty of any other Person.


Section 11.6. Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrowers
shall have no rights, by operation of law or otherwise, upon making any payment
under this Article XI to be subrogated to the rights of the payee against any
other Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.


Section 11.7. Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Secured
Obligations is stayed upon insolvency, bankruptcy or reorganization of such
Credit Party, all such amounts otherwise subject to acceleration under the terms
of any applicable agreement or instrument evidencing or relating to any of the
Secured Obligations shall nonetheless be payable by the Borrowers under this
Article XI forthwith on demand by the Administrative Agent.


Section 11.8. Effect of Breach of Article XI. Notwithstanding anything in this
Agreement to the contrary, if any Borrower shall fail or omit to perform and
observe any agreement or other provision set forth in this Article XI, such
failure or omission shall not be a Default or Event of Default hereunder unless
such failure or omission would constitute a Default or Event of Default
hereunder independent of its obligations under this Article XI.




ARTICLE XII. MISCELLANEOUS


Section 12.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information



memorandum furnished in connection herewith or in any other oral or written
communication between the Administrative Agent and such Lender. Each Lender
represents that it has made and shall continue to make its own independent
investigation of the creditworthiness, financial condition and affairs of the
Companies in connection with the extension of credit hereunder, and agrees that
the Administrative Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by the Administrative Agent to the Lenders hereunder), whether coming into
its possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 12.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder or under any of the Loan Documents. The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any of the Loan Documents or by operation of
law, by contract or otherwise.


Section 12.3. Amendments, Waivers and Consents.


(a)General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom (other than
pursuant to Section 2.9(b) and (c) hereof), shall be effective unless the same
shall be in writing and signed by the Required Lenders and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(b)Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) above, but subject to the provisions of Section 2.9(b) and (c) hereof:


(i)    Consent of Lenders Affected Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 12.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrowers to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition or the



Defaulting Lenders definition, (F) without the unanimous consent of the Lenders,
subordinate a material portion of the Obligations or release the Borrowers or
any Guarantor of Payment or any material amount of collateral securing the
Secured Obligations, except in connection with a transaction specifically
permitted hereunder, or
(G) without the unanimous consent of the Lenders, amend this Section 12.3 or
Section
9.5 or 9.9 hereof.


(ii)Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Administrative Borrower without the consent of any other Lender.
No provision of this Agreement relating to the rights or duties of an Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of such Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.


(iii)Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Administrative Borrower and the Administrative Agent (A) if
such modifications are not adverse to the Lenders and are requested by
Governmental Authorities, (B) to cure any ambiguity, defect or inconsistency, or
(C) to the extent necessary to integrate any increase in the Commitment or new
Loans pursuant to Section 2.9(b) or (c) hereof.


(c)Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not the Non-Consenting
Lender, the Administrative Agent may (and shall, if requested by the Borrowers),
at the sole expense of the Borrowers, upon notice to such Non-Consenting Lender
and the Borrowers, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in Section 12.10
hereof) all of its interests, rights and obligations under this Agreement to a
financial institution acceptable to the Administrative Agent and the Borrowers
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such financial institution (to the extent of such outstanding
principal and accrued interest and fees) or the Administrative Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).


(d)Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books



and records of the Administrative Agent (or interest in any Loan or Letter of
Credit) shall be bound by any amendment, waiver or consent obtained as
authorized by this Section 12.3, regardless of its failure to agree thereto.


Section 12.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day, otherwise the following Business Day) or two Business Days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication with telephonic
confirmation of receipt. All notices hereunder shall not be effective until
received. For purposes of Article II hereof, the Administrative Agent shall be
entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an Authorized Officer, and the
Borrowers shall hold the Administrative Agent and each Lender harmless from any
loss, cost or expense resulting from any such reliance.


Section 12.5. Costs, Expenses and Documentary Taxes. The Borrowers agree to pay
on demand all reasonable costs and expenses of the Administrative Agent and all
reasonable Related Expenses, including but not limited to (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys’ fees and expenses, of the Administrative Agent in connection with the
preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, and the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of the Administrative Agent in connection
with the administration of the Loan Documents and the other instruments and
documents to be delivered hereunder, and (c) the reasonable fees and
out-of-pocket expenses of special counsel for the Administrative Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. The Borrowers also agree to pay on
demand all costs and expenses (including Related Expenses) of the Administrative
Agent and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any other Related Writing. In addition, the Borrowers shall pay any
and all stamp, transfer, documentary and other taxes, assessments, charges and
fees payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agree to hold the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees. All obligations
provided for in this Section 12.5 shall survive any termination of this
Agreement.


Section 12.6. Indemnification. Each Borrower agrees to defend, indemnify and
hold harmless the Administrative Agent, the Issuing Lenders and the Lenders (and
their respective



affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this Section
12.6 for its own (or its respective affiliates’, officers’, directors’,
attorneys’, agents’ or employees’) gross negligence or willful misconduct, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction. All obligations provided for in this Section 12.6 shall survive
any termination of this Agreement.


Section 12.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrowers and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtors and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 12.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 12.9. Binding Effect; Borrowers’ Assignment. This Agreement shall become
effective when it shall have been executed by each Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of each Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Administrative Agent and all of the Lenders.


Section 12.10. Lender Assignments.


(a)Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Defaulting Lender),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or



Swing Loan, and any participation purchased pursuant to Section 2.2(b) or (c) or
Section 9.5 hereof.


(b)Prior Consent. No assignment may be consummated pursuant to this Section
12.10 without the prior written consent of the Administrative Borrower and the
Administrative Agent (other than an assignment by any Lender to a Lender (other
than a Defaulting Lender), an affiliate of a Lender (other than a Defaulting
Lender) or an Approved Fund), which consent of the Administrative Borrower and
the Administrative Agent shall not be unreasonably withheld; provided that (i)
the consent of the Administrative Borrower shall not be required if, at the time
of the proposed assignment, any Default or Event of Default shall then exist and
(ii) the Administrative Borrower shall be deemed to have granted its consent
unless the Administrative Borrower has expressly objected to such assignment
within five Business Days after notice thereof. Anything herein to the contrary
notwithstanding, any Lender may at any time make a collateral assignment of all
or any portion of its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall release such assigning Lender from its obligations
hereunder.


(c)Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.


(d)Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).


(e)Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Administrative Borrower and
the Administrative Agent an Assignment Agreement, and (ii) execute and deliver,
or cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.


(f)Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrowers) that under applicable law and treaties
no taxes will be required to be withheld by the Administrative Agent, the
Borrowers or the assignor with respect to any payments to be made to such
assignee in respect of the Loans hereunder, (ii) to furnish to the assignor
Lender (and, in the case of any assignee registered in the Register (as defined
below), the Administrative Agent and the Borrowers) either U.S. Internal Revenue
Service Form W-8ECI, Form W-8IMY, Form W-8BEN, or Form W-8BEN-E, as applicable
(wherein such assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all payments hereunder), and (iii) to agree (for the
benefit of the assignor, the Administrative Agent and the Borrowers) to provide
to the assignor Lender (and, in the case of



any assignee registered in the Register, to the Administrative Agent and the
Borrowers) a new Form W-8ECI, Form W-8IMY, Form W-8BEN, or Form W-8BEN-E, as
applicable, upon the expiration or obsolescence of any previously delivered form
and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such assignee, and to
comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.


(g)Deliveries by Borrowers. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrowers shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Administrative Borrower marked “replaced”.


(h)Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 12.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.


(i)Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 12.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.


Section 12.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:


(a)any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;



(b)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;


(c)the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;


(d)such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and


(e)no Participant (unless such Participant is itself a Lender) shall be entitled
to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:


(i)    increase the portion of the participation amount of any Participant over
the amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or


(ii)    reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.


The Borrowers agree that any Lender that sells participations pursuant to this
Section 12.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the
Borrowers shall not increase as a result of such transfer and the Borrowers
shall have no obligation to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


Section 12.12. Replacement of Defaulting Lenders. Each Lender agrees that,
during the time in which any Lender is a Defaulting Lender, the Administrative
Agent shall have the right



(and the Administrative Agent shall, if requested by the Administrative
Borrower), at the sole expense of the Borrowers, upon notice to such Defaulting
Lender and the Administrative Borrower, to require that such Defaulting Lender
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 12.10 hereof), all of its interests, rights and obligations
under this Agreement to an Eligible Transferee, approved by the Administrative
Borrower (unless an Event of Default shall exist or such Eligible Transferee is
a Lender (other than a Defaulting Lender), an affiliate of a Lender (other than
a Defaulting Lender) or an Approved Fund) and the Administrative Agent (unless
such Eligible Transferee is a Lender (other than a Defaulting Lender), an
affiliate of a Lender (other than a Defaulting Lender) or an Approved Fund),
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Defaulting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (recognizing that any Defaulting Lender may have given up its rights
under this Agreement to receive payment of fees and other amounts pursuant to
Section 2.6(f) and (g) hereof), from such Eligible Transferee (to the extent of
such outstanding principal and accrued interest and fees) or the Administrative
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).


Section 12.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. Each Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.


Section 12.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 12.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrowers that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.



Section 12.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
in connection with the Prior Credit Agreements (as such documents may have been
amended or replaced) and on or as of the Closing Date, integrate all of the
terms and conditions mentioned herein or incidental hereto and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof.


Section 12.17. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that each such prospective transferee or participant shall have an
agreement for the benefit of the Borrowers with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 12.17); (c) to the parent corporation or other
affiliates of the Administrative Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, the
Administrative Agent or such Lender, as applicable, shall notify the chief
financial officer of the Administrative Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Lender by such Governmental Authority), and of any other request
pursuant to legal process, for disclosure of any such non-public information
prior to disclosure of such Confidential Information. Notwithstanding anything
contained herein to the contrary, the Administrative Agent, each Lender, the
Borrowers and their Affiliates may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and by the other Loan Documents and materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent, any Lender, the Borrowers or their Affiliates relating to
such tax treatment and tax structure; it being understood that this
authorization is retroactively effective to the commencement of the first
discussions between or among any of the parties regarding the transactions
contemplated hereby and by the other Loan Documents. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by or on behalf of any Company. Each Borrower hereby agrees
that the failure of the Administrative Agent or any Lender to comply with the
provisions of this Section 12.17 shall not relieve any Borrower of any of the
obligations to the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents. Each Credit Party consents to the publication by the
Administrative Agent or any Lender of customary advertising material relating to
the transactions contemplated hereby using the name, product photographs, logo
or trademark of such Credit Party. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.





Section 12.18. Limitations on Liability of the Issuing Lenders. The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against an Issuing
Lender, and an Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) such Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
such Issuing Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, an Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation.


Section 12.19. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any Issuing Lender or any
other Person against the Administrative Agent, any Issuing Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrowers, each Lender, the Administrative Agent and each
Issuing Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in their favor and regardless of
whether any Lender, Issuing Lender, or the Administrative Agent has been advised
of the likelihood of such loss of damage. As of the Closing Date, each Credit
Party hereby waives and releases the Administrative Agent and each of the
Lenders, and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries, from any and all claims, offsets, defenses and
counterclaims of which any Credit Party is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.


Section 12.20. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the



Administrative Agent or such Lender, as the case may be, and shall have no duty
of disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to the Borrowers, any other Companies, or to any other
Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. Each
Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.


Section 12.21. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.


Section 12.22. Judgment Currency.


(a)This in an international transaction in which the obligations of the Credit
Parties under this Agreement to make payment to or for account of the
Administrative Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or such Lender of the full
amount in Original Currency payable to the Administrative Agent or such Lender
under this Agreement.


(b)If the Administrative Agent, on behalf of the Lenders, or any other holder of
the Obligations (the “Applicable Creditor”), obtains a judgment or judgments
against any Credit Party in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) in a Judgment Currency other than the Original Currency, the
obligations of such Credit Party in connection with such judgment shall be
discharged only to the extent that (i) on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, such Applicable Creditor, in accordance with the normal banking
procedures in the relevant jurisdiction, can purchase the Original Currency with
the Judgment Currency, and (ii) if the amount of Original Currency that could
have been purchased pursuant to subpart (i) above is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to the
Administrative Agent or the Lenders hereunder (the “Loss”), such Credit Party or
Borrower, as a separate obligation and notwithstanding any such judgment,
indemnifies the Administrative Agent or such Lender, as the case may be, against
such Loss. The Borrowers hereby agree to such indemnification. For purposes of
determining the equivalent in one currency of another currency as provided in
this Section 12.22, such amount shall include any premium and costs payable in
connection with the conversion into or from any currency. The obligations of the
Credit Parties contained in this Section 12.22 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.



Section 12.23. Governing Law; Submission to Jurisdiction.


(a)Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the laws of the
State of New York and the respective rights and obligations of the Borrowers,
the Administrative Agent, and the Lenders shall be governed by New York law.


(b)Submission to Jurisdiction. Each Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any other Related Writing, and each
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Each Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Each Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


Section 12.24. ERISA Representations.


(a)Each Lender (i) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (ii) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and its affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Credit
Party, that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitment;


(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-

14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement;


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such



Lender to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitment and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitment and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection
(a)of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitment and this Agreement; or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)In addition, unless subsection (a)(i) above is true with respect to a Lender
or such Lender has not provided another representation, warranty and covenant as
provided in subsection (a)(iv) above, such Lender further (1) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (2)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Credit Party, that:


(i)    none of the Administrative Agent or any of its affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto);


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is independent (within the meaning of 29 C.F.R. § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
Fifty Million Dollars ($50,000,000), in each case as described in 29 C.F.R. §
2510.3-21(c)(1)(i)(A)-(E);


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitment and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitment and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and



(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitment or
this Agreement.


(c)The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitment
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitment for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitment by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


Section 12.25. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 12.26. Defaulting Lenders



(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent (A) requiring the consent of all the Lenders or each affected
Lender that by its terms affects such Defaulting Lender more adversely than the
other affected Lenders, or
(B) that has the effect of increasing or extending the Commitment of such
Defaulting Lender, extending the maturity of any Loan of such Defaulting Lender,
or reducing the rate of interest of any Loan or the forgiving of the principal
amount of any Loan held by such Defaulting Lender, in each case of (A) or (B)
hereof, shall require the consent of such Defaulting Lender.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender hereunder; (C) third, to
Cash Collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.13 hereof; (D) fourth, as the
Administrative Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; (E) fifth, if so determined by the
Administrative Agent and the Administrative Borrower, to be held in a deposit
account and released pro rata in order to
(1) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (2) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13 hereof; (F) sixth, to the payment of any amounts owing to the
Lenders or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; (G) seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Administrative
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Administrative Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and (H) eighth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that, if (y) such payment is a
payment of the principal amount of any Loans or any Letters of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(z) such Loans were made or reimbursement of any payment on any Letters of



Credit were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.1 hereof were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and the Letter of Credit
Exposure owed to, all Non- Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or Letter of Credit Exposure owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Letter of Credit Exposure are held by the Lenders pro rata
in accordance with the Commitment under the applicable facility without giving
effect to Section 12.26(a)(iv) hereof. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 12.26(a)(ii) hereof shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)
Certain Fees.



(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive letter of credit
fees, as set forth in Section 2.2(b) hereof for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.13 hereof.


(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Administrative Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in the Letter of Credit Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Commitment Percentages with respect thereto (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Applicable
Commitment Percentage with respect to the Revolving Credit Commitment. Subject
to Section 12.25 hereof, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against



a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in subpart (iv) above
cannot, or can only partially, be effected, the Administrative Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(1) first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
Fronting Exposure, and (2) Cash Collateralize the Issuing Lender’s Fronting
Exposure in accordance with the procedures set forth in Section 2.13 hereof.


(b)Defaulting Lender Cure. If Administrative Borrower, the Administrative Agent
and the Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be reasonably necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the Commitments under the applicable
facility (without giving effect to Section 12.26(a)(iv) hereof), whereupon such
Lender will cease to be a Defaulting Lender; provided that
(i)no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender, and (ii) except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(c)New Swing Line Loans / Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) Swing Line Lender shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan, and
(ii)Issuing Lender shall not be required to issue, extend, increase, reinstate
or renew any Letter of Credit unless such Issuing Lender is satisfied that it
will have no Fronting Exposure after giving effect thereto.


(d)Replacement of Defaulting Lenders. Each Lender agrees that, during the time
in which any Lender is a Defaulting Lender, the Administrative Agent shall have
the right (and the Administrative Agent shall, if requested by the Borrower), at
the sole expense of the Borrowers, upon notice to such Defaulting Lender and the
Administrative Borrower, to require that such Defaulting Lender assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement to an Eligible Assignee, approved by the Administrative Borrower
(unless an Event of Default shall exist) and the Administrative Agent, that
shall assume such obligations.


[Remainder of page left intentionally blank]


4840-4207-6035.13



JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


IN WITNESS WHEREOF, the parties have executed and delivered this Sixth Amended
and Restated Credit Agreement as of the date first set forth above.




Address: 3556 Lake Shore Road
Buffalo, New York 14219 Attention: Jeffrey Watorek
GIBRALTAR INDUSTRIES, INC.


By:    Jeffrey Watorek
Vice President, Secretary and Treasurer
Address: 3556 Lake Shore Road
Buffalo, New York 14219 Attention: Jeffrey Watorek
GIBRALTAR STEEL CORPORATION OF NEW YORK


By:_    Jeffrey Watorek
Vice President, Secretary and Treasurer
Address: 127 Public Square
Cleveland, Ohio 44114-1306 Attention: Commercial Banking
KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent, the Swing Line Lender, and Issuing Lender and as a
Lender


By:    Mark F. Wachowiak
Senior Vice President







--------------------------------------------------------------------------------

Address:     




Attention:     
BANK OF AMERICA, N.A.


       By:    
Name:    Title:    







--------------------------------------------------------------------------------

Address:     




Attention:     
CITIZENS BANK, N.A.


       By:    
Name:    Title:    






Address: 200 West Second Street, Floor 16 Winston-Salem, NC 27101 Attention:
Shana Pask
BRANCH BANKING AND TRUST COMPANY


By:    Sharona Yen
Banking Officer







--------------------------------------------------------------------------------

Address:     




Attention:     
BMO HARRIS BANK, N.A.


       By:    
Name:    Title:    







--------------------------------------------------------------------------------

Address:     




Attention:     
M&T BANK


       By:    
Name:    Title:    







--------------------------------------------------------------------------------

Address:     




Attention:     
PNC BANK, NATIONAL ASSOCIATION


       By:    
Name:    Title:    







--------------------------------------------------------------------------------

Address:     




Attention:     
COMERICA BANK


       By:    
Name:    Title:    







--------------------------------------------------------------------------------

Address:     




Attention:     
HSBC BANK USA, NATIONAL
       ASSOCIATION


By:    Name:    Title:    






SCHEDULE 1 COMMITMENTS OF LENDERS






LENDERS




COMMITMENT PERCENTAGE
REVOLVING CREDIT COMMITMENT AMOUNT




MAXIMUM AMOUNT
KeyBank National Association
16.75%
$67,000,000
$67,000,000
Bank of America, N.A.
13.25%
$53,000,000
$53,000,000
Citizens Bank, N.A.
13.25%
$53,000,000
$53,000,000
Branch Banking and Trust Company
10.75%
$43,000,000
$43,000,000
BMO Harris Bank, N.A.
10.75%
$43,000,000
$43,000,000
M&T Bank
10.75%
$43,000,000
$43,000,000
PNC Bank, National Association
10.75%
$43,000,000
$43,000,000
Comerica Bank
7.50%
$30,000,000
$30,000,000
HSBC Bank USA, National Association
6.25%
$25,000,000
$25,000,000




Total Commitment Amount
100%
$400,000,000




$400,000,000




SCHEDULE 2 GUARANTORS OF PAYMENT
Air Vent Inc., a Delaware corporation
Alabama Metal Industries Corporation, a Delaware corporation AMICO Holding
Company, Inc., a Delaware corporation Appleton Supply Co., Inc., a Delaware
corporation
Diamond Perforated Metals, Inc., a California corporation
D.S.B. Holding Corp., a Delaware corporation Florence Corporation, an Illinois
corporation
Florence Corporation of Kansas, a Kansas corporation Nexus Corporation, a
Colorado corporation Noll/Norwesco, LLC, a Delaware limited liability company
Pacific Award Metals, Inc., a California corporation Package Concierge, Inc., a
Delaware corporation
RBI Solar, Inc., an Ohio corporation
Renusol America Inc., a Delaware corporation
Rough Brothers Holding Co., Inc., an Ohio corporation Rough Brothers, Inc., an
Ohio corporation
Rough Brothers Manufacturing, Inc., an Ohio corporation Solar Group, Inc., a
Delaware corporation
SolarBOS, a California corporation
Southeastern Metals Manufacturing Company, Inc., a Florida corporation The D.S.
Brown Company, an Ohio corporation





SCHEDULE 2.2 EXISTING LETTERS OF CREDIT
Alias
Borrower
Current Amount
Expiry Date
Beneficiary
S324026000A
The D.S. Brown
Company
108,751.50
12/31/19
AKBank
S320351000C
Gibraltar Industries, Inc.
100,000.00
12/31/19
Travelers Indemnity Co
S323119000B
Gibraltar Industries,
Inc.
4,180,000.00
4/01/19
ARCH
Insurance - NJ
S310073000C
Gibraltar Steel Corporation of New
York
120,000.00
4/01/19
Federal Insurance Company
S310242000C
Gibraltar Steel Corporation of New
York
1,500,000.00
4/14/19
Employers Insurance of
Wausau



All Existing Letters of Credit have been issued by KeyBank.



SCHEDULE 2.14 DESIGNATED HEDGE AGREEMENTS
None as of the Closing Date.



SCHEDULE 3 PLEDGED SECURITIES








Credit Party








Issuer




Total Shares/Equity Interests Outstanding




Ownership Percentage


of the Pledgor








Certificate No. (if any)




% of Interest Pledged
Gibraltar Steel Corporation of New York


Air Vent Inc.


249 common shares


100%


7


100%
Gibraltar Steel
Southeastern Metals Manufacturing Company, Inc.


252,021.7891
common shares
 
 
 
Corporation of New York
100%
218
100%
Gibraltar Industries, Inc.
Appleton Supply Co., Inc.


1,000 common shares


100%


1


100%
Gibraltar Industries, Inc.
Florence Corporation
2,440 common shares


100%


182


100%


Gibraltar Industries, Inc.
Gibraltar Steel Corporation of New York


101 common shares


100%


C-24


100%
Gibraltar Industries, Inc.
Solar Group, Inc.
1,000 common shares


100%


1


100%
Gibraltar Industries, Inc.
AMICO Holding Company, Inc.
500 common shares


100%


1


100%


Gibraltar


D.S.B. Holding
66,749.90
Common
100%
10
100%
Industries, Inc.
Corp.
65,750.10
Preferred
 


P-10
 
Gibraltar Industries, Inc.
Rough Brothers Holding Co., Inc.
100 common shares


100%


1


100%




 
 
62,600 shares
100%
5A
100%
 
 
of Class A
 
 
 
 
 
Common
 
 
 
 
 
Stock
 
 
 
 
 
10,000 shares
100%
3B
100%
 
 
of Class B
 
 
 
Gibraltar Industries, Inc.
Package Concierge, Inc.
Common Stock
 
 
 
 
 
25,000 Series
100%
A1-1
100%
 
 
A-1 Preferred
 
 
 
 
 
Shares
 
 
 
 
 
5,180 Series
100%
A2-1
100%
 
 
A-2 Preferred
 
 
 
 
 
Shares
 
 
 
Gibraltar Industries, Inc.


Nexus Corporation
1,300
Common Shares


100%


8


100%


Gibraltar Industries, Inc.
Gibraltar Industries Holding Company (UK)
Limited**


100 ordinary shares


100%


1


*
Rough Brothers Holding Co., Inc.
Rough Brothers Manufacturing, Inc.


19.6 common shares


100%


35


100%
Rough Brothers Holding Co., Inc.


RBI Solar, Inc.


100 common shares


100%


2


100%
Rough Brothers Manufacturing, Inc.


Rough Brothers, Inc.


850 common shares


100%


1


100%
RBI Solar, Inc.
Renusol America,
Inc.
100 common
shares
100%
2
100%


RBI Solar, Inc.


SolarBOS
558,600
Common Shares


100%


6


100%
D.S. B. Holding Corp.
The D.S. Brown Company
1,000 common shares


100%


1


100%




AMICO
Holding Company, Inc.
Alabama Metal Industries Corporation


110 common shares


100%


28 and 29


100%
Southeastern Metals Manufacturing Company, Inc.


Pacific Award Metals, Inc.


192,000
common shares




100%




34




100%
Pacific Award Metals, Inc.
Noll/Norwesco, LLC


100%


100%


2


100%
Alabama Metal Industries Corporation
Diamond Perforated Metals, Inc.
1,000,000
common shares


100%


7


100%
Alabama Metal Industries Corporation
AMICO Canada, Inc.**
1,750,000
common shares


100%


C-1


*


Florence Corporation
Florence Corporation of Kansas


2,490 common shares




100%




1




100%





*
100% of the equity interests or stock of each first-tier Foreign Subsidiary
(other than voting equity interests in excess of 65% of any such Foreign
Subsidiary that is a CFC constitute Pledged Securities.



**    Foreign Subsidiaries



SCHEDULE 5.8 INDEBTEDNESS
1.
Lease Agreement by and between the City of Manhattan, Kansas and Florence of
Kansas dated as of April 1, 2003, as amended, which as of the Closing Date has
an outstanding balance of $2,000,000.



2.
Subordinated Indenture by and between Gibraltar Industries, Inc. the Subsidiary
Guarantors (as defined therein), and the Bank of New York Mellon Trust as
Trustee, dated as of January 31, 2013, which as of the Closing Date has an
outstanding balance of

$210,000,000.


3.
Florence Corporation of Kansas’ Letter of Credit (Alias CPCS828459C) with
JPMorgan Chase Bank, N.A., which as of the Closing Date has an outstanding
balance of

$2,019,178.08.



SCHEDULE 5.9 LIENS
(a)    Liens in connection with a certain Collateral Assignment of Lease from
Florence Corporation of Kansas to JP Morgan Chase Bank, N.A., dated as of April
1, 2010.


(b)
Liens in connection with the Letter of Credit described in item 3 of Schedule
5.8.



(c)
Liens Referenced on the attached UCC search chart.




Schedule 5.9
UCC Liens
Air Vent Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
Toyota Motor Credit Corporation
Equipment
9/15/2020
20154085246
Alabama Metal Industries Corporation
Secured Party
Lien Type
Expiration Date
Original File Number
De Lage Landen Financial Services, Inc.
Equipment
6/30/2021
20062264968
De Lage Landen Financial Services, Inc.
Equipment
8/18/2021
20062885267
De Lage Landen Financial Services, Inc.
Equipment
11/7/2021
20063885936
Banc of America Leasing & Capital, LLC
Equipment
6/24/2019
20092017579
Banc of America Leasing & Capital, LLC
Equipment
11/17/2019
20093688535
Key Equipment Finance Inc.
Equipment
5/6/2023
20131724096
U.S. Bank Equipment Finance
Equipment
3/17/2019
20141032002
Samuel, Son & Co. (USA) Inc.
Equipment
4/25/2019
20141637404
U.S. Bank Equipment Finance
Equipment
7/10/2019
20142723658
U.S. Bank Equipment Finance
Equipment
8/26/2019
20143430857
U.S. Bank Equipment Finance
Equipment
9/10/2019
20143620408
U.S. Bank Equipment Finance
Equipment
12/3/2019
20144883864
U.S. Bank Equipment Finance
Equipment
12/3/2019
20144883880
U.S. Bank Equipment Finance
Equipment
12/4/2019
20144911053
U.S. Bank Equipment Finance
Equipment
12/23/2019
20145237532
U.S. Bank Equipment Finance
Equipment
12/23/2019
20145237573
Wells Fargo Bank, N.A.
Equipment
1/22/2020
20150296219
U.S. Bank Equipment Finance
Equipment
11/3/2020
20155117287
U.S. Bank Equipment Finance
Equipment
2/8/2021
20160767614
AMICO Holding Company, Inc.
None
Appleton Supply Co., Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
All Points Capital Corp.
Equipment
2/17/2020
20100519177
All Points Capital Corp.
Equipment
4/9/2020
20101234107
Diamond Perforated Metals, Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
Samuel, Son & Co. Inc.
Equipment
1/24/2019
147396619622
D.S.B. Holding Corp.
None
Florence Corporation
Secured Party
Lien Type
Expiration Date
Original File Number
Raymond Leasing Corporation
Equipment
7/31/2019
19504212




Florence Corporation of Kansas
None
Gibraltar Industries, Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
De Lage Landen Financial Services, Inc.
Equipment
1/17/2020
20050184714
Crown Credit Company
Equipment
7/2/2019
20142618833
Chesapeake Funding LLC
Equipment
5/18/2021
20162974267
Gibraltar Steel Corporation of New York
None
Nexus Corporation
None
Noll/Norwesco, LLC
Secured Party
Lien Type
Expiration Date
Original File Number
Key Equipment Finance Inc.
Equipment
12/7/2019
20093896542
Pacific Award Metals, Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
Toyota Motor Credit Corporation
Equipment
1/22/2019
147396152200
Toyota Motor Credit Corporation
Equipment
6/10/2019
147415279484
Package Concierge, Inc.
None
RBI Solar, Inc.
Secured Party
Lien Type
Expiration Date
Original File Number


Orbian Financial Services II, LLC
Trade Account Receivables - Specific


11/13/2022


OH00216556380
Renusol America, Inc.
None
Rough Brothers Holding Co.
None
Rough Brothers, Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
Dell Financial Services, L.P.
Equipment
3/24/2020
OH00087587722
Rough Brothers Manufacturing, Inc.
None




Solar Group, Inc.
None
SolarBOS
None
Southeastern Metals Manufacturing Company, Inc.
Secured Party
Lien Type
Expiration Date
Original File Number
Wells Fargo Bank, N.A.
Equipment
8/28/2019
201402101021
CIT Bank, N.A.
Equipment
6/13/2022
201701505078
The D.S. Brown Company
Secured Party
Lien Type
Expiration Date
Original File Number
NMHG Financial Services, In.c
Equipment
4/20/2024
OH00134105598
U.S. Bank Equipment Finance
Equipment
11/13/2019
OH00180953622
U.S. Bank Equipment Finance
Equipment
11/12/2020
OH00190790173
U.S. Bank Equipment Finance
Equipment
4/30/2023
OH00220838253




SCHEDULE 5.11


PERMITTED FOREIGN SUBSIDIARY LOANS, GUARANTIES AND INVESTMENTS








DOMESTIC COMPANIES
FOREIGN SUBSIDIARIES
TYPE
11/30/2015
Alabama Metal Industries
Corporation
AMICO Canada, Inc.
Investment
$18,096,786
Rough Brothers
Manufacturing, Inc.
RBGM (Shanghai) Co.,
Ltd.
Investment
$6,434,824
RBI Solar, Inc.
RBI Solar KK (Japan)
Loan
$4,500,000
RBI Solar, Inc.
RBI Solar KK (Japan)
Investment
$18,357,294
RBI Solar, Inc.
Renusol GmbH
Investment
$6,496,323
RBI Solar, Inc.
RBI Solar Brazil
Investment
$10,000
Gibraltar Industries, Inc.
Gibraltar Industries UK Holding Co., Ltd.
Investment
$31,327,799



Note: For currency translation the investment is recorded at historical rates
and the loans are translated at the date requested.
All amounts listed are in United States Dollars.



SCHEDULE 5.17 AFFILIATE TRANSACTIONS
None as of the Closing Date.



SCHEDULE 6.1


CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATIONS


1.The following list identifies the jurisdiction of organization/formation and
each jurisdiction in which any Company is qualified to do business:








Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





Air Vent Inc.
Delaware
California Illinois Iowa
Massachusetts Missouri Nevada
North Carolina
Texas
Alabama Metal Industries Corporation
Delaware
Alabama California Colorado Florida Illinois Louisiana Missouri Ohio
South Carolina Texas Utah
Washington
AMICO Holding Company, Inc.
Delaware
None
Appleton Supply Co., Inc.
Delaware
Michigan Wisconsin







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





D.S.B. Holding Corp.
Delaware
None
Diamond Perforated Metals, Inc.
California
New York North Carolina


The D.S. Brown Company
Ohio
California Georgia Michigan Minnesota Missouri New Jersey New York Pennsylvania
Texas
West Virginia
Florence Corporation
Illinois
None
Florence Corporation of Kansas
Kansas
California Colorado Ohio
Gibraltar Industries, Inc.
Delaware
New York
Gibraltar Steel Corporation of New York
New York
Michigan Ohio Texas







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





Nexus Corporation
Colorado
Alabama Alaska Arizona Arkansas California Connecticut Idaho Illinois Indiana
Louisiana Maryland Minnesota Mississippi Missouri Montana Nevada New Jersey
New Mexico New York North Carolina North Dakota Oregon Tennessee Utah
Virginia Washington
West Virginia







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





Noll/Norwesco, LLC
Delaware
California Georgia Oregon Utah Washington
Pacific Award Metals, Inc.
California
Arizona Colorado Washington
Package Concierge, Inc.
Delaware
California Colorado Connecticut Kentucky Massachusetts Missouri
New Jersey
Oklahoma Utah







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





RBI Solar, Inc.
 
Ohio
Alabama Arizona Arkansas California Colorado Connecticut
 
 
 
Delaware
 
 
 
District of Columbia
 
 
 
Florida
 
 
 
Georgia
 
 
 
Hawaii
 
 
 
Idaho
 
 
 
Illinois
 
 
 
Indiana
 
 
 
Iowa
 
 
 
Kansas
 
 
 
Kentucky
 
 
 
Louisiana
 
 
 
Maine
 
 
 
Maryland
 
 
 
Massachusetts
 
 
 
Michigan
 
 
 
Minnesota
 
 
 
Mississippi
 
 
 
Missouri
 
 
 
Nebraska
 
 
 
Nevada
 
 
 
New Hampshire
 
 
 
New Jersey
 
 
 
New Mexico
 


S-16
 
 







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





RBI Solar, Inc. (continued)
 
New York North Dakota North Carolina Oregon Pennsylvania Rhode Island South
Carolina South Dakota Tennessee Texas
Utah Vermont Virginia Washington West Virginia
Wisconsin
Renusol America Inc.
Delaware
Alabama Arizona California Georgia Louisiana Ohio Oregon
Rough Brothers Holding Co., Inc.
Ohio
None
Rough Brothers Manufacturing, Inc.
Ohio
California







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





Rough Brothers, Inc.
Ohio
Alabama Alaska Arizona Arkansas California Connecticut Delaware Florida Georgia
Hawaii Illinois Indiana Iowa Kentucky Louisiana Maryland
Massachusetts Michigan Mississippi Missouri Montana Nebraska Nevada
New Jersey New Mexico New York North Carolina North Dakota Oklahoma
Oregon


Pennsylvania Rhode Island South Carolina Tennessee Texas







Company

Jurisdiction of Organization/ Formation

Jurisdictions
Where Entity is Qualified to Do Business





Rough Brothers, Inc. (continued)
 
Utah Virginia Washington
West Virginia Wyoming
Solar Group, Inc.
Delaware
Mississippi Texas
SolarBOS
California
Michigan
Southeastern Metals Manufacturing Company, Inc.
Florida
Texas
Gibraltar Industries Holding Company (UK) limited
United Kingdom
None
AMICO Canada, Inc.**
Canada
British Columbia Ontario Quebec
RBI Solar KK (Japan)**
Japan
None
Renusol GMBH**
Germany
None
RBI Solar Brazil Ltda.**
Brazil
None
Rough Brothers Greenhouse Manufacturing (Shanghai) Co., LTD.**
China
None



2.
The following Subsidiaries are directly and wholly-owned by Gibraltar
Industries, Inc.



AMICO Holding Company, Inc. Appleton Supply Co., Inc.
D.S.B. Holding Corp. Florence Corporation
Gibraltar Industries Holding Company (UK) Limited** Gibraltar Steel Corporation
of New York



Solar Group, Inc.
Rough Brothers Holding Co., Inc. Package Concierge, Inc.
Nexus Corporation


3.The following Subsidiaries are wholly-owned directly by Gibraltar Steel
Corporation of New York which, in turn, is wholly-owned by Gibraltar Industries,
Inc.:


Air Vent Inc.
Southeastern Metals Manufacturing Company, Inc.


4.The following Subsidiaries are wholly-owned directly by Rough Brothers Holding
Co., Inc., which, in turn, is wholly-owned by Gibraltar Industries, Inc.:


Rough Brothers Manufacturing, Inc. RBI Solar Inc.


4.The following Subsidiaries are wholly-owned directly by Alabama Metal
Industries Corporation which, in turn, is wholly-owned by AMICO Holding Company,
Inc., which is wholly owned by Gibraltar Industries, Inc.:


AMICO Canada, Inc.** Diamond Perforated Metals, Inc.


5.
The remainder of the Subsidiaries are owned as follows:



Subsidiary
Direct Ownership
Indirect Ownership
Alabama Metal Industries Corporation
AMICO Holding Company, Inc. – 100%
GII - 100%
Pacific Award Metals, Inc.
Southeastern Metals Manufacturing Company, Inc. – 100%
GSCNY – 100%
Noll/Norwesco, LLC
Pacific Award Metals, Inc. – 100%
Southeastern Metals Manufacturing Company, Inc. –100%
Florence Corporation of Kansas
Florence Corporation – 100%
GII – 100%
The D.S. Brown Company
D.S.B. Holding Company- 100%
GII – 100%
Rough Brothers, Inc.
Rough Brothers Manufacturing, Inc. – 100%
Rough Brothers Holding Co., Inc. – 100%.
Rough Brothers Greenhouse
Manufacturing (Shanghai) Co.,
Gibraltar Industries Holding
Company (UK) Limited –
GII – 100%




Ltd.**
100%**
 
Renusol GMBH**
Gibraltar Industries Holding Company (UK) Limited – 100%**
GII – 100%.
RBI Solar KK (Japan)**
Gibraltar Industries Holding Company (UK) Limited – 100%**
GII - 100%
Renusol America, Inc.
RBI Solar, Inc. – 100%
Rough Brothers Holding Co., Inc. - 100%
RBI Solar Brazil Ltda.**
Gibraltar Industries Holding Company (UK) Limited – 100%**
GII - 100%
SolarBOS
RBI Solar, Inc. – 100%
Rough Brothers Holding Co., Inc. 100%



* Non-Material Subsidiaries
** Foreign Subsidiaries
GSCNY= Gibraltar Steel Corporation of New York GII = Gibraltar Industries, Inc.


6.The principal place of business and the chief executive office for the
Borrowers, each Subsidiary Guarantor and each Foreign Subsidiary is 3556 Lake
Shore Road Buffalo, New York 14219.



SCHEDULE 6.4


LITIGATION AND ADMINISTRATIVE PROCEEDINGS


None



SCHEDULE 6.5


REAL ESTATE OWNED BY THE COMPANIES


Business Unit
Physical Address
City
State/ Country
ZIP
Code
Owned/ Leased
Air Vent
418 E. North Front
Street
Orrick
Missouri
64077
Owned
Appleton
1905 West Haskell
Street
Appleton
Wisconsin
54914
Owned
Appleton
927 South Grider
Street
Appleton
Wisconsin
54914
Owned
Noll/Norwesco
38 SE 97th Avenue
Portland
Oregon
97216
Owned
SOLAR
107 & 203
Fellowship Road
Taylorsville
Mississippi
39168
Owned
AMICO
3240 & 3245
Fayette Avenue
Birmingham
Alabama
35208
Owned
AMICO
7300 W. Sunnyview
Avenue
Visalia
California
93291
Owned
AMICO
209 Glaser Drive
Lafayette
Louisiana
70508
Owned
AMICO
825 County Road
606
Dayton
Texas
77535
Owned
DS Brown
300 East Cherry
Street
North
Baltimore
Ohio
45872
Owned
DS Brown
207 Walnut Street
North
Baltimore
Ohio
45872
Owned
DS Brown
518 Progress Way
Athens
Texas
75751
Owned
Nexus
#6 Industrial Park
Drive
Pana
Illinois
62557
Owned
Nexus
10983 Leroy Drive
Northglenn
Colorado
80233
Owned




SCHEDULE 6.8 ENVIRONMENTAL


On July 15, 2011, Bluewater Thermal Processing, LLC (“Bluewater”) made a claim
under that certain Asset Purchase Agreement with Gibraltar Industries, Inc. (the
“Company”), dated May 31, 2006 (the “Purchase Agreement”) seeking
indemnification for environmental cleanup costs for facilities located in
Fountain Inn, South Carolina and Northlake, Illinois.




With respect to the Fountain Inn, South Carolina facility, the Company engaged
an environmental services firm to remediate the contamination identified and, in
July, 2013, a no further action letter was received from the South Carolina
Department of Health and Environmental Control (“SCDHEC”) with respect to the
contamination at the Fountain Inn, South Carolina facility identified in the
July 15, 2011 correspondence from Bluewater. Subsequently, in September, 2013,
the Company received a supplemental notice that additional contamination
consisting of volatile organic compounds and semi-volatile organic compounds had
been discovered at the Fountain Inn, South Carolina facility. The Company
acknowledged its responsibility for cleanup of the additional contamination
discovered, subject to any defenses which the Company has to the payment of the
costs of such remediation under the Purchase Agreement. In connection with this
supplemental discovery, the Company engaged an environmental services firm to
perform additional testing to confirm the existence of contamination. In this
regard, additional contamination was determined to exist. The Company, Bodycote
Thermal Processing, Inc. (the new owner of the Fountain Inn, South Carolina
facility (“Bodycote”)) and SCDHEC entered into a Voluntary Cleanup Contract as
of May 2015. Pursuant to the terms of the Voluntary Cleanup Contract, the
Company’s environmental services firm has begun to remediate the Fountain Inn,
South Carolina facility. In light of the foregoing, the Company does not
anticipate that the conditions at this site will result in a Material Adverse
Effect.




With respect to the Northlake, Illinois facility, the Company’s environmental
services firm submitted a proposal for remediation of the trichloroethene
contamination identified at the Northlake facility to the Illinois Environmental
Protection Agency (“IEPA”). As a result of meetings with the IEPA, the Company’s
environmental services firm has designed a sub-slab depressurization system that
will be employed at the facility. The Company is working with the facility’s
current ownership to install the system. Once the system is installed, it is
anticipated that the IEPA will issue a focused no-further action letter.



SCHEDULE 6.9 LOCATIONS
1.
See attached list “Owned and Leased Property” for locations currently leased
and/or owned by a Credit Party, where inventory is currently located.

2.
See attached list titles “Third Party Locations” for a list of third party
locations where inventory is currently held.

3.
Each Credit Party’s chief executive office is located at 3556 Lake Shore Road
Buffalo, New York 14219.




Owned and Leased Property


Business Unit
Physical Address
City
State/ Country
ZIP Code
Owned/ Leased
Gibraltar
Industries, Inc.
3556 Lake Shore
Road
Buffalo
New York
14219
Leased
Air Vent
7700 Harker Drive
Suite A
Peoria
Illinois
61615
Leased
Air Vent
418 E. North Front
Street
Orrick
Missouri
64077
Owned
Air Vent
4117 Pinnacle
Point Drive
Dallas
Texas
75211
Leased
Appleton
1905 West Haskell
Street
Appleton
Wisconsin
54914
Owned
Appleton
927 South Grider
Street
Appleton
Wisconsin
54914
Owned
DOT
18757 Bracken
Drive
San
Antonio
Texas
78266
Leased
Florence
5935 Corporate
Drive
Manhattan
Kansas
66503
(IRB Bond)
Package
Concierge
445 Main Street,
Suite 201
Medfield
Massachusett
s
2052
Leased
Noll/Norwesc
o
1780 Industrial
Drive
Stockton
California
95206
Leased
Noll/Norwesc
o
38 SE 97th
Avenue
Portland
Oregon
97216
Owned
Noll/Norwesc
o
3011 70th Avenue
E.
Fife
Washington
98424
Leased
Pacific Award
Metals
1450 Virginia Ave
Baldwin
Park
California
91706
Leased
Pacific Award
Metals
1315 & 1317
Vineland Ave
Baldwin
Park
California
91706
Leased
Pacific Award
Metals
3618 E LaSalle
Phoenix
Arizona
85009
Leased
SEMCO
11801 Industry
Drive
Jacksonville
Florida
32218
Leased
SEMCO
6500 Youngerman
Circle
Jacksonville
Florida
32244
Leased
SOLAR
107 & 203
Fellowship Road
Taylorsville
Mississippi
39168
Owned
AMICO
3240 & 3245
Fayette Avenue
Birmingha
m
Alabama
35208
Owned
AMICO
11093 Beach
Avenue
Fontana
California
92335
Leased
AMICO
7300 W.
Visalia
California
93291
Owned




 
Sunnyview
Avenue
 
 
 
 
AMICO
1033 Pine Chase
Avenue
Lakeland
Florida
33801
Leased
AMICO
1115 E. 5000
North Road
Bourbonnai
s
Illinois
60914
Leased
AMICO
209 Glaser Drive
Lafayette
Louisiana
70508
Owned
AMICO
100 Pixley
Industrial Parkway
Rochester
New York
14603
Leased
AMICO
1100 Culp Road
Charlotte
North
Carolina
28134
Leased
AMICO
825 County Road
606
Dayton
Texas
77535
Owned
DS Brown
300 East Cherry
Street
North
Baltimore
Ohio
45872
Owned
DS Brown
207 Walnut Street
North
Baltimore
Ohio
45872
Owned
DS Brown
518 Progress Way
Athens
Texas
75751
Owned
RBI Solar
6715 Steger Drive
Cincinnati
Ohio
45237
Leased
RBI Solar
27711 Diaz Road
Temecula
California
92590
Leased
Rough
Brothers Manufacturing
5513 Vine Street
Cincinnati
Ohio
45217
Leased
Renusol
America
300 Industrial
Parkway
Greenville
Alabama
36037
Leased
RBI Solar
1209 W. Market
Street
Smithfield
North
Carolina
27577
Leased
Nexus
6 Industrial Park
Drive
Pana
Illinois
62557
Owned
Nexus
10983 Leroy
Drive
Northglenn
Colorado
80233
Owned
SolarBOS
310 Stealth Court
Livermore
California
94551
Leased
SolarBOS
2685 Northridge
Drive NW
Grand
Rapids
Michigan
49544
Leased




Third Party Locations


Credit Party
Name of Third Party
Address
Description of Assets and Nature of Relationship
 
 
 
 
Rough Brothers, Inc.
GexPro
11400 Mosteller Road,
Cincinnati, OH 45251
Outside Processor
Rough Brothers, Inc.
REF Alabama
301 Industrial Parkway,
Greenville, AL 36037
Outside Processor
Rough Brothers Manufacturing, Inc.
Phoenix Fabrication
3215 Butler Avenue, South Chicago Heights, IL 60411
Outside Processor
Alabama Metal Industries Corporation
BL Downey
2125 Gardner Road,
Broadview, IL 60155
Outside Processor
Alabama Metal Industries Corporation
Feralloy
1435 Red Hat Road, Decatur, AL 35601
Outside Processor
Alabama Metal Industries Corporation
Delta
2220 Avenue East,
Birmingham, AL 35218
Outside Processor
Alabama Metal Industries Corporation
JD Laser
W209 N 17145 Industrial Drive, Jackson, WI 53070
Outside Processor
South Eastern Metal Manufacturing Co., Inc.
JIT
216 E. Lathrop Avenue, Savanna, GA 31415
Outside Processor
South Eastern Metal Manufacturing Co., Inc.
Metal Plate Galvanizing
7123 Moncreif Road West, Jacksonville, FL 32219
Outside Processor
South Eastern Metal Manufacturing Co., Inc.
PreCoat
3399 Davey Allison Blvd, Hueytown, AL 35023
Outside Processor




Appleton Supply Co., Inc.
Woodstock
15920 Nelson Road,
Woodstock, IL 60098
Outside Processor
Appleton Supply Co., Inc.
Oconomowoc
930 Armour Road,
Oconomowoc, WI 53066
Outside Processor
Appleton Supply Co., Inc.
Franklin Park
11440 W. Addison Avenue, Franklin Park, IL 60131
Outside Processor
Pacific Award Metals, Inc.
Metal Coaters
9123 Center Avenue, Rancho Cucamonga, CA 91730
Outside Processor
Florence Corporation
Stemar Industries
116 Kean Street, West Babylon, NY 11704
Outside Processor
Florence Corporation
A&E Custom Manufacturing
3150 Chrysler Road, Kansas City, KS 66115
Outside Processor
Solar Group, Inc.
Boswell Retardation Center
1049 Simpson Highway,
Magee, MS 39111
Outside Processor
Solar Group, Inc.
Pine Belt Industries
4100 Mamie Street,
Hattiesburg, MS 39404
Outside Processor
Solar Group, Inc.
Pro Pak
233 Old Jackson Road, Madison, MS 39110
Outside Processor
Air Vent, Inc.
Bender Warehouse Company
345 Parr Circle, Reno, NV 89512
Public Warehouse
Dot Metals
ADS Logistics LLC
Roll & Hold Division
10911 Doug Attawat Blvd., Shrevport, LA 71115
Outside Processor




SCHEDULE 6.11 EMPLOYEE BENEFITS PLANS
1.
The following is a list of all material ERISA Plans:



a.
Gibraltar Fringe and Welfare Benefits Plan

b.
Gibraltar 401(k) Plan Amendment and Restatement

c.
Second Amendment and Restatement of the Gibraltar Industries, Inc., 2015
Management Stock Purchase Plan

d.
Gibraltar Industries, Inc., 2018 Management Stock Purchase Plan

e.
Third Amendment and Restatement of the Gibraltar Industries, Inc., 2005 Equity
Incentive Plan

f.
First Amendment and Restatement of the Gibraltar Industries, Inc. 2015 Equity
Incentive Plan

g.
Gibraltar Industries, Inc. 2016 Stock Plan for Non-Employee Directors

h.
Gibraltar Industries, Inc. 2018 Equity Incentive Plan

i.
Gibraltar Industries, Inc. Non-Employee Director Stock Deferral Plan

j.
Amended and Restated Gibraltar Deferred Compensation Plan

k.
Amended and Restated Employment Agreement dated as of January 1, 2015 between
Gibraltar Industries, Inc., and Frank G. Heard

l.
Restrictive Covenants and Severance Agreement dated as of December 17, 2018
between Gibraltar Industries, Inc. and William T. Bosway

m.
Change in Control Agreement dated January 1, 2015, by and between Gibraltar
Industries, Inc. and Frank G. Heard

n.
Change in Control Agreement dated December 17, 2018, by and between Gibraltar
Industries, Inc. and William T. Bosway

o.
Change in Control Agreement dated May 5, 2017, by and between Gibraltar
Industries, Inc. and Timothy F. Murphy

p.
Change in Control Agreement dated February 20, 2009 by and between Gibraltar
Industries, Inc., and Paul M. Murray





2.
The following is a list of Foreign Benefit Plans and Foreign Pension Plans:



a.
Pension Plan for The Employees of AMICO Canada Inc.

b.
Employee Registered Retirement Savings Plan (AMICO Canada, Inc.)

c.
Employee Non Registered RSP Plan (AMICO Canada, Inc.)

d.
Employee Spousal RRSP (AMICO Canada, Inc.)




SCHEDULE 6.16 MATERIAL AGREEMENTS
1.
Amended and Restated Employment Agreement dated as of January 1, 2015 between
Gibraltar Industries, Inc., and Frank G. Heard

2.
Restrictive Covenants and Severance Agreement dated as of December 17, 2018
between Gibraltar Industries, Inc. and William T. Bosway




SCHEDULE 6.17 INTELLECTUAL PROPERTY


See Attached





Air Vent, Inc., Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services




AV (stylized)






gibraltarcreditagreem_image1.gif [gibraltarcreditagreem_image1.gif]




Registered




12/8/1981




1,180,817




73/258,601




USA




IC 006




Metal roof ventilators




FILTERVENT




FILTERVENT




Registered




6/5/1990




1,599,621




73/838,041




USA




IC 019


Unitary fabricated roof ridge ventilators without moving parts




SHADOWHAWK




SHADOWHAWK




Published
 
 






87786342




USA




IC 006
Metal roof vents for ventilation in residential and commercial buildings




SHINGLEVENT




SHINGLEVENT




Registered




6/18/1991




1,648,162




73/834,918




USA




IC 019
Unitary fabricated roof ridge ventilators without moving parts and installation
parts sold as a unit




SOLAR TEK (and
design)






gibraltarcreditagreem_image2.gif [gibraltarcreditagreem_image2.gif]




Registered




3/24/1987




1,433,735




73/607,334




USA




IC 011




Automatic foundation ventilator










SOLARCOOL




SOLARCOOL




Registered




9/15/2015




4812397




86532090




USA




IC 006
Metal roof vents for cooling and ventilation in residential and commercial
buildings




SOLARCOOL
(and design)






gibraltarcreditagreem_image3.gif [gibraltarcreditagreem_image3.gif]




Registered




11/1/2005




3,011,981




78/242,018




USA




IC 006




Solar powered roof and attic vent




TEMP-VENT (and
design)




gibraltarcreditagreem_image4.gif [gibraltarcreditagreem_image4.gif]




Registered




1/27/1976




1,031,384




73/049,505




USA




IC 011


Automatic foundation ventilators




THE EDGE




THE EDGE




Registered




11/11/2008




3,531,951




77/239,648




USA




IC 019


Plastic attic roof intake vents for ventilation purposes




VENTURIVENT




VENTURIVENT




Registered




7/3/1990




1,604,349




73/835,541




USA




IC 006
Unitary fabricated roof rigdge ventilators without moving parts made primarily
of metal




GOING GREEN SAVES GREEN


gibraltarcreditagreem_image5.jpg [gibraltarcreditagreem_image5.jpg]




Registered




11/13/2012




4,240,013




85/108543




USA




IC 011




Solar Powered Attic Fans








HIP AV VENT RIDGE SHINGLE- OVER HIP VENT




gibraltarcreditagreem_image6.jpg [gibraltarcreditagreem_image6.jpg]




Registered




1/11/2011




3,905,574




77/891,278




USA




IC 019
Non-metal building materials, namely untary fabricated roof hip and ridge
ventilators


U.S. Sunlight Corp Alternative
Energy for everyday life




gibraltarcreditagreem_image7.jpg [gibraltarcreditagreem_image7.jpg]




Registered




11/10/2009




3,208,055




77/683637




USA




IC 011


Solar Power Attic Fan and Solar Hot Water Heater




U.S. Sunlight Corp.




U.S. Sunlight Corp.




Registered




2/23/2010




3,751,412




77/683621




USA




IC 011


Solar Power Attic Fan and Solar Hot Water Heater




Sunfan




Sunfan




Registered




8/31/2010




3,840,044




77/789081




USA




IC 011


Apparatus for ventilating, namely, ventilating exhaust fans




SMOOTHAIR DEFLECTOR




SMOOTHAIR DEFLECTOR




Registered




5/1/2012




4134848




85407824




USA




IC 011


Apparatus for ventilating, namely, ventilating exhaust fans




THE BALANCED SYSTEM




THE BALANCED SYSTEM




Registered




7/6/2010




3815966




77942185




USA




IC 006


Metal attic roof intake vents and exhaust vents for ventilation purposes










THE BALANCED SYSTEM




THE BALANCED SYSTEM




Registered




8/19/2009




TMA745726




1380684




CANADA




20
Plastic attic roof intake vents and exhaust vents for ventilation purposes.












SOLAR CONTROLLER












SOLAR CONTROLLER














Registered














7/3/2012














4169447














85368482














USA














IC 009
Programmable solar fan controller system consisting of temperature and humidity
sensors for monitoring attic conditions and utilizing solar power or house
electricity to optimize the run- time of the fan by either removing the
excessive heat or moisture, which works with a remote
control unit














T-24














T-24












NOA
Specimen Due 5/9/19
 
 














87029788














USA














IC 017
A whole house fan insulation system, namely, a system composed of polystyrene
foam panels, and brackets that attach the panels to the whole house fan, raising
the panels when the whole house fan is turned on and lowering the panels when
the whole house fan is
turned off










THE ULTIMATE RIDGE VENT






gibraltarcreditagreem_image8.gif [gibraltarcreditagreem_image8.gif]




Registered




7/9/2002




2591184




76235253




USA




IC 019
NON-METALLIC BUILDING MATERIALS, NAMELY ROOFING RIDGE VENTS AND VENT STRIPS




AIRHAWK




AIRHAWK




Registered




4/11/1995




1889235




74447442




USA




IC 011
roof ventilators, louver-type ventilators, foundation vents and roof and attic
fans for residential and commercial use




FILTERVENT




FILTERVENT




Registered




12/14/2009




TMA755245






1264588




Canada




19


Unitary fabricated roof ridge ventilators without moving parts.






Alabama Metal Industries Corporation Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services










AMICO










AMICO










Registered










9/5/1995










1,915,974










74/532,835










USA










IC 006
IC 019
Structural and ornamental metal grating; metal laths, metal lathing accessories,
namely expansion joints, control joints, corner beads, casing beads, and cold
rolled channels for drywall studs and runner track; metal enclosure systems
comprising expanded metal panels posts, doors and hardware for their
installation; metal fencing systems comprising expanded metal fence
sections, posts, fittings, rails and gates; and expanded metal forms










AMICO (and design)










gibraltarcreditagreem_image9.gif [gibraltarcreditagreem_image9.gif]










Registered










8/22/1995










1,912,984










74/532,836










USA










IC 006
IC 019
Structural and ornamental metal grating; metal laths and metal lathing
accessories, namely expansion joints, control joints, corner beads, casing beads
and cold rolled metal channels for drywall studs and runner tracks; metal
enclosure systems comprising expanded metal panels, posts, doors and hardware
for their installation; metal fencing systems comprising expanded metal fence
sections, posts, fittings, rails and
gates; and expanded metal forms


AMIFLOW


AMIFLOW


Pending
 
 


88212769


USA


IC 042


Weep screed apparatus containing a ventilation and drainage cavity


VaporVent


VaporVent


Pending
 
 


88210224


USA


IC 020
Non-metal casing bead apparatus containing a ventilation and drainage cavity








HYDRODRY


HYDRODRY


Pending
 
 


88207643


USA


IC 019
Non-metal weep screed and casing bead apparatus containing a ventilation and
drainage cavity


AMICO GREENSCREEN


gibraltarcreditagree_image10.jpg [gibraltarcreditagree_image10.jpg]


Registered


1/8/2019


5650626


87635368


USA


IC 019
A polymer fabric drainage and evaporation panel for ventilation of exterior
walls


AMICLAMP


AMICLAMP


Pending
 
 


87411818


USA


IC 006
IC 019
Metal brackets for use in the construction and assembly of fences; Non-metal
brackets for use in the
construction and assembly of fences


AMIGUARD POSTS


AMIGUARD POSTS


Pending
 
 


87287923


USA


IC 006


Metal fence posts with slots cut for the fence rails to slide through
 
















gibraltarcreditagree_image11.jpg [gibraltarcreditagree_image11.jpg]


















Pending
 
 


















87228857


















USA
















IC 006
IC 019
IC 020
Metal fencing system, comprised primarily of metal fence panel sections and
metal fence posts and sold as the following, expanded metal, solid plate, welded
wire mesh or fiber reinforced panel fence sections, metal grating, fiber
reinforced mesh, perforated metal, non-metal sleeves, and metal posts, fittings,
fasteners, splices and gates; Non-metal fencing system, comprised primarily of
non-metal fence panel sections and non-metal fence posts and sold as a unit with
one or more of the following, fiber reinforced panels, fiber reinforced bar
grating, fiber reinforced mesh, and non-metal posts, fittings, fasteners, splice
plates, finish plates, sleeves, rails and gates; Fencing system
fasteners, namely, non-metal bolts, rivets, and screws.


























AMIGUARD




















AMIGUARD




















Pending
 
 




















87228845




















USA


















IC 006
IC 019
IC 020
Metal fencing system, comprised primarily of metal fence panel sections and
metal fence posts and sold as a unit with one or more of the following, expanded
metal, solid plate, welded wire mesh or fiber reinforced panel fence sections,
metal bar grating, fiberglass bar grating, fiber reinforced mesh, perforated
metal, non-metal sleeves, and metal posts, fittings, fasteners, splice plates,
finish plates, rails and gates; Non-metal fencing system, comprised primarily of
non-metal fence panel sections and non-metal fence posts and sold as a unit with
one or more of the following, fiber reinforced panels, fiber reinforced bar
grating, fiber reinforced mesh, and non-metal posts, fittings, fasteners, splice
plates, finish plates, sleeves, rails and gates; Fencing system
fasteners, namely, non-metal bolts, rivets, and screws


Diamond Fasteners


Diamond Fasteners


Pending
 
 


87152417


USA


IC 006


Metal clips used to bolt mesh panels to fence rails


Diamond Splice Plate


Diamond Splice Plate


Pending
 
 


87152407


USA


IC 006
Metal plates to secure fence panels to fence posts and form a junction of mesh
panels


Finish Plates


Finish Plates


Pending
 
 


87152385


USA


IC 006
Metal fence plates to provide a seamless junction over mesh to mesh panel joints
and posts


Secura-Sleeve


Secura-Sleeve


Pending
 
 


87152450


USA


IC 019
non-metal inserts for fence posts that permit rails to slide through posts and
prevent water intrusion
























AMICO SECURITY












gibraltarcreditagree_image12.jpg [gibraltarcreditagree_image12.jpg]


















Pending
 
 


















87117799


















USA


















IC 006
IC 019
Metal fencing system, comprised primarily of metal fence panel sections and
metal fence posts and sold as a unit with one or more of the following, expanded
metal, solid plate, welded wire mesh or fiber reinforced panel fence sections,
metal bar grating, fiberglass bar grating, fiber reinforced mesh, perforated
metal, non-metal sleeves, and metal posts, fittings, fasteners, splice plates,
finish plates, rails and gates; Non-metal fencing system, comprised of non-metal
fence panel sections and non-metal fence posts and sold as a unit with one or
more of the following, fiber reinforced panels, fiber reinforced bar grating,
fiber reinforced mesh, and non-metal posts, fittings, fasteners, splice
plates, finish plates, sleeves, rails and gates


GATORGRATE


GATORGRATE


Registered


5/26/2015


4741923


86230265


USA


IC 019


Fiberglass grating for industrial floor and stair tread uses












CHAMELEON












CHAMELEON












Pending
 
 












87411781












USA










IC 006
IC 019
Metal fencing system, comprised primarily of metal fence panel sections and
metal fence posts and sold as a unit with one or more of the following, expanded
metal, solid plate, welded wire mesh or fiber reinforced panel fence sections,
metal bar grating, fiberglass bar grating, fiber reinforced mesh, perforated
metal, non-metal sleeves, and metal posts, fittings, fasteners, brackets, splice
plates, finish plates,
rails and gates; Non-metal fencing system, comprised of non-metal






 
 
 
 
 
 
 
 
fence panel sections and non-metal fence posts and sold as a unit with one or
more of the following, fiber reinforced panels, fiber reinforced bar grating,
fiber reinforced mesh, and non-metal posts, fittings, fasteners, splice plates,
finish plates, sleeves,
rails and gates


Tilath


Tilath


Registered


11/4/2014


4634079


86130917


USA


IC 006


Metal laths






SEASAFE




gibraltarcreditagree_image13.jpg [gibraltarcreditagree_image13.jpg]






Registered






4/3/2001






2439864






75562870






USA




IC 019
IC 040
Fiber and resin molded trays, gratings and structural shapes for use in
industrial and commercial applications, all sold as a unit; Custom manufacture
of fiber and resin molded trays, gratings and
structural shapes for use in industrial and commercial applications


ANC


ANC


Registered


12/11/2007


3,351,722


77/143,724


USA


IC 019
Non-metal fencing and accessories therefor, namely, panels, posts, fittings and
fasteners


DIAMOND GRIP


DIAMOND GRIP


Registered


9/15/1998


2,189,215


75/318,925


USA


IC 006


Metal industrial safety grating


GMS GENESIS
(and design)


gibraltarcreditagree_image14.gif [gibraltarcreditagree_image14.gif]


Registered


2/25/1997


2,063,254


75/119,091


USA


IC 006


Raised metal access flooring


DIAMOND GRIP


DIAMOND GRIP


Registered


9/15/1998


2,189,215


75/318,925


USA


IC 006


Metal industrial safety grating


DIAMOND GRIP GRATING


DIAMOND GRIP GRATING


Registered


11/19/1982


TMA273936


0478317


Canada


6


Metal industrial safety grating.








Infini-Rail


Infini-Rail


Pending
 
 


87152432


USA


IC 006


Metal rails connected together to form a continuous rail


ORNAMESH


ORNAMESH


Registered


6/27/1995


1,901,456


74/532,516


USA


IC 006


Ornamental metal gratings


SAFETY GRIP


SAFETY GRIP


Registered


4/4/2000


2,337,053


75/330,898


USA


IC 006


Metal flooring


SECURA FENCE SYSTEM


SECURA FENCE SYSTEM


Registered


7/11/1995


1,904,092


74/533,654


USA


IC 006
Metal fencing system consisting of expanded metal fence sections, posts,
fittings, rails and gates


SECURA LATH


SECURA LATH


Registered


9/26/1995


1,921,479


74/575,870


USA


IC 006


Metal lathing


SECURA MESH


SECURA MESH


Registered


7/11/1995


1,904,088


74/532,515


USA


IC 006
Metal partitions and enclosure systems of expanded metal comprising expanded
metal sections,
posts, doors and hardware


STAY-FORM


STAY-FORM


Registered


6/20/1995


1,900,341


74/532,517


USA


IC 006


Expanded metal concrete forms


ZIP STRIP


ZIP STRIP


Registered


8/8/1995


1,910,087


74/532,798


USA


IC 019


Vinyl trim stop for drywall, stucco and veneer applications


SAFETY-TREAD




gibraltarcreditagree_image15.gif [gibraltarcreditagree_image15.gif]


Registered


3/13/1990


1586488


73527034


USA


IC 006


METAL INDUSTRIAL GRATINGS
TRANSFORMING MATERIALS -
into products that make it a better
TRANSFORMING MATERIALS - into
products that make it a better world.


Pending
 
 


86/409871


USA


IC 006
IC 019
Structural and ornamental metal grating; Metal laths, Metal lathing accessories,
namely expansion joints
for floors, walls, piping or ducting,






world.
 
 
 
 
 
 
 
control joints, dry wall corner beads, casing beads, and cold rolled channels
for drywall studs and runner track; Metal enclosure systems for enclosing a wide
variety of items comprising expanded metal panels, posts, fittings, fasteners
and doors with hardware for their installation, sold as a unit; Metal fencing
systems comprising expanded metal fence sections, posts, fittings in the nature
of fasteners, fence stays and rail clamps, rails and gates; Expanded metal
casting forms for concrete; Metal cladding for construction and building; Metal
cladding for signs; Metal facade panels for construction; Metal ceiling tiles;
Metal ceiling systems comprising panels; Metal railing panels for construction
purposes; Expanded metal mesh exterior or interior sun shades for buildings;
Metal wall partitions for building; Metal wall panels for
building; Metal awnings and trellises






seasafe & design




gibraltarcreditagree_image16.jpg [gibraltarcreditagree_image16.jpg]






Registered






3/16/2007






TMA683815






1290107






Canada




19, 35,
40
Fiber and resin molded trays, gratings and structural shapes for use in
industrial and commercial applications, all sold as a unit.; Custom manufacture
of fiber and resin molded trays, gratings and structural shapes for use in
industrial
and commercial applications.




AMICO




AMICO




Registered




3/16/2007




TMA683814




1290105




Canada




6, 14,
19, 21,
26
(1) Structural and ornamental metal bar grating; expanded metal panels;
plank-type safety grating panels, metal laths and metal lathing accessories,
namely expansion joints, control joints, corner beads,
casing beads; metal enclosure






 
 
 
 
 
 
 
 
systems comprising expanded metal panels, posts, doors and hardware for their
installation; metal fencing systems comprising expanded metal fence sections,
posts, fittings, rails and gates.
(2) Vinyl accessories for drywall and veneer applications, namely corner beads,
arch corner beads, casing beads, expansion joints, control joints and sealing
trim strips.


SAFETY-TREAD GRATING


SAFETY-TREAD GRATING


Registered


4/10/1987


TMA326202


0530473


Canada


6


Metal industrial safety grating.


SAFETY-GRIP NOSING


SAFETY-GRIP NOSING


Registered


2/7/1992


TMA393819


0647127


Canada


6


Metal industrial safety grating and floor treads.


ISG DESIGN


gibraltarcreditagree_image17.gif [gibraltarcreditagree_image17.gif]


Registered


11/15/1991


TMA390146


0647107


Canada


6


Metal industrial safety grating and floor treads.


DIAMOND-GRIP GRATING


DIAMOND-GRIP GRATING


Registered


8/21/1987


TMA331181


0559460


Canada


6


Metal industrial safety grating.


ROOF-GRIP


ROOF-GRIP


Registered


11/9/1990


TMA375581


0647116


Canada


6


Metal industrial safety grating and floor treads.


SAFETY-GRIP GRATING


SAFETY-GRIP GRATING


Registered


4/10/1987


TMA325721


0530472


Canada


6


Metal industrial safety grating.






Appleton Supply Co., Inc., Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services






APPLETON BUILDING PRODUCTS
(and design)








gibraltarcreditagree_image18.gif [gibraltarcreditagree_image18.gif]








Registered








7/24/2007








3,270,024








78/745,852








USA








IC 006
Metal building products; namely, flashings, roof edgings, wind braces, gravel
stops, ridge rolls, gutter aprons, hardboard siding corners, brick molding
covers, H molding joint covers, J channel, roll aluminum and roll steel, brick
bonds, flashing shingles, starter strips, drywall corner beads, soffit panels,
soffit trim and fascia






AS (and design)




gibraltarcreditagree_image19.gif [gibraltarcreditagree_image19.gif]






Registered






3/23/1993






1,759,443






74/230,736






USA






IC 006
Metal building products; namely, flashings, roof edgings, wind braces, gravel
stops, ridge rolls, gutter aprons, hardboard siding corners, brick molding
covers, H molding joint covers, roll aluminum and roll steel, brick bonds,
flashing shingles, starter strips and drywall corner
beads


SELL-EVEN BUILDING PRODUCTS


SELL-EVEN BUILDING PRODUCTS




Registered




10/6/1992




1,721,382




74/230,245




USA




IC 006


Metal building products; namely, soffits, siding, gutters and coiled aluminum
sold in bulk


SELL-EVEN BUILDING PRODUCTS
(and design)




gibraltarcreditagree_image20.gif [gibraltarcreditagree_image20.gif]




Registered




10/6/1992




1,721,386




74/230,951




USA




IC 006


Metal building products; namely, soffits, siding, gutters and coiled aluminum
sold in bulk










SELL-EVEN




SELL-EVEN




Registered




9/4/2012




4202100




85525951




USA




IC 006


metal building products; namely, soffits, siding, gutters and coiled aluminum
sold in bulk




SplashShield




SplashShield




Registered




1/22/2013




4278575




85582237




USA




IC 006


Metal guard barriers for attachment to inside corner of gutters to prevent water
overflow




AS APPLETON SUPPLY CO., INC. A GIBRALTAR INDUSTRIES COMPANY






gibraltarcreditagree_image21.jpg [gibraltarcreditagree_image21.jpg]








Registered








6/9//2015








4,750,592








86/238,871








USA








IC 006
Metal building products, namely, flashings, roof edgings, wind braces, gravel
stops, ridge rolls, gutter aprons, hardboard siding corners, brick molding
covers, H molding joint covers, J channel, aluminum in the form of coils, steel
in the form of coils, metal brick bonds, flashing shingles, starter strips,
drywall corner beads, soffit panels, soffit
trim, fascia, siding, and gutters.






Diamond Perforated Metals, Inc., Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services










THE HOLE COMPANY










THE HOLE COMPANY












Registered












10/27/1998












2200208












75150950












USA












IC 040
custom manufacturing services, namely, perforation, tooling, slitting, cutting
to length, blanking, shearing, roller leveling, degreasing, fabrication, and
assembling of parts of finished metal, plastic, paper, and
vinyl products






Florence Corporation of Kansas, Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services














EXPRESSLOCKER














EXPRESSLOCKER














Registered














3/14/2017














5160416














87123966














USA












IC 009
IC 020
Electronic locker system comprising computer controlled lockers and software for
programming the system to authorize or deny access to lockers in the system all
sold as a unit, and software for programming a locker system to authorize or
deny access to lockers of
the system; lockers






Nexus Corporation, Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services


NATIONAL GREENHOUSE COMPANY


NATIONAL GREENHOUSE COMPANY




Registered




8/23/2005




2987284




78340957




USA




IC 006
Metal framed enclosures, namely greenhouse structures, pool houses and smoking
shelters






Noll/Norwesco, LLC, Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services




025




025




Registered




9/19/1961




0,721,610




72/097,234




USA




IC 011




Cap assemblies for gas vents.


GENERAL METALCRAFT PRODUCTS
(and design)


gibraltarcreditagree_image22.gif [gibraltarcreditagree_image22.gif]




Registered




1/11/2000




2,307,147




75/502,001




USA




IC 006


Metal building products, namely, gutters, downspouts, flashings, roof vents, and
HVAC ducting




M&N PLASTICS




M&N PLASTICS




Registered




12/26/2006




3,188,869




78/652,448




USA




IC 019
Fabricated plastic products, namely area wells for building ventilation, vents
for buildings, namely cap vents, foundation vents, gable vents, ridge vents,
roof vents, soffit vents, and
stem vents.




NOLL




NOLL




Registered




9/19/1961




0,721,611




72/097,235




USA




IC 011




Cap assemblies for gas vents.




NORWESCO




NORWESCO




Registered




10/5/1965




0,796,980




72/202,117




USA




IC 021


Fabricated metal products, namely, pails, tubs, garbage cans, mailboxes, and
sprinkling cans.










NORWESCO




NORWESCO




Registered




9/7/1965




0,795,437




72/202,118




USA




IC 006
IC 017
IC 019


Fabricated metal products namely, downspouts, gutters, roof ventilators, shower
stalls, and window wells.




NORWESCO




NORWESCO




Registered




9/7/1965




0,795,498




72/202,119




USA




IC 012




Wheelbarrows.




















NORWESCO




















NORWESCO




















Registered




















11/28/2006




















3,176,210




















78/616,966




















USA


















IC 006
IC 012
IC 019
IC 021
Fabricated metal products, namely, mail boxes, downspouts, gutters, roof vents
for ventilation, window wells, metal HVAC pipe and ducts, namely pipes, ducts,
adjustable angles, boots, boxes, caps, collars, elbows, filter slides,
increasers, plugs, reducers, saddles, spin-ins, stands, tees, and wyes for HVAC
ducts; Wheelbarrows; Fabricated plastic products, namely, area wells for
building ventilation, vents for buildings, namely, cap vents, foundation vents,
gable vents, ridge vents, roof vents, soffit vents, and stem vents; Fabricated
metal products, namely, pails, water tubs, garbage cans, and watering cans.




















VENT AIR














VENT AIR














Registered














12/5/2006














3,179,511














78/617,039














USA












IC 019
IC 020
Fabricated plastic products for use in household construction, namely, cap vent
covers, foundation vent covers, gable vent covers, ridge vent covers, roof vent
covers, soffit vent covers, and stem vent covers for roof, wall, and building
foundations; Fabricated plastic products for use in household construction,
namely, non- metal ventilating ducts utilizing end cap vents, foundation vents,
gable vents, ridge vents, roof vents, soffit vents, and stem vents.


WEATHER GUARD RAINWARE
 




Registered




3/18/2014




4498656




85599403




USA




IC 008


Water handling and conveyance products, namely, metal gutters and gutter pipes








--------------------------------------------------------------------------------







Pacific Award Metals, Inc., Trademarks


Mark
Image
Status
Registrati on Date
Registratio n Number
Application Number
Country
Class
Goods or Services








STEALTH








STEALTH








Registered








9/28/1999








2,282,019








75329757








USA






IC 006
IC 020


Roof vents for residential and commercial buildings primarily made of metal.
non-metal roof vents residential and commercial buildings.


AWARD STONECOAT


AWARD STONECOAT




Registered




10/5/1999




2,283,817




75335015




USA




IC 019
Adhesive and crushed stone based coatings for roof flashing and roof vent
structures.


RAP-I-FORM


RAP-I-FORM


Registered


9/28/1982


1,210,253


73326025


USA


IC 006
Metal Clips for Securing Concrete Foundation Forms.




SUN LINE


SUN LINE




Registered




2/14/2006




3,058,800




78463444




USA




IC 006
Metal drywall corner bead with paper facing for use in building construction.




MINI BEAD




MINI BEAD




Registered




4/4/2006




3,077,946




78531055




USA




IC 017


Metal drywall corner bead with paper facing for use in building construction.








--------------------------------------------------------------------------------











MINIBULL


MINIBULL




Registered




11/21/2006




3,175,110




78/531,056




USA




IC 006
Metal drywall corner bead with paper facing for use in building construction.


READY- VENT


READY-VENT


Registered


3/28/2000


2,336,522


75/342,980


USA


IC 011
Foundation ventilators to use in residential and light industrial buildings.


NIFTY-FIFTY




gibraltarcreditagree_image26.gif [gibraltarcreditagree_image26.gif]


Registered


5/7/2002


2,568,162


75/926,697


USA


IC 011


Roof Ventilators.


TAPER'S CHOICE
TAPER'S CHOICE


Registered


11/20/2007


TMA701149


1284078


Canada


6


Drywall corner bead.


TAPER'S BEAD


TAPER'S BEAD


Registered


11/20/2007


TMA701150


1284083


Canada


6


Drywall corner bead.




MINIBEAD


MINIBEAD




Registered




7/19/2006




TMA668221




1260193




Canada




6
Drywall edge reinforcement strip, corner trim, corner bead, and metal corner
bead.


SUN LINE


SUN LINE


Registered


2/21/2008


TMA707983


1245754


Canada


6


Drywall corner bead.




MINIBULL


MINIBULL




Registered




8/1/2007




TMA693198




1260192




Canada




6
Drywall edge reinforcement strip, corner trim, corner bead, and metal corner
bead.








POWER BEAD


POWER BEAD




Registered




4/9/2009




TMA737886




1312234




Canada




6
The right to the exclusive use of the word BEAD is disclaimed apart from
the trade-mark.


FLUE GUARD


FLUE GUARD


Registered


9/10/2013


4401874


85581024


USA


IC 006


Metal chimney caps






Package Concierge, Inc., Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services














Tour24














Tour24














Pending
 
 














87675668














USA














IC 035
Real estate marketing services, namely, services provided via the internet and
wireless communication devices for scheduling a time slot for a self-guided tour
of apartment buildings and units, and for enabling and directing the self-
guided tour of
apartment buildings and units








PACKAGE CONCIERGE EXPRESS








PACKAGE CONCIERGE EXPRESS










Pending
 
 










87275367










USA










IC 009
Computer hardware and software and electronic equipment, namely,
community-shared lockers sold as a unit, for managing receipt, notification of
receipt, storage, security, retrieval and access of
packages








--------------------------------------------------------------------------------















PACKAGE CONCIERGE PREMIER








PACKAGE CONCIERGE PREMIER










Pending
 
 










87275355










USA










IC 009
Computer hardware and software and electronic equipment, namely,
community-shared lockers sold as a unit, for managing receipt, notification of
receipt, storage, security, retrieval and access of
packages








PACKAGE CONCIERGE








PACKAGE CONCIERGE










Registered










11/3/2015










4846397










85826793










USA










IC 009
Computer hardware and software and electronic equipment, namely,
community-shared lockers sold as a unit, for managing receipt, notification of
receipt, storage, security, retrieval
and access of packages








--------------------------------------------------------------------------------







RBI Solar, Inc., Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services




























CALLUNA




























CALLUNA




























Pending
 
 




























87885303




























USA


























IC 040
IC 042
Custom manufacture of solar panel mounts made of metal, of metal structures for
mounting solar panels, and of ballasted ground support systems for mounting
solar panels comprised of metal frames and metal forms in which weighted
materials are poured to stabilize the forms; Custom design and engineering of
solar panel mounts made of metal, of metal structures for mounting solar panels,
and of ballasted ground support systems for mounting solar panels comprised of
metal frames and metal forms in which weighted materials
are poured to stabilize the forms








--------------------------------------------------------------------------------



































DAHLIA




























DAHLIA




























Pending
 
 




























87885316




























USA


























IC 040
IC 042
Custom manufacture of solar panel mounts made of metal, of metal structures for
mounting solar panels, and of ballasted ground support systems for mounting
solar panels comprised of metal frames and metal forms in which weighted
materials are poured to stabilize the forms; Custom design and engineering of
solar panel mounts made of metal, of metal structures for mounting solar panels,
and of ballasted ground support systems for mounting solar panels comprised of
metal frames and metal forms in which weighted materials
are poured to stabilize the forms






SUNFLOWER






SUNFLOWER






Pending
 
 






87885284






USA




IC 040
IC 042
Custom manufacture of solar panel mounts made of metal, of metal structures for
mounting solar panels, and of
ballasted ground






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
support systems for mounting solar panels comprised of metal frames and metal
forms in which weighted materials are poured to stabilize the forms; Custom
design and engineering of solar panel mounts made of metal, of metal structures
for mounting solar panels, and of ballasted ground support systems for mounting
solar panels comprised of metal frames and metal forms in which weighted
materials are poured to
stabilize the forms






Renusol GmbH Trademarks


Mark
Image
Status
Registration Date
Registration Number
Application Number
Country
Class
Goods or Services




























Rensuol




























gibraltarcreditagree_image27.jpg [gibraltarcreditagree_image27.jpg]




























Registered




























9/20/2011




























4,027,416




























77/756,246




























USA




























IC 006
IC 019


Metal building materials for photovoltaic, solar thermal and/or solar
installations, namely, module frames, mounting systems consisting of rods,
slats, end caps, countertops, soffits, fascia, corrugated metal sheets,
flashings, mounting rails, rail splices, spacers, profiles used for arranging
devices on and in walls, ceilings, roofs and other surfaces, and fastening
systems consisting of roof hooks, clips, clamps, bolts, nuts, nails, rivets,
screws, locks, anchors and mounting brackets; metal building materials
containing solar cells, solar modules and solar collectors, namely, module
frames, corrugated metal sheets and flashings; metal roofing containing solar
cells, solar modules and/or solar collectors; rigid metal pipes for use with
photovoltaic, solar thermal and/or solar installations.








--------------------------------------------------------------------------------



































Renusol




























RENUSOL




























Registered




























9/6/2011




























4,020,998




























77/756,175




























USA




























IC 006
IC 019


Metal building materials for photovoltaic, solar thermal and/or solar
installations, namely, module frames, mounting systems consisting of rods,
slats, end caps, countertops, soffits, fascia, corrugated metal sheets,
flashings, mounting rails, rail splices, spacers, profiles used for arranging
devices on and in walls, ceilings, roofs and other surfaces, and fastening
systems consisting of roof hooks, clips, clamps, bolts, nuts, nails, rivets,
screws, locks, anchors and mounting brackets; metal building materials
containing solar cells, solar modules and solar collectors, namely, module
frames, corrugated metal sheets and flashings; metal roofing containing solar
cells, solar modules and/or solar collectors; rigid metal pipes for use with
photovoltaic, solar thermal and/or solar installations.






SolarBOS, Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services


















SOLARBOS


















gibraltarcreditagree_image28.jpg [gibraltarcreditagree_image28.jpg]


















Registered


















7/2/2013


















4360531


















85756800


















USA


















IC 009
Photovoltaic installation apparatus, namely, solar modules for production of
electricity, solar thermal and electric receivers, tracking mechanisms and
concentrating optics, and control algorithms; Photovoltaic solar modules for
production of electricity; Photovoltaic systems that convert sunlight into
electric and thermal energy








--------------------------------------------------------------------------------







Solar Group, Inc., Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services




















EASY UP (and design)




















gibraltarcreditagree_image29.gif [gibraltarcreditagree_image29.gif]






















Registered






















10/8/1996






















2,006,214






















75/013,693






















USA




















IC 006
IC 011
IC 020
Metal goods, namely drive-in post anchors, T-bracing and flat wall bracing, door
viewers and knockers, door finger pulls, door stops, handrail brackets, cabinet
catches, metal closet rods, sash locks, sash lifts, closet hinges, metal rod
chairs for supporting reinforcing bars used in concrete construction, soffit
ventilators, house numbers, metal mailboxes, mailbox post mounts, mailbox post
supports, mail slots, mailbox mounting hardware, namely metal mounting brackets,
screws and bolts; metal static roof vents, metal ridge vents, metal ventilating
lovers, soffit strips, foundation vents;
Turbine ventilators and powered ventilators for domestic use;
Non-metal mailboxes, non-metal mailbox house mounts, non-metal house numbers,
non-metal house number supports, non-metal mailbox flags, non- metal wall
bumpers, non-metal roof vents, non-metal ridge vents, non-metal
storage hooks.




MAILSAFE (and
design)




gibraltarcreditagree_image30.gif [gibraltarcreditagree_image30.gif]




Registered




7/2/1996




1,984,693




74/595,017




USA




IC 020




Non-metal mail boxes.












THE BRUTE
(stylized)






gibraltarcreditagree_image31.gif [gibraltarcreditagree_image31.gif]






Registered






5/30/1989






1,541,576






73/747,770






USA






IC 020






Non-metal rural mailboxes.




THE ESTATE SERIES






THE ESTATE SERIES






Registered






11/19/2002






2,652,518






76/167,826






USA






IC 006


Rural metal mailboxes, metal posts for supporting mailboxes, metal fasteners for
securing post components to each other.




THE GENTRY




THE GENTRY




Registered




2/10/2004




2,812,677




76/498,613




USA




IC 020




Plastic rural mailboxes and plastic posts for rural mailboxes.




ESTATE




ESTATE




Registered




6/16/2009




3,639,131




77/616,292




USA




IC 006
Metal fasteners, namely, bolts, screws, rivets, nails, brackets and fittings for
securing mailbox and mailbox post components together; metal mailboxes; metal
posts.




BERKSHIRE




BERKSHIRE




Registered




1/11/2005




2,917,510




78/353,597




USA




IC 006




Metal mail boxes.










FIRST CLASS




FIRST CLASS




Registered




10/30/2007




3,325,892




78/534,588




USA


IC 006
IC 020


Metal mail boxes;
Non-metal mail boxes.






POSTMASTER






POSTMASTER






Registered






11/7/2000






2,402,352






75/350,207






USA






IC 006
IC 020


Metal mail boxes and accessories, namely, mounting brackets and shelf expanders;
Non-metal mail boxes and accessories, namely, mounting brackets and shelf
expanders.




THE IRONSIDE




THE IRONSIDE




Registered




3/19/2002




2,550,239




75/350,209




USA




IC 006




Mail boxes made predominately of metal.




HERITAGE




HERITAGE




Registered




10/18/2011




4,043,077




85/093960




USA




IC 020




Non-metal mailboxes.




THE BIG EASY




THE BIG EASY




Registered




2/14/2012




4,251,094




85/410562




USA




IC 020




Non-metal mailboxes.




MAILSAFE




MAILSAFE




Registered




6/5/2011




4,155,547




85/321988




USA




IC 006




Metal mailboxes.






















SOLAR GROUP
















SOLAR GROUP
















Registered
















8/7/2018
















5535258
















87743116
















USA














IC 006
IC 019
IC 020
Metal mailboxes, metal mailbox support posts, metal mailbox posts, metal mailbox
flags, metal mailbox mounting brackets, metal mailbox house mounts in the nature
of mounting brackets, metal mailbox numbers; wooden mailbox posts and non-metal
structures for mounting in the nature of mounting boards for mailboxes; wooden
mailbox support boards in the nature of non- metal building materials; plastic
mailbox posts; Wooden mailboxes, wooden mailbox house mounts in the nature of
mounting brackets, wooden mailbox numbers; plastic mailboxes, plastic mailbox
posts, plastic mailbox flags, plastic mailbox mounting brackets, plastic mailbox
house mounts in the
nature of mounting brackets, plastic mailbox numbers
















GIBRALTAR MAILBOXES
















GIBRALTAR MAILBOXES
















Registered
















8/7/2018
















5534119
















87715335
















USA














IC 006
IC 019
IC 020
metal mailboxes, metal mailbox support posts, metal mailbox posts, metal mailbox
flags, metal mailbox mounting brackets, metal mailbox house mounts in the nature
of mounting brackets, metal mailbox numbers; wooden mailbox posts and non-metal
structures for mounting in the nature of mounting boards for mailboxes; wooden
mailbox support boards in the nature of non- metal building materials; plastic
mailbox posts; wooden mailboxes, wooden mailbox house mounts in the nature of
mounting brackets, wooden mailbox numbers; plastic mailboxes, plastic mailbox
posts, plastic mailbox flags, plastic mailbox mounting brackets, plastic mailbox
house mounts in the nature of mounting brackets, plastic
mailbox numbers










PARCEL PRO




PARCEL PRO




Registered




1/29/2013




4284105




85978266




USA




IC 006


Metallic lockable containers for the receipt of delivered packages, envelopes,
and other articles




Gorilla Box




Gorilla Box




Registered




1/21/2014




4471822




85705053




USA




IC 006




Metal mailboxes






Southeastern Metals Manufacturing Company Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services




GH (and design)


gibraltarcreditagree_image32.gif [gibraltarcreditagree_image32.gif]




Registered




10/14/2008




3,516,869




76/671,372




USA




IC 006




Gutter rain water deflectors made primarily of metal.






GUTTER HELMET






GUTTER HELMET






Registered






3/28/1989






1,531,983






73/698,205






USA






IC 019




Rain water gutter deflectors and associated hardware therefor sold as a unit
therewith.


NEVER CLEAN YOUR GUTTERS AGAIN!


NEVER CLEAN YOUR GUTTERS AGAIN!




Registered




7/27/1999




2,264,723




75/484,077




USA




IC 006




Gutter rain water deflectors made primarily of metal.




SM (and design)




gibraltarcreditagree_image33.gif [gibraltarcreditagree_image33.gif]




Registered




4/11/1978




1,089,047




73/121,768




USA




IC 006
Metal building and construction products-namely, hurricane clips, wall ties,
valleys, gravel stops, downspouts and guttering,
termite shields, joist hangers, and rod chairs.






















TRUSTED QUALITY TESTED STRENGTH


















TRUSTED QUALITY TESTED STRENGTH




















Registered




















1/13/2009




















3,561,481




















76/671,371




















USA




















IC 006
Metal building and metal construction products - namely steel framing, gutters,
downspouts, lath, storm panels, ridge and hip plates, patio covers, concrete and
masonry foundation connectors, column and post connectors, floor and deck
connectors, roof and truss connectors, wall connectors, steel deck panels, eave
drip, roof edge, gutter deflectors, flashing, gravel stops and cover plates,
valleys and rail diverters metal roofing, corner beads, soffits, hurricane
clips, wall ties, girder shields, termite shields, joist hangers and rod chairs,
metal roof vents for ventilation in
residential and commercial buildings.






DIAMOND






DIAMOND






Registered






4/20/2010






3,778,835






77/512,075






USA






IC 006




Metal building framing materials, namely, wall, ceiling, roof and floor framing
materials made primarily of embossed metal.




MICRO-CS




MICRO-CS




Registered




9/21/2010




3,850,776




77/618,888




USA




IC 019


Gutter rain water protection panels with screens made from metal.










CLEAN MESH




CLEAN MESH




Registered




3/20/2012




4,116,266




85/323130




USA




IC 006




Metal Debris guards for gutters.




SUNESTA




SUNESTA




Registered




5/28/1996




1,994,788




74/643863




USA




IC 006
IC 022
Retractable and stationary metal frames for awning and for interior and exterior
decorative products, namely awnings, umbrellas, curtains, roll curtains,
valances and
canopies.




TOTAL JACK




TOTAL JACK




Registered




7/7/2015




4,769,879




86/238931




USA




IC 006


Metal roof jack with an adjustable cap and turbine base used to seal vent pipe
protrusions from a roofing surface.


TOTAL JACK. RIGHT PITCH. ALWAYS.




gibraltarcreditagree_image34.jpg [gibraltarcreditagree_image34.jpg]




Pending




N/A




N/A




86/238899




USA




IC 006
Metal roof jack with an adjustable cap and turbine base used to seal vent pipe
protrusions from a roofing surface.
THE BEST WAY TO INSTALL METAL ROOFING WITHOUT BEING SCREWED


THE BEST WAY TO INSTALL METAL ROOFING WITHOUT BEING SCREWED






Pending
 
 






87666131






USA






IC 006
Metal roofing panel fastener system comprised of concealed base connectors and
polyurethane adhesive to attach metal roofing panels to roof decks without
exposed metal panel screws, fasteners
or clips










The Next Generation of Installation




The Next Generation of Installation






Registered






3/20/2018






5429219






87158726






USA






IC 006
Metal roofing panel fastener system comprised of concealed base connectors and
polyurethane adhesive to attach metal roofing panels to roof decks without
exposed metal panel screws, fasteners
or clips






STEALTH BOND






STEALTH BOND






Registered






2/6/2018






5396896






86824662






USA






IC 006
Metal roofing panel fastener system comprised of concealed base connectors and
polyurethane adhesive to attach metal roofing panels to roof decks without
exposed metal panel screws, fasteners
or clips




WEATHERVENT




WEATHERVENT




Registered




11/20/2012




4245261




85580867




USA




IC 006


Metal roof vents for heating, cooling, ventilation in residential and commercial
buildings






HELMET HEAT






HELMET HEAT






Registered






6/17/2014






4552584






85804457






USA






IC 011
Electric heating systems for residential and commercial buildings comprised of a
conductive polymer self- regulating heating cable that protects roofs, eaves,
and gutters from the accumulation of ice, icicles and snow
accumulation




NOSE FORWARD




NOSE FORWARD




Registered




12/8/2004




TMA627816




1180839




Canada




6


Gutter rain water deflectors and associated hardware thereof sold as a unit
therewith.










GUTTER HELMET




GUTTER HELMET




Registered




6/30/2008




TMA717682




1186038




Canada




6


Gutter rain water deflectors and associated hardware therefor sold as a unit
therewith.


NEVER CLEAN YOUR GUTTERS AGAIN!


NEVER CLEAN YOUR GUTTERS AGAIN!




Registered




1/19/2005




TMA630608




1180095




Canada




6




Gutter rain water deflectors made primarily of metal.






The D.S. Brown Company Trademarks




Mark


Image


Status
Registration Date
Registration Number
Application Number


Country


Class


Goods or Services




DELASTIC




DELASTIC




Registered




10/14/1997




2,104,782




75/082,079




USA




IC 017




Preformed elastomeric compression sealing strips for concrete pavement.




DELASTIC-LS




DELASTIC-LS




Registered




7/13/2010




3,816,291




77/657,458




USA




IC 017




Two-part urethane sealant and primer, sold together as a unit, for use on
engineered joints on bridges and roads.




STEELFLEX




STEELFLEX




Registered




5/20/1997




2,062,964




75082004




USA




IC 006


Strip seal expansion joint systems composed of steel profiles, reinforcing
steel, steel anchors and neoprene glands, sold as a unit.




EXODERMIC




EXODERMIC




Registered




8/5/2003




2,747,531




75/642,180




USA




IC 042


Consultation and Providing Information related to composite bridge and decks
comprised of unfilled grid and structural slab.




DECKGUARD




DECKGUARD




Registered




9/23/2014




4607928




85659166




USA




IC 019




Two component waterproofing sprayable membrane for bridge components








--------------------------------------------------------------------------------



























D.S. Brown




















gibraltarcreditagree_image35.gif [gibraltarcreditagree_image35.gif]




















Registered




















9/24/2013




















4405569




















85660353




















USA
















IC 006
IC 007
IC 017
IC 019
IC 042
Metal bridge decking, metal bridge railings, metal expansion joints for bridges
in the nature of extruded metal rails and steel plates, and metal components for
supporting bridges, namely, metal high load multi-rotational bearings and bronze
and steel horizontal load bearings; Machines for installing seals in expansion
joints and for heat sealing cable wrapping; elastomeric polymer corrosion
inhibiting sheet wrap for use on steel bridge cables, non-metal preformed
compression seals for use in expansion joints, paved roads and bridge surfaces
and architectural structures; non- metal neoprene sponge joint seals and non-
metal elastomeric bearings for supporting bridge decking and elastomeric
concrete and polymeric concrete patching compounds; Pourable asphalt-based
concrete fillers and sealants; Engineering and design consulting services in the
field of pavement, bridges, bridge bearings,
compression seals and expansion joints




MATRIX PREMIX






gibraltarcreditagree_image36.jpg [gibraltarcreditagree_image36.jpg]




Registered




1/15/2013




4276031




77696995




USA




IC 017




Pre-packaged bridge expansion joint filler




DELCRETE




DELCRETE




Registered




1/3/1989




1,518,915




73733176




USA




IC 019




Elastomeric concrete for construction of pavement joints.






Air Vent, Inc., Patents




Title
Application Number
Patent Number
Type (U/D)


Filing Date


Date Issued


Country
End-ventilating adjustable pitch arcuate roof ventilator
09/447,666
6,149,517
U
11/23/1999
11/21/2000
USA
End-ventilating adjustable pitch arcuate roof ventilator
09/711,370
6,299,528
U
11/10/2000
10/9/2001
USA
End-ventilating adjustable pitch arcuate roof ventilator
09/973,259
6,482,084
U
10/9/2001
11/19/2002
USA
Vent with presecured mechanical fasteners
10/600,397
6,793,574
U
6/20/2003
9/21/2004
USA
Rollable ridge vent
29/209,647
D511,847
D
7/19/2004
11/22/2005
USA
Rollable ridge vent
29/210,091
D511,848
D
7/27/2004
11/22/2005
USA
Off-peak intake vent
29/297,913
D574,947
D
11/21/2007
8/12/2008
USA
Externally baffled ridge vent and methods of manufacture and use


10/610,067


6,881,144


U


6/30/2003


4/19/2005


USA
Externally baffled ridge vent
11/238,315
7,766,735
U
9/29/2005
8/3/2010
USA
Roof vent and sealing element therefor


29/355,461


D654,161


D


2/8/2010


2/14/2012


USA


Off-peak air intake vent


2631995


2631995


U


5/21/2009


8/28/2012


CAN
Off-peak intake vent
11/943,936
8,292,707
U
11/21/2007
10/23/2012
USA






Roof ridge vent and ventilated roof employing same.


12/701,834


8,790,167


U


2/8/2010


7/29/2014


USA


Off-peak air intake vent


2787232


2787232


U


5/22/2008


1/27/2015


CAN
Method and apparatus for attic
fan power controller with remote control.


13/184,334


9,182,138


U


7/15/2011


11/10/2015


USA
Roof ridge vent and ventilated roof employing same


14/309,353


9,890,965


U


6/19/2014


2/13/2018


USA
Roof ridge vent and ventilated roof employing same


2730863


2730863


U


2/7/2011


2/20/2018


CAN
Method and apparatus for attic
fan power controller with remote control


2841733


2841733


U


7/16/2011


8/14/2018


CAN








--------------------------------------------------------------------------------







Alabama Metal Industries Corporation Patents


Title
Application Number
Patent Number
Type (U/D)
Filing Date
Date Issued
Country
Door frame reinforcing structure


09/359,600


6,178,700


U


7/23/1999


1/30/2001


USA
End-ventilating adjustable pitch arcuate roof vetilator


09/711,370


6,299,528


U


11/10/2000


10/9/2001


USA
End-ventilating adjustable pitch arcuate roof ventilator


09/973,259


6,482,084


U


10/9/2001


11/19/2002


USA
Fastener clip for security wall system


2290080


2290080


U


11/16/1999


5/30/2006


CAN
Movement control screed


11/293,023


8,584,416


U


3/9/2010


11/19/2013


USA


Roof jack


29/464,200


D709,173


D


8/14/2013


7/15/2014


USA


Roof jack


29/464,219


D709,174


D


8/14/2013


7/15/2014


USA


Weep screed


15/446,732


10,024,063


U


3/1/2017


7/17/2018


USA








--------------------------------------------------------------------------------







Southeastern Metals Manufacturing Company d/b/a DOT Metal Products Patents






Title


Application Number


Patent Number


Type (U/D)




Filing Date




Date Issued




Country


Adjustable roof jack


13/343,994


8,534,013


U


1/5/2012


9/17/2013


USA


Adjustable roof jack


13/949,912


8,615,943


U


7/24/2013


12/31/2013


USA


Adjustable roof jack


14/086,214


8,763,325


U


11/21/2013


7/1/2014


USA








--------------------------------------------------------------------------------







Florence Corporation Patents






Title


Application Number


Patent Number


Type (U/D)




Filing Date




Date Issued




Country


Portions of a post supportable mail box


29/185,750


D501,594


D


7/2/2003


2/1/2005


USA


Portions of post mountable mail boxes


29/185,751


D503,504


D


7/2/2003


3/29/2005


USA
Portions of a post supported mail box


29/185,747


D503,844


D


7/2/2003


4/5/2005


USA


Portions of a post for supporting mail boxes


29/185,748


D503,845


D


7/2/2003


4/5/2005


USA








--------------------------------------------------------------------------------







Pacific Award Metals, Inc., Patents


Title
Application Number
Patent Number
Type (U/D)
Filing Date
Date Issued
Country
Multi-Part Foundation Ventilator of Variable Preselected Width


09/273,116


6,165,066


U


3/19/1999


12/26/2000


USA
Ridge Vent for Tile Roofs


10/738,891


7,024,829B2


U


12/16/2003


4/11/2006


USA








--------------------------------------------------------------------------------







RBI Solar, Inc., Patents


Title
Application Number
Patent Number
Type (U/D)
Filing Date
Date Issued
Country
Holder device for fastening an area module to a carrier


14/783,013


9,803,893


U


10/7/2015


10/31/2017


USA
Holder device for fastening an area module to a carrier


EP20140722541


2984417


U


4/11/2014


5/30/2018


GERMANY






Solar Group, Inc., Patents




Title


Application Number


Patent Number


Type (U/D)


Filing Date


Date Issued


Country
Secure parcel receptacle, lock assembly therefore and associated method


09/824,138


6,412,688


U


4/2/2001


7/2/2002


USA
Roll type roof ridge ventilator and associated method


09/772,611


6,684,581


U


1/30/2001


2/3/2004


USA


Modular shelving system


11/048,838


7,686,173


U


2/2/2005


3/30/2010


USA


Mailbox mounting bracket assembly


12/505,572


8,104,732


U


7/20/2009


1/31/2012


USA
Mailbox and barrier member therefor
15/891,684
10,111,548
U
2/8/2018
10/30/2018
USA






SolarBOS, Inc., Patents






Title


Application Number


Patent Number


Type (U/D)




Filing Date




Date Issued




Country
System for combining direct current power from multiple inputs


12/942,750


8,558,709


U


11/9/2010


10/15/2013


USA
System for Combining Direct Current Power From Multiple Inputs


WO 2011/057255


EP2499710


U


11/9/2010


7/16/2014


International (multiple countries)1
System for Combining Direct Current Power From Multiple Inputs
WO 2011/057255


5687708


U


11/9/2010


1/30/2015


Japan
System for Combining Direct
Current Power From Multiple Inputs
WO 2013/049501


EP2742589


U


9/28/2012


8/10/2016
International (multiple countries)2
































--------------------------------------------------------------------------------

1 On October 15, 2013, a patent was granted for the following contracting
states: Germany, Spain, France, and the United Kingdom.
2 On August 10, 2016, a patent was granted for the following contracting states:
Switzerland, Germany, Spain, France, the United Kingdom, Ireland, Iceland, and
Italy.





Southeastern Metals Manufacturing Company Patents




Title
Application Number
Patent Number
Type (U/D)


Filing Date


Date Issued


Country
Gutter cover device
10/043,813
6,672,012
U
1/10/2002
1/6/2004
USA
Off-ridge roof vent
10/806,002
7,044,852
U
3/22/2004
5/16/2006
USA
Hanger for rain gutter device
10/904,988
7,861,980
U
12/8/2004
1/4/2011
USA
Screened gutter protection
12/573,130
8,474,192
U
10/4/2009
7/2/2013
USA
Gutter-locking gutter protection
12/952,271
8,528,262
U
11/23/2010
9/10/2013
USA
Screened gutter protection
13/529,379
8,635,811
U
6/21/2012
1/28/2014
USA
Roofing systems for low slope
membrane and steep pitch metal roofing


14/970,654


9,499,987


U


12/16/2015


11/22/2016


USA
Low slope roofing system
14/724,950
9,896,846
U
5/29/2015
2/20/2018
USA






Air Vent, Inc. Copyrights


Copyright Claimant
Registration Number
Registration Date
Title
Description
Air Vent, Inc.
TX 131-073
7/24/1978
Principles of Attic Ventilation.
recorded document
Air Vent, Inc.
V3581D629
8/6/2009
Principles of attic ventilation. TX
131-073.
recorded document
Air Vent, Inc.
V9931D871
12/30/2015
Principles of attic ventilation / Reg.
TX131073 & V3581 D629.
recorded document






Solar Group, Inc., Copyrights


Copyright Claimant
Registration Number
Registration Date
Title
Description
Solar Group, Inc.
V3412D855
3/13/1998
Century Classic 2000 Mailbox & 1 Other Title (Century Classic 2000 3-D artwork).
recorded document
Solar Group, Inc.
VAU 469-000
5/14/1999
Cast Aluminum Vertical Citibox.
technical drawing.
Solar Group, Inc.
VAU 462-933
5/28/1999
Cast Aluminum Horizontal Citibox.
technical drawing.
Solar Group, Inc.
VA 1-038-133
3/27/2000
Olde Towne Collection Post Assembly.
mailbox support post
Solar Group, Inc.
VA 1-041-820
3/27/2000
Olde Towne Collection Vertical Mailbox.
visual material
Solar Group, Inc.
VA 1-041-830
3/27/2000
Olde Towne Collection Horizontal Mailbox.
visual material
Solar Group, Inc.
TX 5-186-529
4/30/2000
Olde Towne Collection.
2 pages
Solar Group, Inc.
TXU 976-824
11/27/2000
Premium Mailbox Post: The Estate ES200 Black.
poster
Solar Group, Inc.
TXU 977-296
11/27/2000
Premium Mailbox Post: The Estate Series ES200 White.
poster
Solar Group, Inc.
TXU 980-912
11/27/2000
Premium Mailbox: Estate Series E15 Black.
poster
Solar Group, Inc.
TXU 983-179
11/28/2000
Premium Mailbox (Estate Series E15 White).
poster
Solar Group, Inc.
TXU 980-800
12/4/2000
Premium Mailbox: Estate Series E15 Premium Aluminum Mailbox Post.
poster
Solar Group, Inc.
V3540D897
7/28/2006
Cardinal & 17 other titles/ Add. ti: Country image color illustrations.
recorded document
Solar Group, Inc.
V3579D531
6/9/2009
Cardinal & 17 other titles/ Add. ti: Country image color illustrations.
recorded document
Solar Group, Inc.
V3581D627
8/6/2009
Olde Towne Collection & 11 other titles.
recorded document
Solar Group, Inc.
V9930D043
12/29/2015
Olde Towne Collection and 14 other titles.
recorded document








--------------------------------------------------------------------------------





SCHEDULE 6.18 INSURANCE
SolarBOS Policies


Line of Coverage
Carrier
Policy No.
Policy Period
Amount of Coverage
Commercial
QBE Insurance
CCI1259086
2/1/2018-
$2,500,000
Property
Corporation
 
2/1/2019
 
Commercial
QBE Insurance
CCI1259086
2/1/2018-
$1,000,000 Each Occurrence
General Liability
Corporation
 
2/1/2019
$300,000 Damage to Rented Premises
 
 
 
 
$10,000 Med EXP
 
 
 
 
$1,000,000 Personal & Adv Injury
 
 
 
 
$2,000,000 General Aggregate
 
 
 
 
$2,000,000 Products – Comp/Op AGG
Automobile
QBE Insurance
CCI1259086
2/1/2018-
$1,000,000 bodily injury (per person)
Liability
Corporation
 
2/1/2019
 
Umbrella Liability
QBE Insurance
CCU125904
2/1/2018-
$8,000,000 Each Occurrence
 
Corporation
 
2/1/2019
$8,000,000 Aggregate
Workers Comp and
Republic
18459507
2/1/2018-
$1,000,000 E.L. Each Accident
Employer’s
Indemnity
 
2/1/2019
$1,000,000 E.L. Disease – Ea Employee
Liability
Company of
 
 
$1,000,000 E.L. Disease – Policy Limit
 
America
 
 
 





See Attached for Remaining Policy Information

















































--------------------------------------------------------------------------------














S-33






--------------------------------------------------------------------------------



















GIBRALTAR INDUSTRIES, INC.


SCHEDULE OF INSURANCE
4 / 01 / 18 – 4 / 01 / 19
















































6500 Sheridan Drive, Suite 114
Williamsville, NY 14221
716-630-4500



GIBRALTAR INDUSTRIES, INC.
S C H E D U L E O F I N S U R A N C E – 4 / 0 1 / 1 8 – 4 / 0 1 / 1 9

--------------------------------------------------------------------------------





LINE OF
COVERAGE


CARRIER


POLICY NO.


POLICY PERIOD


PREMIUM
 


LIMIT


COMMENTS
 
General Liability
Arch Insurance
11GPP4996404
4/01/18 – 4/01/19
$146,255


$2,000,000


General Aggregate
 
 
Company
 
 
 


$2,000,000


Products/Comp. Ops.
$500,000 Self-Insured
 
 
 
 
 
 
 
Retention
 
 
 
 
 
 
 
GL Sales – $687,936,256
 
 
 
 
 


$1,000,000


P&A Injury
 
 
 
 
 
 


$1,000,000


Each Occurrence
 
 
 
 
 
 


$1,000,000


Damage to Premises Rented
 
 
 
 
 
 
 
to You
 
 
 
 
 
 


$5,000


Medical Expenses
 
General Liability
Arch Insurance
11GPP0510103
4/01/18 – 4/01/19
$54,113


$2,000,000


General Aggregate
$500,000 Deductible
(Rough Brothers)
Company
 
 
 


$2,000,000


Products/Comp. Ops.
GL Sales - $254,528,561
 
 
 
 
 


$1,500,000


P&A Injury
 
 
 
 
 
 


$1,500,000


Each Occurrence
 
 
 
 
 
 


$1,500,000


Damage to Premises
 
 
 
 
 
 
 
Rented to You
 
 
 
 
 
 


$5,000


Medical Expenses
 
General Liability
Chubb Insurance
CGL324385
4/01/18 – 4/01/19
$3,184 plus


$1,000,000


Aggregate
CN GL Sales – $34,266,929
Canada
Company of Canada
 
 
taxes


$1,000,000


Products/Completed
 
 
 
 
 
 
 
Operations
 
 
 
 
 
 
 
Each Occurrence
 
Workers’
Arch Insurance
11WCI4996204
4/01/18 – 4/01/19
$364,668
WC


Statutory
$500,000 Deductible
Compensation
Company
 
 
Plus
EL


 
Est. Payroll $111,964,413
(All Other States)
 
 
 
surcharges


$1,000,000


Each Accident
 
 
 
 
 
$26,044


$1,000,000


Policy Limit
 
 
 
 
 
 


$1,000,000


Each Employee
 








--------------------------------------------------------------------------------





GIBRALTAR INDUSTRIES, INC.
S C H E D U L E O F I N S U R A N C E – 4 / 0 1 / 1 8 – 4 / 0 1 / 1 9

--------------------------------------------------------------------------------





LINE OF
COVERAGE


CARRIER


POLICY NO.


POLICY PERIOD


PREMIUM


LIMIT


COMMENTS
 
Workers’ Compensation
(CA, MO, NY, TX)
Arch Indemnity Insurance Company
14WCI4996304
4/01/18 – 4/01/19
Incl. above
WC EL
$1,000,000
$1,000,000
$1,000,000


Statutory


Each Accident Policy Limit Each Employee
$500,000 Deductible
Automobile Liability
Arch Insurance Company
11CAB4996504
(AOS)
11CAB4996604
(Massachusetts)
4/01/18 – 4/01/19
$28,892


$1,000,000


CSL
Self-Insured for Auto Physical Damage
Power Units – 124 Liab. Ded. $500,000
CN Automobile Liability
ACE INA Insurance
CAC426144
4/01/18 – 4/01/19
$26,967
Plus CN taxes
$1,000,000
CAD
CSL
Coll. Ded. $100,000 Comp. Ded. $100,000
Power Units – CN 8
Umbrella Liability
Allianz Global Risks
USL00042518
4/01/18 – 4/01/19
$285,289


$25,000,000


Each Occurrence
$25,000 SIR
 
US Ins. Co.
 
 
 


$25,000,000


Aggregate
Gibraltar, D.S. Brown, Rough
 
 
 
 
 
 
Brothers
 
 
 
 
 
 
Schedule of Underlying:
 
 
 
 
 
 
GL / EBL / GL Canada / Auto /



gibraltarcreditagree_image38.jpg [gibraltarcreditagree_image38.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 
 
 
 
 
Auto Canada / Foreign /
 
 
 
 
 
 
Employers Liability
1st Excess Liability
Endurance American Insurance Company
XSC1000359110 6
4/01/18 – 4/01/19
$106,450
$25,000,000
$25,000,000
Each Occurrence Aggregate
$25,000,000 XS $25,000,000
Gibraltar, D.S. Brown, Rough Brothers




GIBRALTAR INDUSTRIES, INC.
S C H E D U L E O F I N S U R A N C E – 4 / 0 1 / 1 8 – 4 / 0 1 / 1 9

--------------------------------------------------------------------------------





LINE OF
COVERAGE


CARRIER


POLICY NO.


POLICY PERIOD


PREMIUM
 


LIMIT


COMMENTS
 
2nd Excess Liability
North American
EXS 2000516 02
4/01/18 – 4/01/19
$59,500


$25,000,000


Each Occurrence
$25,000,000 PO $50,000,000
 
Specialty Ins. Co.
 
 
 
P/O


 
XS $50,000,000
 
 
 
 
 


$50,000,000


 
Gibraltar, D.S. Brown, Rough
 
 
 
 
 


$25,000,000


Aggregate
Brothers
 
 
 
 
 
P/O


 
 
 
 
 
 
 


$50,000,000


 
 
2nd Excess Liability
Zurich-American
SFX 9242915-06
4/01/18 – 4/01/19
$59,489


$25,000,000


Each Occurrence
$25,000,000 PO $50,000,000
 
Insurance Company
 
 
 
part of


 
XS $50,000,000
 
 
 
 
 


$50,000,000


 
Gibraltar, D.S. Brown, Rough
 
 
 
 
 


$25,000,000


Aggregate
Brothers
 
 
 
 
 
part of


 
 
 
 
 
 
 


$50,000,000


 
 
Property
Zurich American Insurance Company
PPR-0113710-02
4/01/18 – 4/01/19
$621,600 plus
$283,500 Risk Engineering & Underwriting
Service Fee
150,000,000
100,000,000
100,000,000
100,000,000
Per “Occurrence” Earth Movement Flood
Boiler & Machinery
$250,000 combined all coverages per “occurrence”
Property Canada
Zurich Ins. Co. Ltd.
8844222
4/01/18 – 4/01/19
$21,909 CAD
plus CN taxes
 
 
$25,591,983 Limit
California Earthquake
Empire Indemnity Insurance Company


General Security
BPP1152088




TR00014860474 918
4/01/18 – 4/01/19
$29,000 plus E&S Taxes
$15,000,000
excess
$10,000,000
 
Excess & Surplus Lines Carrier TIV $105,961,148
The D.S. Brown Company; General Liability
Maxum Indemnity Company
GLP 6018802-07
4/01/18 – 4/01/19
$70,753
$1,000,000
$2,000,000
$2,000,000
$1,000,000
$50,000
$1,000,000
$1,000,000
$10,000
Each Occurrence General Aggregate Products/Compl. Agg. Personal Inj. & Adv. Inj.
Fire Damage
EBL Each Claim EBL Aggregate Medical Expense
$10,000 Deductible Employee Benefits Liability Retro Date 8/1/2008




GIBRALTAR INDUSTRIES, INC.
S C H E D U L E O F I N S U R A N C E – 4 / 0 1 / 1 8 – 4 / 0 1 / 1 9

--------------------------------------------------------------------------------





LINE OF
COVERAGE


CARRIER


POLICY NO.


POLICY PERIOD


PREMIUM


LIMIT


COMMENTS
 
The D.S. Brown
Maxum Indemnity
EXC-6030793-02
4/01/18 – 4/01/19
$59,730


$10,000,000


Per Occurrence
 
Company;
Company
 
 
 


$10,000,000


Other Aggregate
Excess General
 
 
 
 


$10,000,000


Products/Comp. Ops. Agg.
Liability
 
 
 
 
In Excess Of


 
 
 
 
 
 


$1,000,000


Per Occurrence
 
 
 
 
 


$2,000,000


Other Aggregate
 
 
 
 
 


$2,000,000


Products/Comp. Ops. Agg.
Builders Risk /
Federal Insurance
669-10-29
4/01/18 – 4/01/19
$19,624


$3,000,000


Builders Risk Limit
Builders Risk:
$5,000 Deductible
$25,000 Flood Deductible Contractors Equipment:
$10,000 Deductible
Contractors Equip.
Company
 
 
 


$1,400,000


Contractors Equipment Limit
(RBI)
 
 
 
 
 
 
Crime
Federal Insurance Company
6800-2205
4/01/18 – 4/01/19
$22,000


$5,000,000


Limit
$150,000 Deductible
Primary Directors &
Federal Insurance
8240-2724
4/01/18 – 4/01/19
$164,026


$10,000,000


Limit
Retentions:
Officers Liability
Company
 
 
 
Insuring Clause (A): NONE
 
 
 
 
 
Insuring Clause (B) (Claims
 
 
 
 
 
other than Securities)
 
 
 
 
 
$1,000,000
First Excess Directors
Travelers Casualty and
105910998
4/01/18 – 4/01/19
$91,825


$10,000,000


Limit
Retention:
& Officers Liability
Surety Co. of America
 
 
 
excess of


 
$1,000,000 ($1,500,000 M&A)
 
 
 
 
 


$10,000,000


 
 
Second Excess
AXIS Insurance
MNN751652/01/2
4/01/18 – 4/01/19
$53,500


$10,000,000


Limit
Per Primary Deductible
Directors & Officers
Company
18
 
 
excess of


 
 
Liability
 
 
 
 


$20,000,000


 
 
Third Excess Directors & Officers Liability
XL Specialty Insurance Company
ELU154777-18
4/01/18 – 4/01/19
$39,500
$10,000,000
excess of
$30,000,000
Limit
Per Primary Deductible
Fourth Excess Directors & Officers
Liability
North American Specialty Ins. Co.
DOE 2001167 01
4/01/18 – 4/01/19
$36,000
$10,000,000
excess of
$40,000,000
Limit
Per Primary Deductible
Side A Directors &
Officers Excess
Allied World Ins. Co.
0308-9262
4/01/18 – 4/01/19
$47,500


$15,000,000


Limit
 




GIBRALTAR INDUSTRIES, INC.
S C H E D U L E O F I N S U R A N C E – 4 / 0 1 / 1 8 – 4 / 0 1 / 1 9

--------------------------------------------------------------------------------





LINE OF
COVERAGE


CARRIER


POLICY NO.


POLICY PERIOD


PREMIUM
 


LIMIT


COMMENTS
 
Side A Directors &
Officers Excess
Chubb
DOX G46625869
002
4/01/18 – 4/01/19
$18,000


$5,000,000


Limit
 
Fiduciary Liability
Travelers Casualty and Surety Company of
America
106271806
4/01/18 – 4/01/19
$20,658


$10,000,000


Limit
$5,000 Retention
Employment Practices Liability
Arch Insurance Co.
EPL100000400
4/01/18 – 4/01/19
$48,560


$10,000,000


Limit
Deductible Each Claim
$150,000
Professional Indemnity
Lloyd’s of London
B0621PROUG00
4/01/18 – 4/01/19
$144,000 plus


$3,000,000


Rough Brothers Limit
$50,000 Deductible
(E&O)
 
118
 
$7,200 E&S


$1,000,000


SeaSafe Inc. Sub-Limit
 
 
 
 
 
Tax
 
 
 
International DIC
ACE American
CXCD38235990-
4/01/18 – 4/01/19
$5,368
 
General Liability
 
 
Insurance Company
2
 
 


$4,000,000


General Aggregate
 
 
 
 
 


$1,000,000


Each Occurrence
 
 
 
 
 


$2,000,000


Prod./Comp. Ops. Aggregate
 
 
 
 
 


$1,000,000


Premises Damage
 
 
 
 
 


$1,000,000


Aggregate Limit PI & AI
 
 
 
 
 


$50,000


Medical Payments
 
 
 
 
 


$1,000,000


Employee Benefits Ea. Claim
 
 
 
 
 


$1,000,000


Employee Benefits Agg.
 
 
 
 
 
 
Contingent Auto Liability
 
 
 
 
 


$1,000,000


CSL BI/PD any one accident
 
 
 
 
 


$50,000


Hired Auto Phy. Dam.
 
 
 
 
 


$50,000


Medical Payments Ea. Acc.
 
 
 
 
 
 
Employers Responsibility
 
 
 
 
 
State of Hire


North Americans
 
 
 
 
 
Cty of origin


Third Country Nationals
 
 
 
 
 
Cty of origin


Local Nationals
 
 
 
 
 
1,000,000


Executive Assist. Services
 
 
 
 
 
1,000,000


Employers Liability
 
 
 
 
 


$50,000


AD&D Per Covered Person
 
 
 
 
 


$1,500,000


AD&D Aggregate Limit
 
 
 
 
 


$250,000


Kidnap and Extortion





gibraltarcreditagree_image38.jpg [gibraltarcreditagree_image38.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





GIBRALTAR INDUSTRIES, INC.
S C H E D U L E O F I N S U R A N C E – 4 / 0 1 / 1 8 – 4 / 0 1 / 1 9

--------------------------------------------------------------------------------





LINE OF
COVERAGE


CARRIER


POLICY NO.


POLICY PERIOD


PREMIUM
 


LIMIT


COMMENTS
 
Local Admitted -
Ping An P&C Ins. Company of China
Chubb China Insurance Co Ltd
 
4/01/18 – 4/01/19
$2,941


$1,000,000


Employers Liab.
 
China
 
 
 
 
 
 
$2,650


$1,000,000


General Liability
Local Admitted –
Chubb Ins. Japan
 
4/01/18 – 4/01/19
$3,100


$1,000,000


Employers Liab.
 
Japan
Chubb Ins. Japan
 
$3,966


$1,000,000


General Liability
Local Admitted –
ACE Seguradora S.A.
 
4/01/18 – 4/01/19
$2,000


$1,000,000


Employers Liab.
 
Brazil
 
 
 


$1,000,000


General Liability
Local Admitted -
Chubb Ins Co of CN
CGL324385
4/01/18 – 4/01/19
$3,184


$1,000,000


Employers Liab.
 
Canada
 
 
 
 


$1,000,000


General Liability
Flood
Homesite Insurance
3000017350
4/28/18 – 4/28/19
$3,797


$500,000


Building
Solar Group Inc.
107 Fellowship Road
Company
 
 
 


$500,000


Contents
 
Taylorsville, MS 39168
 
 
 
 
 
 
 
Flood
Homesite Insurance
3000012307
10/11/18 –
$1,949


$500,000


Building
Gibraltar Industries, Inc.
418 N. Front St.
Company
 
10/11/19
 


$500,000


Contents
 
Orrick, MO 64077
 
 
 
 
 
 
 
Ocean Marine Cargo
AGCS Marine Ins. Co. (Allianz)
OC96088000
4/01/18 – 4/01/19
$21,500


$2,000,000


Per conveyance
Nil Deductible
Travel Accident
CIGNA
ABY 960200
8/15/18 – 8/15/21
$5,637


$500,000


Principal Sum Benefit
Gibraltar Steel Corporation of
 
 
 
 
 
 
 
New York



gibraltarcreditagree_image38.jpg [gibraltarcreditagree_image38.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 
 
 
 


$2,500,000


Policy Aggregate
 
 
 
 
 
 
per aircraft


 
 
 
 
 
 
 
Accident


 
 
 
 
 
 
 
aggregate


 
 
 
 
 
 
 


$2,500,000


War Risk Aggregate
 
 
 
 
 
 
per War Risk


 
 
 
 
 
 
 
accident


 
 
Special Risk
Travelers Casualty and
Surety Company of America
106434433
12/31/15–
04/01/19
$21,656
10,00,000


Per Occurrence Limit
Personal & Confidential 3-Year Policy





gibraltarcreditagree_image38.jpg [gibraltarcreditagree_image38.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





SCHEDULE 7.3 PLEDGED NOTES
None



SCHEDULE 7.4 COMMERCIAL TORT CLAIMS
None



EXHIBIT A FORM OF
REVOLVING CREDIT NOTE


$              , 20     


FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a
Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York
corporation (collectively, the “Borrowers”, and individually, each a
“Borrower”), jointly and severally, promise to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of     (“Lender”), at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of


    AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrowers pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The Borrowers also agree to pay any additional amount that is required to be
paid pursuant to Section 12.22 of the Credit Agreement.


As used herein, “Credit Agreement” means the Sixth Amended and Restated Credit
Agreement dated as of January 24, 2019, among the Borrowers, the Lenders, as
defined therein, and KeyBank National Association, as the administrative agent
for the Lenders (the “Administrative Agent”), as the same may from time to time
be amended, restated or otherwise modified. Each capitalized term used herein
that is defined in the Credit Agreement and not otherwise defined herein shall
have the meaning ascribed to it in the Credit Agreement.


The Borrowers also promise to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note or the Credit Agreement.



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


GIBRALTAR INDUSTRIES, INC.


By:     Name:     Title:     


GIBRALTAR STEEL CORPORATION OF NEW YORK


By:     Name:     Title:     



EXHIBIT B FORM OF
SWING LINE NOTE


$15,000,000         , 20     


FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a
Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York
corporation (collectively, the “Borrowers”, and individually, each a
“Borrower”), jointly and severally, promise to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114-1306 the principal sum of


FIFTEEN MILLION AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrowers pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Sixth Amended and Restated Credit
Agreement dated as of January 24, 2019, among the Borrowers, the Lenders, as
defined therein, and KeyBank National Association, as the administrative agent
for the Lenders (the “Administrative Agent”), as the same may from time to time
be amended, restated or otherwise modified. Each capitalized term used herein
that is defined in the Credit Agreement and not otherwise defined herein shall
have the meaning ascribed to it in the Credit Agreement.


The Borrowers also promise to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the
Borrowers under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to



the terms of the Credit Agreement, until paid, at a rate per annum equal to the
Default Rate. All payments of principal of and interest on this Note shall be
made in immediately available funds.


This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


GIBRALTAR INDUSTRIES, INC.


By:     Name:     Title:     


GIBRALTAR STEEL CORPORATION OF NEW YORK


By:     Name:     Title:     



EXHIBIT C FORM OF
NOTICE OF LOAN


    , 20     


KeyBank National Association, as the Administrative Agent 127 Public Square
Cleveland, Ohio 44114 Attention: Commercial Banking


Ladies and Gentlemen:


The undersigned, Gibraltar Industries, Inc., a Delaware corporation, (the
“Administrative Borrower”) refers to the Sixth Amended and Restated Credit
Agreement, dated as of January 24, 2019 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the Administrative
Borrower, Gibraltar Steel Corporation of New York, a New York corporation
(together with the Administrative Borrower, collectively, the “Borrowers”), the
Lenders, as defined in the Credit Agreement, and KeyBank National Association,
as the administrative agent for the Lenders (the “Administrative Agent”), and
hereby gives you notice, pursuant to Section
2.5    of the Credit Agreement that the Borrowers hereby request a Loan under
the Credit Agreement, and in connection therewith sets forth below the
information relating to the Loan (the “Proposed Loan”) as required by Section
2.5 of the Credit Agreement:


(a)
The Borrower requesting the Proposed Loan is     .



(b)
The Business Day of the Proposed Loan is     , 20 .



(c)
The amount of the Proposed Loan is $     .



(d)
The Proposed Loan is to be a:

Base Rate Loan     / Eurodollar Loan _     /
Alternate Currency Loan     / Swing Loan     . (Check one.)


(e)
If the Proposed Loan is a LIBOR Fixed Rate Loan, the Interest Period requested
is one month     , two months     , three months _ , or six months (Check one.)



(f)
If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is     _.



The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:



(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;


(ii)    no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and


(iii)    the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.


GIBRALTAR INDUSTRIES, INC.


By:     Name:     Title:     



EXHIBIT D FORM OF
COMPLIANCE CERTIFICATE


For Fiscal Quarter ended     


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)I am the duly elected [President] or [Chief Financial Officer] of GIBRALTAR
INDUSTRIES, INC., a Delaware corporation (the “Administrative Borrower”, and
together with GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation,
collectively, the “Borrowers”);


(2)I am familiar with the terms of that certain Sixth Amended and Restated
Credit Agreement, dated as of January 24, 2019, among the Borrowers, the lenders
party thereto (together with their respective successors and assigns,
collectively, the “Lenders”), as defined in the Credit Agreement, and KeyBank
National Association, as the Administrative Agent, (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Companies during the accounting period covered by the attached financial
statements;


(3)The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)The representations and warranties made by the Borrowers contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and


(5)Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the     day of     ,
20     .


GIBRALTAR INDUSTRIES, INC.


By:     Name:     Title:     





EXHIBIT E FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT DATE:_     
Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of
January 24, 2019 (as the same may from time to time be further amended, restated
or otherwise modified, the “Credit Agreement”), among GIBRALTAR INDUSTRIES,
INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New
York corporation (collectively, the “Borrowers” and, individually, each a
“Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement


     (the “Assignor”) and     (the “Assignee”) hereby agree as follows:


1.The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof that represents the percentage interest
specified in Item 4 of Annex I (the “Assigned Share”) of all of the Assignor’s
outstanding rights and obligations under the Credit Agreement indicated in Item
4 of Annex I, including, without limitation, all rights and obligations with
respect to the Assigned Share of the Assignor’s Commitment, the Loans, the
Letters of Credit (including drawn and unreimbursed amounts), and the Notes (if
any) held by the Assignor. After giving effect to such sale and assignment, the
Assignee’s Commitment will be as set forth in Item 4 of Annex I.


2.The Assignor (a) represents and warrants that it is duly authorized to enter
into and perform the terms of this Assignment and Acceptance Agreement (this
“Assignment Agreement”), that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any liens or security interests; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the other
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers or any of their Subsidiaries
or the performance or observance by the Borrowers or any of the other Credit
Parties of any of their obligations under the Credit Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto.



3.The Assignee (a) represents and warrants that it is duly authorized to enter
into and perform the terms of this Assignment Agreement; (b) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (e) agrees that
it will perform in accordance with the terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (f) to the extent legally entitled to do so, attaches the forms described in
Section 12.10(e) of the Credit Agreement.


4.Following the execution of this Assignment Agreement by the Assignor and the
Assignee, an executed original hereof (together with all attachments) will be
delivered to the Administrative Agent. The effective date of this Assignment
Agreement shall be the date of execution hereof by the Assignor, the Assignee
and the consent hereof by the Administrative Agent and the receipt by the
Administrative Agent of the administrative fee referred to in Section 12.10(d)
of the Credit Agreement, unless otherwise specified in Item 5 of Annex I hereto
(the “Settlement Date”).


5.Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Loan
Documents, and (b) the Assignor shall, to the extent provided in this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Loan Documents.


6.It is agreed that upon the effectiveness hereof, the Assignee shall be
entitled to (a) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I, (b) all facility fees (if applicable) on the
Assigned Share of the Commitment at the rate specified in Item 7 of Annex I, and
(c) all Letter of Credit fees (if applicable) on the Assignee’s participation in
all Letters of Credit at the rate specified in Item 8 of Annex I hereto, that,
in each case, accrue on and after the Settlement Date, such interest and, if
applicable, facility fees and Letter of Credit fees, to be paid by the
Administrative Agent, upon receipt thereof from the Borrowers, directly to the
Assignee. It is further agreed that all payments of principal made by the
Borrowers on the Assigned Share of the Loans that occur on and after the
Settlement Date will be paid directly by Agent to the Assignee. Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing that represents the Assigned Share of the principal
amount of the respective Loans made by the Assignor pursuant to the Credit
Agreement that are outstanding on the Settlement Date, net of any closing costs,
and that are being assigned hereunder. The Assignor and the Assignee shall make
all appropriate adjustments in payments



under the Credit Agreement for periods prior to the Settlement Date directly
between themselves on the Settlement Date.


7.THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.


[NAME OF THE ASSIGNOR]


By:     Name:     Title:     


[NAME OF ASSIGNEE]


By:     Name:     Title:     


Acknowledged and Agreed:


KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent


By:     Name:     Title:     



ANNEX I TO
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.
The Borrowers:



GIBRALTAR INDUSTRIES, INC. and GIBRALTAR STEEL CORPORATION OF NEW YORK


2.
Name and Date of Credit Agreement:



Sixth Amended and Restated Credit Agreement dated as of January 24, 2019, among
Gibraltar Industries, Inc., Gibraltar Steel Corporation of New York, and KeyBank
National Association, as the administrative agent for the Lenders, and the
Lenders named therein.


3.
Date of Assignment Agreement:



     , 20


4.
Amounts (as of date of item #3 above):



 
Commitment
Loans
Aggregate Amount for all Lenders
$    
$    
Assigned Share
    %
_    %
Amount of Assigned Share
$    
$    
Amount Retained by the Assignor
$    
$    



5.
Settlement Date:



     ,


6.
Rate of Interest

to the Assignee:
As set forth in Section 2.3 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee).



7.
Commitment

Fee:
As set forth in Section 2.8(a) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee).



8.
Letter of Credit Fees: As set forth in Section 2.2(b) of the Credit Agreement
(unless

otherwise agreed to by the Assignor and the Assignee).


9.Notices: ASSIGNOR:




ASSIGNEE:





    



--------------------------------------------------------------------------------



Attention:    Attention:
Telephone No.:    Telephone No.:
Facsimile No.:    Facsimile No.:


10.
Payment Instructions:





ASSIGNOR:    ASSIGNEE:



--------------------------------------------------------------------------------





ABA No.    ABA No.
Account No.:    Account No.:
Reference:    Reference:
Attention:    Attention:
Telephone No.:    Telephone No.:
Facsimile No.:    Facsimile No.:



EXHIBIT F-1 FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to the Sixth Amended and Restated Credit Agreement,
dated as of
January 24, 2019 (as the same may from time to time be further amended, restated
or otherwise modified, the “Credit Agreement”), among GIBRALTAR INDUSTRIES,
INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New
York corporation (collectively, the “Borrowers” and, individually, each a
“Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrowers
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:
Name:

Title:
Date:     , 20[ ]



EXHIBIT F-2 FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to the Sixth Amended and Restated Credit Agreement,
dated as of
January 24, 2019 (as the same may from time to time be further amended, restated
or otherwise modified, the “Credit Agreement”), among GIBRALTAR INDUSTRIES,
INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New
York corporation (collectively, the “Borrowers” and, individually, each a
“Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
Name:

Title:
Date:     , 20[ ]



EXHIBIT F-3 FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is made to the Sixth Amended and Restated Credit Agreement,
dated as of
January 24, 2019 (as the same may from time to time be further amended, restated
or otherwise modified, the “Credit Agreement”), among GIBRALTAR INDUSTRIES,
INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New
York corporation (collectively, the “Borrowers” and, individually, each a
“Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code and
(e) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:
Name:

Title:
Date:     , 20[ ]



EXHIBIT F-4 FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of
January 24, 2019 (as the same may from time to time be further amended, restated
or otherwise modified, the “Credit Agreement”), among GIBRALTAR INDUSTRIES,
INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New
York corporation (collectively, the “Borrowers” and, individually, each a
“Borrower”), the lenders party thereto (together with their respective
successors and assigns, collectively, the “Lenders” and, individually, each a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code,
(d) none of its direct or indirect partners/members is a ten percent (10%)
shareholder of the Borrowers within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrowers as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (B) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:     



Name:
Title:
Date:     , 20[ ]



